 



Exhibit 10.1
 
INTEGRATED ELECTRICAL SERVICES, INC., AND THE
SUBSIDIARIES OF INTEGRATED ELECTRICAL SERVICES, INC.
SIGNATORY HERETO AS BORROWERS,
as Borrowers

 
THE SUBSIDIARIES OF INTEGRATED ELECTRICAL SERVICES, INC.
SIGNATORY HERETO AS GUARANTORS,
as Guarantors
 
LOAN AND SECURITY AGREEMENT
Dated: May 12, 2006
$80,000,000.00
 
THE FINANCIAL INSTITUTIONS
PARTY HERETO FROM TIME TO TIME, as Lenders
and
BANK OF AMERICA, N.A., as Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. CREDIT FACILITIES
    2  
1.1. Commitment
    2  
1.2. Letter of Credit Facility
    3  
1.3. Bank Products
    8  
SECTION 2. INTEREST, FEES AND CHARGES
    8  
2.1. Interest
    8  
2.2. Fees
    10  
2.3. Computation of Interest and Fees
    11  
2.4. Reimbursement of Obligations
    11  
2.5. Bank Charges
    12  
2.6. Illegality
    13  
2.7. Increased Costs
    13  
2.8. Capital Adequacy
    14  
2.9. Funding Losses
    15  
2.10. Maximum Interest
    15  
2.11. Affected Lenders
    16  
SECTION 3. LOAN ADMINISTRATION
    17  
3.1. Manner of Borrowing and Funding Revolver Loans
    17  
3.2. Defaulting Lender
    20  
3.3. Special Provisions Governing LIBOR Loans
    20  
3.4. Borrowers’ Representative
    21  
3.5. All Loans to Constitute One Obligation
    21  
SECTION 4. PAYMENTS
    21  
4.1. General Repayment Provisions
    21  
4.2. Repayment of Revolver Loans
    22  
4.3. Intentionally Omitted
    23  
4.4. Payment of Other Obligations
    23  
4.5. Marshaling; Payments Set Aside
    23  
4.6. Agent’s Allocation of Payments and Collections
    23  
4.7. Application of Payments and Collections
    24  
4.8. Loan Accounts; the Register; Account Stated
    24  
4.9. Gross Up for Taxes
    25  
4.10. Withholding Tax Exemption
    25  
4.11. Nature and Extent of Each Borrower’s Liability
    26  
SECTION 5. ORIGINAL TERM AND TERMINATION OF COMMITMENTS
    27  
5.1. Original Term of Commitments
    27  
5.2. Termination
    27  
SECTION 6. COLLATERAL SECURITY
    28  
6.1. Grant of Security Interest
    28  
6.2. Lien on Deposit Accounts
    29  
6.3. Lien on Real Estate
    30  
6.4. Other Collateral
    30  
6.5. Lien Perfection; Further Assurances
    30  
SECTION 7. COLLATERAL ADMINISTRATION
    30  
7.1. General Provisions
    30  
7.2. Administration of Accounts
    31  

i 



--------------------------------------------------------------------------------



 



         
7.3. Administration of Inventory
    33  
7.4. Administration of Equipment
    33  
7.5. Borrowing Base Certificates
    34  
SECTION 8. REPRESENTATIONS AND WARRANTIES
    34  
8.1. General Representations and Warranties
    34  
8.2. Reaffirmation of Representations and Warranties
    40  
8.3. Survival of Representations and Warranties
    40  
SECTION 9. COVENANTS AND CONTINUING AGREEMENTS
    40  
9.1. Affirmative Covenants
    40  
9.2. Negative Covenants
    44  
9.3. Financial Covenants
    50  
9.4. Additional Cash Collateral
    53  
SECTION 10. CONDITIONS PRECEDENT
    53  
10.1. Conditions Precedent to Initial Credit Extensions
    53  
10.2. Conditions Precedent to All Credit Extensions
    55  
10.3. Inapplicability of Conditions
    56  
10.4. Limited Waiver of Conditions Precedent
    56  
SECTION 11. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
    56  
11.1. Events of Default
    56  
11.2. Acceleration of the Obligations; Termination of Commitments
    59  
11.3. Other Remedies
    60  
11.4. Setoff
    61  
11.5. Remedies Cumulative; No Waiver
    61  
SECTION 12. AGENT
    62  
12.1. Appointment, Authority and Duties of Agent
    62  
12.2. Agreements Regarding Collateral
    64  
12.3. Reliance By Agent
    64  
12.4. Action Upon Default
    64  
12.5. Ratable Sharing
    65  
12.6. Indemnification of Agent
    65  
12.7. Limitation on Responsibilities of Agent
    66  
12.8. Successor Agent and Co-Agents
    66  
12.9. Consents, Amendments and Waivers ; Out-of-Formula Loans
    67  
12.10. Due Diligence and Non-Reliance
    69  
12.11. Representations and Warranties of Lenders
    69  
12.12. The Required Lenders
    69  
12.13. Several Obligations
    70  
12.14. Agent in its Individual Capacity
    70  
12.15. Third Party Beneficiaries
    70  
12.16. Notice of Transfer
    70  
12.17. Replacement of Certain Lenders
    70  
12.18. Remittance of Payments and Collections
    71  
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
    71  
13.1. Successors and Assigns
    71  
13.2. Participations
    72  
13.3. Assignments
    72  
SECTION 14. MISCELLANEOUS
    74  
14.1. Power of Attorney
    74  
14.2. General Indemnity
    74  
14.3. Survival of All Indemnities
    75  

ii

 



--------------------------------------------------------------------------------



 



         
14.4. Modification of Agreement
    75  
14.5. Severability
    75  
14.6. Cumulative Effect; Conflict of Terms
    75  
14.7. Execution in Counterparts
    75  
14.8. Consent
    75  
14.9. Notices
    76  
14.10. Performance of Credit Parties’ Obligations
    76  
14.11. Credit Inquiries
    76  
14.12. Time of Essence
    76  
14.13. Indulgences Not Waivers
    76  
14.14. Entire Agreement; Appendix A, Exhibits and Schedules
    76  
14.15. Interpretation
    77  
14.16. Obligations of Lenders Several
    77  
14.17. Confidentiality
    77  
14.18. Governing Law; Consent to Forum
    77  
14.19. Waivers by Credit Parties
    78  
14.20. No Further Agreements
    78  
SECTION 15. Guaranty
    78  
15.1. Guaranty
    78  
15.2. Guaranty of Payment
    79  
15.3. No Discharge or Diminishment of Guaranty
    79  
15.4. Defenses Waived
    80  
15.5. Rights of Subrogation
    80  
15.6. Reinstatement; Stay of Acceleration
    81  
15.7. Information
    81  
15.8. Termination
    81  
15.9. Taxes
    81  
15.10. Severability
    81  
15.11. Contribution
    82  
15.12. Liability Cumulative
    82  
15.13. Bermuda Insurance Act
    82  

iii

 



--------------------------------------------------------------------------------



 



LIST OF ANNEXES, EXHIBITS AND SCHEDULES

     
Annex I
  Subsidiaries of Integrated Electrical Services, Inc. which are Borrowers
Annex II
  Subsidiaries of Integrated Electrical Services, Inc. which are Guarantors
Exhibit A
  Form of Revolver Note
Exhibit B
  Form of Borrowing Base Certificate
Exhibit C
  Form of Notice of Conversion/Continuation
Exhibit D
  Form of Notice of Borrowing
Exhibit E
  Form of Compliance Certificate
Exhibit F
  [Reserved]
Exhibit G
  Form of Assignment and Acceptance
Exhibit H
  Form of Notice
 
   
Schedule 7.1.1
  Credit Parties’ Business Locations
Schedule 7.1.2
  Credit Parties’ Insurance
Schedule 7.2.1
  Form of WIP Report
Schedule 8.1.1
  Jurisdictions in which Credit Parties and each Subsidiary is Authorized to do
Business
Schedule 8.1.4
  Organizational Structure of Credit Parties
Schedule 8.1.5
  Organizational Names
Schedule 8.1.11
  Insolvent Subsidiaries
Schedule 8.1.12
  Surety Obligations
Schedule 8.1.13
  Tax Identification Numbers of Credit Parties and Subsidiaries
Schedule 8.1.15
  Patents, Trademarks, Copyrights and Licenses
Schedule 8.1.18
  Contracts Restricting Credit Parties’ Right to Incur Debts; Surety Obligations
Schedule 8.1.19
  Litigation
Schedule 8.1.21
  Capitalized and Operating Leases
Schedule 8.1.22
  Pension Plans
Schedule 8.1.24
  Labor Contracts
Schedule 8.1.27
  Surety Contracts
Schedule 8.1.28
  Existing Cash Collateral and LCs for Surety Bonds
Schedule 9.2.5
  Permitted Liens
Schedule 9.2.8
  Restrictions on Upstream Payment
Schedule 9.2.13
  Restricted Investments
Schedule A
  Existing Bonded Contracts
Schedule B
  Restricted Subsidiaries
Schedule C
  Shutdown Subsidiaries
Schedule D
  Commercial Borrowers
Schedule E
  Residential Borrowers

 



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT is made on May 12, 2006, by and among
INTEGRATED ELECTRICAL SERVICES, INC. (individually and, in its capacity as the
representative of the other Borrowers pursuant to Section 3.4 hereof, “Parent”),
a Delaware corporation with its chief executive office and principal place of
business at 1800 West Loop South, Suite 500, Houston, Texas 77027, and each of
the Subsidiaries of Parent listed on Annex I attached hereto and having the
respective chief executive office and principal place of business so listed on
Annex I (Parent and such Subsidiaries of Parent being herein referred to
collectively as “Borrowers” and individually as a “Borrower”), and each of the
Subsidiaries of Parent listed on Annex II attached hereto and having the
respective chief executive office and principal place of business so listed on
Annex II (such Subsidiaries of Parent being herein referred to collectively as
“Guarantors” and individually as a “Guarantor”, and each Borrower and Guarantor
being herein referred to collectively as “Credit Parties” and individually as a
“Credit Party”), the various financial institutions listed on the signature
pages hereof and their respective successors and permitted assigns which become
“Lenders” as provided herein; and BANK OF AMERICA, N.A., a national banking
association with an office at 901 Main Street, 22nd Floor, Mail Code:
TX1-492-22-13, Dallas, Texas 75202, in its capacity as collateral and
administrative agent for the Lenders pursuant to Section 12 hereof (together
with its successors in such capacity, “Agent”). Capitalized terms used in this
Agreement have the meanings assigned to them in Appendix A, General Definitions.
Recitals:
     Each Credit Party has requested that Lenders make available a revolving
credit facility to Borrowers, which shall be used by Borrowers to finance their
mutual and collective enterprise of providing electrical contracting services.
In order to utilize the financial powers of each Borrower in the most efficient
and economical manner, and in order to facilitate the financing of each
Borrower’s needs, Lenders will, at the request of any Borrower, make loans to
all Borrowers under the revolving credit facility on a combined basis and in
accordance with the provisions hereinafter set forth. Borrowers’ business is a
mutual and collective enterprise and Borrowers believe that the consolidation of
all revolving credit loans under this Agreement will enhance the aggregate
borrowing powers of each Borrower and ease the administration of their revolving
credit loan relationship with Lenders, all to the mutual advantage of Borrowers.
Lenders’ willingness to extend credit to Borrowers and to administer each
Borrower’s collateral security therefor, on a combined basis as more fully set
forth in this Agreement, is done solely as an accommodation to Borrowers and at
Borrowers’ request in furtherance of Borrowers’ mutual and collective
enterprise.
     Each Borrower has agreed to guarantee the obligations of each of the other
Borrowers under this Agreement and each of the other Loan Documents, and each
Guarantor has agreed to guarantee the obligations of each Borrower under this
Agreement and each of the other Loan Documents.
     Each Credit Party (i) has determined that this credit facility is necessary
or convenient to the conduct, promotion or attainment of its business and
(ii) agrees, represents and warrants that provision of this credit facility to
Borrowers will provide it with a substantial direct and indirect economic
benefit.
     NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the parties hereto hereby agree as follows:

1



--------------------------------------------------------------------------------



 



SECTION 1. CREDIT FACILITIES
     Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders severally agree to the extent and in the manner hereinafter
set forth to make their respective Pro Rata shares of the Commitments available
to Borrowers, in an aggregate amount up to $80,000,000, as follows:
     1.1. Commitment.
          1.1.1. Revolver Loans. Each Lender agrees, severally and not jointly
with the other Lenders, upon the terms and subject to the conditions set forth
herein, to make Revolver Loans to Borrowers on any Business Day during the
period from the date hereof through the Business Day before the last day of the
Original Term, not to exceed in aggregate principal amount outstanding at any
time such Lender’s Commitment at such time, which Revolver Loans may be repaid
and reborrowed in accordance with the provisions of this Agreement; provided,
however, that Lenders shall have no obligation to Borrowers whatsoever to make
any Revolver Loan on or after the Commitment Termination Date or if at the time
of the proposed funding thereof the aggregate principal amount of all of the
Revolver Loans and Pending Revolver Loans then outstanding exceeds, or would
exceed after the funding of such Revolver Loan, the Borrowing Base. Each
Borrowing of Revolver Loans shall be funded by Lenders on a Pro Rata basis in
accordance with their respective Commitments (except for Bank with respect to
Settlement Loans). The Revolver Loans shall bear interest as set forth in
Section 2.1 hereof. Each Revolver Loan shall, at the option of Borrowers, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Base Rate Loans
or LIBOR Loans.
          1.1.2. Out-of-Formula Loans. If the unpaid balance of Revolver Loans
outstanding at any time should exceed the Borrowing Base at such time (an
“Out-of-Formula Condition”), such Revolver Loans shall nevertheless constitute
Obligations that are secured by the Collateral and entitled to all of the
benefits of the Loan Documents. In the event that Lenders are willing to, in
their sole and absolute discretion, make Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest as
provided in this Agreement for Revolver Loans generally.
          1.1.3. Use of Proceeds. The proceeds of the Revolver Loans shall be
used by Borrowers solely for one or more of the following purposes: (i) to
satisfy any Debt owed to DIP Agent or DIP Lenders pursuant to the DIP Loan
Agreement; (ii) to pay the fees and transaction expenses associated with the
closing of the transactions described herein; (iii) to pay any of the
Obligations; (iv) to implement the financial restructuring of Borrowers in
accordance with the Reorganization Plan and (v) to make expenditures for other
lawful corporate purposes of Borrowers to the extent such expenditures are not
prohibited by this Agreement or Applicable Law. In no event may any Revolver
Loan proceeds be used by any Borrower to purchase or to carry, or to reduce,
retire or refinance any Debt incurred to purchase or carry, any Margin Stock or
for any related purpose that violates the provisions of Regulations T, U or X of
the Board of Governors.
          1.1.4. Revolver Notes. The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender and by the Revolver Note payable to such Lender (or the assignee of such
Lender), which shall be executed by Borrowers, completed in conformity with this
Agreement and delivered to such Lender. All outstanding principal amounts and
accrued interest under the Revolver Notes shall be due and payable as set forth
in Section 4.2 hereof.

2



--------------------------------------------------------------------------------



 



     1.2. Letter of Credit Facility.
          1.2.1. Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Agent agrees (i) to cause the Letter of Credit
Issuer to issue for the account of any one or more Borrowers one or more standby
letters of credit (“Letter of Credit”) and/or (ii) to provide credit support or
other enhancement to a Letter of Credit Issuer acceptable to Agent, which issues
a Letter of Credit for the account of any Borrower (any such credit support or
enhancement being herein referred to as a “Credit Support”) from time to time
during the term of this Agreement. Agent, Lenders and Credit Parties agree that
any Letters of Credit issued under the DIP Loan Agreement and outstanding on the
Closing Date are hereby deemed to have been issued and outstanding under this
Agreement as of the Closing Date.
          1.2.2. Amounts; Outside Expiration Date. The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum face amount of the requested
Letter of Credit and all commissions, fees, and charges due from the Borrowers
in connection with the opening thereof would exceed Availability at such time;
or (iii) such Letter of Credit has an expiration date less than 15 days prior to
the last day of the Original Term or more than 12 months from the date of
issuance of such standby Letters of Credit. With respect to any Letter of Credit
which contains any “evergreen” or automatic renewal provision, each Lender shall
be deemed to have consented to any such extension or renewal unless any such
Lender shall have provided to the Agent, written notice that it declines to
consent to any such extension or renewal at least thirty (30) days prior to the
date on which the Letter of Credit Issuer is entitled to decline to extend or
renew the Letter of Credit. If all of the requirements of this Section 1.2 are
met and no Default or Event of Default has occurred and is continuing, no Lender
shall decline to consent to any such extension or renewal.
          1.2.3. Other Conditions. In addition to conditions precedent contained
in Article 10, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:
          (i) The Borrower shall have delivered to the Letter of Credit Issuer,
at such times and in such manner as such Letter of Credit Issuer may prescribe,
an application in form and substance satisfactory to such Letter of Credit
Issuer and reasonably satisfactory to the Agent for the issuance of the Letter
of Credit and such other documents as may be required pursuant to the terms
thereof, and the form and terms of the proposed Letter of Credit shall be
reasonably satisfactory to the Agent and the Letter of Credit Issuer and its
purpose shall comply with Section 1.1.3; and
          (ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.
In the event of any direct conflict between any document delivered pursuant to
Section 1.2.3(i) and this Agreement, the terms hereof shall control.

3



--------------------------------------------------------------------------------



 



          1.2.4. Issuance of Letters of Credit.
          (i) Request for Issuance. Borrower must notify the Agent of a
requested Letter of Credit at least three (3) Business Days prior to the
proposed issuance date. Such notice shall be irrevocable and must specify the
original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire, the purpose for which such Letter of
Credit is to be issued, and the beneficiary of the requested Letter of Credit.
The Borrower shall attach to such notice the proposed form of the Letter of
Credit.
          (ii) Responsibilities of the Agent; Issuance. As of the Business Day
immediately preceding the requested issuance date of the Letter of Credit, the
Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (a) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (b) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the Borrower in connection with the opening thereof would not exceed
Availability, the Agent shall cause the Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions hereof are met.
          (iii) No Extensions or Amendment. The Agent shall not be obligated to
cause the Letter of Credit Issuer to extend or amend any Letter of Credit issued
pursuant hereto unless the requirements of this Section 1.2 are met as though a
new Letter of Credit were being requested and issued.
          1.2.5. Payments Pursuant to Letters of Credit. Each Borrower agrees to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support, and to pay the Letter of Credit Issuer the amount of all
other charges and fees payable to the Letter of Credit Issuer in connection with
any Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which any Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by Borrowers to the Agent for a Borrowing of a
Base Rate Revolving Loan in the amount of such drawing. The funding date with
respect to such Borrowing shall be the date of such drawing.
          1.2.6. Indemnification; Exoneration; Power of Attorney.
          (i) Indemnification. In addition to amounts payable as elsewhere
provided in this Section 1.2, each Borrower agrees to protect, indemnify, pay
and save the Lenders and the Agent harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) which any Lender or the Agent (other than a Lender
in its capacity as Letter of Credit Issuer) may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith. The
Borrowers’ obligations under this Section shall survive payment of all other
Obligations.
          (ii) Assumption of Risk by the Borrower. As among the Borrowers, the
Lenders, and the Agent, each Borrower assumes all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, except to the extent caused by their willful

4



--------------------------------------------------------------------------------



 



misconduct or gross negligence, the Lenders and the Agent shall not be
responsible for: (a) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if it should prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (b) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (c) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (d) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (e) errors in interpretation of technical terms;
(f) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof; (g) the misapplication by the beneficiary of any Letter of Credit of
the proceeds of any drawing under such Letter of Credit; (h) any consequences
arising from causes beyond the control of the Lenders or the Agent, including
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Authority or (i) the Letter of Credit Issuer’s
honor of a draw for which the draw or any certificate fails to comply in any
respect with the terms of the Letter of Credit. None of the foregoing shall
affect, impair or prevent the vesting of any rights or powers of the Agent or
any Lender under this Section 1.2.6.
          (iii) Exoneration. Without limiting the foregoing, no action or
omission whatsoever by Agent or any Lender (excluding any Lender in its capacity
as a Letter of Credit Issuer) shall result in any liability of Agent or any
Lender to any Borrower, or relieve any Borrower of any of its obligations
hereunder to any such Person.
          (iv) Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrower’s rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrower and the
Letter of Credit Issuer or under Applicable Law.
          (v) Account Party. Each Borrower hereby authorizes and directs any
Letter of Credit Issuer to name the Borrower as the “Account Party” therein and
to deliver to the Agent all instruments, documents and other writings and
property received by the Letter of Credit Issuer pursuant to the Letter of
Credit, and to accept and rely upon the Agent’s instructions and agreements with
respect to all matters arising in connection with the Letter of Credit or the
application therefor.
          1.2.7. Cash Collateral Account. If any LC Outstandings, whether or not
then due or payable, shall for any reason be outstanding (i) at any time when an
Event of Default has occurred and is continuing, (ii) on any date that
Availability is less than zero, or (iii) on or at any time after the Commitment
Termination Date, then Borrowers shall, on Bank’s or Agent’s request, forthwith
deposit with Agent, in cash, an amount equal to 105% of the aggregate amount of
LC Outstandings or deliver to Agent as beneficiary a direct pay letter of credit
in form and from an issuing bank acceptable to Agent, in its sole discretion,
and providing for the direct payment to Agent of all LC Outstandings upon
drawings thereunder. If Borrowers fail to make such deposit on the first
Business Day following Agent’s or Bank’s demand therefor, Lenders may (and shall
upon direction of the Required Lenders) advance such amount as Revolver Loans
(whether or not an Out-of-Formula Condition is created thereby). Such cash
(together with any interest accrued thereon) shall be held by Agent in the Cash
Collateral Account and may be invested, in Agent’s discretion, in Cash
Equivalents. Each Borrower hereby pledges to Agent and grants to Agent a
security interest in, for the benefit of Agent in such capacity and for the Pro
Rata benefit of

5



--------------------------------------------------------------------------------



 



Lenders, all Cash Collateral held in the Cash Collateral Account from time to
time and all proceeds thereof, as security for the payment of all Obligations,
whether or not then due or payable. From time to time after cash is deposited in
the Cash Collateral Account, Agent may apply Cash Collateral then held in the
Cash Collateral Account to the payment of any amounts, in such order as Agent
may elect, as shall be or shall become due and payable by Borrowers to Agent or
any Lender with respect to the LC Outstandings that may be then outstanding.
Neither any Borrower nor any other Person claiming by, through or under or on
behalf of any Borrower shall have any right to withdraw any of the Cash
Collateral held in the Cash Collateral Account, including any accrued interest,
provided that (i) upon termination or expiration of all Letters of Credit and
the payment and satisfaction of all of the LC Outstandings, any Cash Collateral
remaining in the Cash Collateral Account shall be returned to Borrowers unless
an Event of Default then exists (in which event Agent may apply such Cash
Collateral to the payment of any other Obligations outstanding, with any surplus
to be turned over to Borrowers) or (ii) if no Event of Default then exists,
Borrower has the Availability required by this Agreement after giving effect
thereto and such is in compliance with Section 2.2.3, then Borrower may withdraw
such Cash Collateral.
          1.2.8. Letters of Credit; Intra-Lender Issues.
          (i) Notice of Letter of Credit Balance. On each Settlement Date the
Agent shall notify each Lender of the issuance of all Letters of Credit since
the prior Settlement Date.
          (ii) Participations in Letters of Credit.
          (a) Purchase of Participations. Immediately upon issuance of any
Letter of Credit in accordance with Section 1.2.4, each Lender (sometimes
referred to herein as a “Participating Lender”) shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrowers with respect thereto, and any security therefor or guaranty
pertaining thereto).
          (b) Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from the Borrowers on account of reimbursement obligations in
respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata share of such payment from the Borrowers. Each such payment shall be
made by the Agent on the next Settlement Date.
          (c) Documentation. Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.
          (d) Obligations Irrevocable. The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolver Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrower for whose account
the Letter of Credit or Credit Support

6



--------------------------------------------------------------------------------



 



was issued to make payments to the Agent, for the account of the Lenders, shall
be irrevocable and shall not be subject to any qualification or exception
whatsoever, including any of the following circumstances:
          (1) any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;
          (2) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary named in a Letter of
Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), any Lender, the Agent, the issuer of such Letter
of Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
other Person and the beneficiary named in any Letter of Credit);
          (3) any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
          (4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
          (5) the occurrence of any Default or Event of Default; or
          (6) the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article 10.
          (iii) Recovery or Avoidance of Payments; Refund of Payments In Error.
In the event any payment by or on behalf of the Borrower received by the Agent
with respect to any Letter of Credit or Credit Support provided for any Letter
of Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from the
Borrowers prior to the date on which any payment is due to the Lenders that the
Borrowers will not make such payment in full as and when required, the Agent may
assume that the Borrowers have made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers have not made such payment in full to the Agent, each
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.
          (iv) Indemnification by Lenders. To the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder, the
Lenders agree to indemnify the Letter of Credit Issuer ratably in accordance
with their respective Pro Rata shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may

7



--------------------------------------------------------------------------------



 



be imposed on, incurred by or asserted against the Letter of Credit Issuer in
any way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by the Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse the Letter of Credit Issuer promptly upon demand for its Pro Rata
share of any costs or expenses payable by the Borrowers to the Letter of Credit
Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreement contained
in this Section shall survive payment in full of all other Obligations.
     1.3. Bank Products. The Borrowers may request and the Agent may, in its
sole and absolute discretion, arrange for the Borrowers to obtain from the Bank
or the Bank’s Affiliates Bank Products. If Bank Products are provided by an
Affiliate of the Bank, the Borrowers agree to indemnify and hold the Agent, the
Bank and the Lenders harmless from any and all costs and obligations now or
hereafter incurred by the Agent, the Bank or any of the Lenders which arise from
any indemnity given by the Agent to its Affiliates related to such Bank
Products; provided, however, nothing contained herein is intended to limit the
Borrowers’ rights, with respect to the Bank or its Affiliates, if any, which
arise as a result of the execution of documents by and between the Borrowers and
the Bank which relate to Bank Products. The agreement contained in this Section
shall survive termination of this Agreement. The Borrowers acknowledge and agree
that the obtaining of Bank Products from the Bank or the Bank’s Affiliates
(i) is in the sole and absolute discretion of the Bank or the Bank’s Affiliates,
and (ii) is subject to all rules and regulations of the Bank or the Bank’s
Affiliates.
SECTION 2. INTEREST, FEES AND CHARGES
     2.1. Interest.
          2.1.1. Rates of Interest. Borrowers jointly and severally agree to pay
interest in respect of all unpaid principal amounts of the Revolver Loans from
the respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to the
applicable rate indicated below:
          (i) for Revolver Loans made or outstanding as Base Rate Loans, the
Applicable Margin plus the Base Rate in effect from time to time; or
          (ii) for Revolver Loans made or outstanding as LIBOR Loans, the
Applicable Margin plus the relevant Adjusted LIBOR Rate for the applicable
Interest Period selected by a Borrower in conformity with this Agreement.
          Upon determining the Adjusted LIBOR Rate for any Interest Period
requested by Borrowers, Agent shall promptly notify Borrowers thereof by
telephone and, if so requested by Borrowers, confirm the same in writing. Such
determination shall, absent manifest error, be final, conclusive and binding on
all parties and for all purposes. The applicable rate of interest for all Loans
(or portions thereof) bearing interest based upon the Base Rate shall be
increased or decreased, as the case may be, by an amount equal to any increase
or decrease in the Base Rate, with such adjustments to be effective as of the
opening of business on the day that any such change in the Base Rate becomes
effective. Interest on each Loan shall accrue from and including the date on
which such Loan is made, converted to a Loan of another Type or continued as a
LIBOR Loan to (but excluding) the date of any repayment thereof; provided,
however, that, if a Loan is repaid on the same day made, one day’s interest
shall be paid on such Loan.

8



--------------------------------------------------------------------------------



 



          2.1.2. Conversions and Continuations.
          (i) Borrowers may on any Business Day, subject to the giving of a
proper Notice of Conversion/Continuation as hereinafter described, elect (A) to
continue all or any part of a LIBOR Loan by selecting an Interest Period
therefor, to commence on the last day of the immediately preceding Interest
Period, or (B) to convert all or any part of a Loan of one Type into a Loan of
another Type; provided, however, that no outstanding Loans may be converted into
or continued as LIBOR Loans when any Default or Event of Default exists. Any
conversion of a LIBOR Loan into a Base Rate Loan shall be made on the last day
of the Interest Period for such LIBOR Loan. Any conversion or continuation made
with respect to less than the entire outstanding balance of the Revolver Loans
must be allocated among Lenders on a Pro Rata basis, and the Interest Period for
Loans converted into or continued as LIBOR Loans shall be coterminous for each
Lender.
          (ii) Whenever Borrowers desire to convert or continue Loans under
Section 2.1.2(i), Parent shall give Agent written notice (or telephonic notice
promptly confirmed in writing) substantially in the form of Exhibit C, signed by
an authorized officer of Parent, before 12:00 p.m. on the Business Day of the
requested conversion date, in the case of a conversion into Base Rate Loans, and
at least 3 Business Days before the requested conversion or continuation date,
in the case of a conversion into or continuation of LIBOR Loans. Promptly after
receipt of a Notice of Conversion/Continuation, Agent shall notify each Lender
in writing of the proposed conversion or continuation. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify the aggregate
principal amount of the Loans to be converted or continued, the date of such
conversion or continuation (which shall be a Business Day) and whether the Loans
are being converted into or continued as LIBOR Loans (and, if so, the duration
of the Interest Period to be applicable thereto) or Base Rate Loans. If, upon
the expiration of any Interest Period in respect of any LIBOR Loans Borrowers
shall have failed to deliver the Notice of Conversion/Continuation, Borrowers
shall be deemed to have elected to convert such LIBOR Loans to Base Rate Loans.
          2.1.3. Interest Periods. In connection with the making or continuation
of, or conversion into, each Borrowing of LIBOR Loans, Borrowers shall select an
interest period (each an “Interest Period”) to be applicable to such LIBOR Loan,
which interest period shall commence on the date such LIBOR Loan is made and
shall end on a numerically corresponding day in the first, third or sixth month
thereafter; provided, however, that:
          (i) the initial Interest Period for a LIBOR Loan shall commence on the
date of such Borrowing (including the date of any conversion from a Loan of
another Type) and each Interest Period occurring thereafter in respect of such
Revolver Loan shall commence on the date on which the next preceding Interest
Period expires;
          (ii) if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that, if any Interest Period in respect of LIBOR Loans
would otherwise expire on a day which is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;
          (iii) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall expire on the last Business Day of such calendar month; and

9



--------------------------------------------------------------------------------



 



          (iv) no Interest Period shall extend beyond the last day of the
Original Term.
          2.1.4. Interest Rate Not Ascertainable. If Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) that on any date for determining the Adjusted LIBOR
Rate for any Interest Period, by reason of any changes arising after the date of
this Agreement affecting the London interbank market or any Lender’s or Bank’s
position in such market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
Adjusted LIBOR Rate, then, and in any such event, Agent shall forthwith give
notice (by telephone confirmed in writing) to a Borrower of such determination.
Until Agent notifies a Borrower that the circumstances giving rise to the
suspension described herein no longer exist, the obligation of Lenders to make
LIBOR Loans shall be suspended, and such affected Loans then outstanding shall,
at the end of the then applicable Interest Period or at such earlier time as may
be required by Applicable Law, bear the same interest as Base Rate Loans.
          2.1.5. Default Rate of Interest. Borrowers shall pay interest (before
as well as after entry of judgment thereon, to the extent permitted by
Applicable Law) at a rate per annum equal to the Default Rate (i) with respect
to the principal amount of any portion of the Obligations (and, to the extent
permitted by Applicable Law, all past due interest) that is not paid on the due
date thereof (whether due at stated maturity, on demand, upon acceleration or
otherwise) until paid in full; (ii) with respect to the principal amount of all
of the Obligations (and, to the extent permitted by Applicable Law, all past due
interest) upon the earlier to occur of (x) a Borrower’s receipt of notice from
Agent of the Required Lenders’ election to charge the Default Rate based upon
the existence of any Event of Default (which notice Agent shall send only with
the consent or at the direction of the Required Lenders), whether or not
acceleration or demand for payment of the Obligations has been made, or (y) the
commencement by or against any Borrower of an Insolvency Proceeding whether or
not under the circumstances described in clauses (i) or (ii) hereof Agent elects
to accelerate the maturity or demand payment of any of the Obligations; and
(iii) with respect to the principal amount of any Out-of-Formula Loans, whether
or not demand for payment thereof has been made by Agent. To the fullest extent
permitted by Applicable Law, the Default Rate shall apply and accrue on any
judgment entered with respect to any of the Obligations and to the unpaid
principal amount of the Obligations during any Insolvency Proceeding of a
Borrower. Each Borrower acknowledges that the cost and expense to Agent and each
Lender attendant upon the occurrence of an Event of Default are difficult to
ascertain or estimate and that the Default Rate is a fair and reasonable
estimate to compensate Agent and Lender for such added cost and expense.
     2.2. Fees. In consideration of Lender’s establishment of the Commitments in
favor of Borrowers, and Agent’s agreement to serve as collateral and
administrative agent hereunder, Borrowers jointly and severally agree to pay the
following fees:
          2.2.1. Underwriting Fee. Borrowers shall pay to Agent on the date
hereof the underwriting fee provided for in the Fee Letter.
          2.2.2. Unused Line Fee. Borrowers shall be jointly and severally
obligated to pay to Agent for the Pro Rata benefit of Lenders a fee based on the
amount by which the Average Revolver Loan Balance for any month (or portion
thereof that the Commitments are in effect) is less than the aggregate amount of
the Commitments (the “Unused Amount”), such fee to be equal to 0.50% per annum
of the Unused Amount if such Unused Amount is equal to or less than 50% of the
aggregate amount of the Commitments, and such fee to be instead equal to .375%
per annum of the Unused Amount, if such Unused Amount is greater than 50% of the
aggregate amount of the Commitments, such fee to be paid on the first day of the
following month; but if the Commitments are terminated on a day other than the
first day of a month, then any such fee payable for the month in which
termination shall occur shall be paid on the effective date of such termination.

10



--------------------------------------------------------------------------------



 



          2.2.3. Letter of Credit Fee. The Borrowers jointly and severally agree
to pay to the Agent, for the account of the Lenders, in accordance with their
respective Pro Rata shares, for each Letter of Credit, a fee (the “Letter of
Credit Fee”) equal to the per annum percentage equal to the Applicable Margin
for Revolver Loans which are LIBOR Loans, and to Agent for the benefit of the
Letter of Credit Issuer a fronting fee of one-quarter of one percent (0.25%) per
annum of the undrawn face amount of each Letter of Credit, and to the Letter of
Credit Issuer, all out-of-pocket costs, fees and expenses incurred by the Letter
of Credit Issuer in connection with the application for, processing of, issuance
of, or amendment to any Letter of Credit, which costs, fees and expenses shall
include a “fronting fee” payable to the Letter of Credit Issuer. The Letter of
Credit Fee shall be payable monthly in arrears on the first day of each month
following any month in which a Letter of Credit is outstanding and on the
Termination Date. The Letter of Credit Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed.
          2.2.4. Audit and Appraisal Fees. Borrowers shall be jointly and
severally obligated to reimburse Agent and Lenders for all reasonable costs and
expenses incurred by Agent and Lenders in connection with all audits and
appraisals of any Obligor’s books and records and such other matters pertaining
to any Obligor or any Collateral as Agent shall deem appropriate. Borrowers
shall reimburse Agent and Lenders for all reasonable costs and expenses incurred
by Agent or Lenders in connection with appraisals of any Collateral as Agent
shall deem appropriate and shall pay to Agent $850.00 per day for each day that
an employee or agent of Agent shall be engaged in a field examination or an
audit or review of any Borrower’s books and records.
          2.2.5. Annual Administrative Fee. In consideration of Bank’s
syndication of the Commitments and service as Agent hereunder, Borrowers shall
be jointly and severally obligated to pay to Agent for Agent’s own account an
administrative fee of $200,000, per year, which fee shall be payable on the
Closing Date and on each anniversary of the date of this Agreement.
          2.2.6. General Provisions. All fees shall be fully earned by the
identified recipient thereof pursuant to the foregoing provisions of this
Agreement and the Fee Letter on the due date thereof (and, in the case of
Letters of Credit, upon each issuance, renewal or extension of such Letter of
Credit) and, except as otherwise set forth herein or required by Applicable Law,
shall not be subject to rebate, refund or proration. All fees provided for in
Section 2.2 are and shall be deemed to be compensation for services and are not,
and shall not be deemed to be, interest or any other charge for the use,
forbearance or detention of money.
     2.3. Computation of Interest and Fees. All fees and other charges provided
for in this Agreement that are calculated as a per annum percentage of any
amount and all interest shall be calculated daily and shall be computed on the
actual number of days elapsed over a year of 360 days. For purposes of computing
interest and other charges hereunder, all Payment Items and other forms of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations (subject to final payment of such items) on the Business Day that
Agent receives such items in immediately available funds in the Payment Account,
and Agent shall be deemed to have received such Payment Item on the date
specified in Section 4.7 hereof.
     2.4. Reimbursement of Obligations.
          2.4.1. Borrowers shall reimburse Agent and, during any period that an
Event of Default then exists, each Lender, for all legal, accounting, appraisal
and other fees and expenses incurred by Agent or any Lender in connection with
(i) the negotiation and preparation of any of the Loan Documents, any amendment
or modification thereto, any waiver of any Default or Event of Default
thereunder, or any restructuring or forbearance with respect thereto; (ii) the
administration of the Loan

11



--------------------------------------------------------------------------------



 



Documents and the transactions contemplated thereby, to the extent that such
fees and expenses are expressly provided for in this Agreement or any of the
other Loan Documents; (iii) action taken to perfect or maintain the perfection
or priority of any of Agent’s Liens with respect to any of the Collateral;
(iv) any inspection of or audits conducted with respect to any Borrower’s books
and records or any of the Collateral; (v) any effort to verify, protect,
preserve, or restore any of the Collateral or to collect, sell, liquidate or
otherwise dispose of or realize upon any of the Collateral; (vi) any litigation,
contest, dispute, suit, proceeding or action (whether instituted by or against
Agent, any Lender, any Obligor or any other Person) in any way arising out of or
relating to any of the Collateral (or the validity, perfection or priority of
any of Agent’s Liens thereon), any of the Loan Documents or the validity,
allowance or amount of any of the Obligations; (vii) the protection or
enforcement or any rights or remedies of Agent or any Lender in any Insolvency
Proceeding; and (viii) any other action taken by Agent or any Lender to enforce
any of the rights or remedies of Agent or such Lender against any Obligor or any
Account Debtors to enforce collection of any of the Obligations or payments with
respect to any of the Collateral. All amounts chargeable to Borrowers under this
Section 2.4 shall constitute Obligations that are secured by all of the
Collateral and shall be payable on demand to Agent. Borrowers shall also
reimburse Agent for expenses incurred by Agent in its administration of any of
the Collateral to the extent and in the manner provided in Section 7 hereof or
in any of the other Loan Documents. The foregoing shall be in addition to, and
shall not be construed to limit, any other provision of any of the Loan
Documents regarding the reimbursement by Borrowers of costs, expenses or
liabilities suffered or incurred by Agent or any Lender.
          2.4.2. If at any time Agent or (with the consent of Agent) any Lender
shall agree to indemnify any Person (including Bank) against losses or damages
that such Person may suffer or incur in its dealings or transactions with any or
all of Borrowers, or shall guarantee any liability or obligation of any or all
of Borrowers to such Person, or otherwise shall provide assurances of any
Borrower’s payment or performance under any agreement with such Person,
including indemnities, guaranties or other assurances of payment or performance
given by Agent or any Lender with respect to Cash Management Agreements or
Interest Rate Contracts, Letters of Credit, then the Contingent Obligation of
Agent or any Lender providing any such indemnity, guaranty or other assurance of
payment or performance, together with any payment made or liability incurred by
Agent or any Lender in connection therewith, shall constitute Obligations that
are secured by the Collateral and Borrowers shall repay, on demand, any amount
so paid or any liability incurred by Agent or any Lender in connection with any
such indemnity, guaranty or assurance, except that repayment with respect to any
Credit Support shall be due on the first Business Day following the date on
which Agent made the payment under the Credit Support. Nothing herein shall be
construed to impose upon Agent or any Lender any obligation to provide any such
indemnity, guaranty or assurance except to the extent provided in Section 1.2
hereof. The foregoing agreement of Borrowers shall apply whether or not such
indemnity, guaranty or assurance is in writing or oral and regardless of any
Borrower’s knowledge of the existence thereof, and shall be in addition to any
provision of the Loan Documents regarding reimbursement by Borrowers of costs,
expenses or liabilities suffered or incurred by Agent or any Lender.
     2.5. Bank Charges. Borrowers shall pay to Agent, on demand, any and all
fees, costs or expenses which Agent or any Lender pays to a bank or other
similar institution (including any fees paid by Agent or any Lender to any
Participant) arising out of or in connection with (i) the forwarding to a
Borrower or any other Person on behalf of Borrower by Agent or any Lender of
proceeds of Loans made by Lenders to a Borrower pursuant to this Agreement and
(ii) the depositing for collection by Agent or any Lender of any Payment Item
received or delivered to Agent or any Lender on account of the Obligations. Each
Borrower acknowledges and agrees that Agent may charge such costs, fees and
expenses to Borrowers based upon Agent’s good faith estimate of such costs, fees
and expenses as they are incurred by Agent or any Lender.

12



--------------------------------------------------------------------------------



 



     2.6. Illegality. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, if (i) any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration thereof, in each case occurring after the date hereof, shall make
it unlawful for a Lender to make or maintain a LIBOR Loan or to give effect to
its obligations as contemplated hereby with respect to a LIBOR Loan or (ii) at
any time such Lender determines that the making or continuance of any LIBOR Loan
has become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market or the position of
such Lender in such market, then such Lender shall give after such determination
Agent and any Borrower notice thereof and may thereafter (1) declare that LIBOR
Loans will not thereafter be made by such Lender, whereupon any request by a
Borrower for a LIBOR Loan shall be deemed a request for a Base Rate Loan unless
such Lender’s declaration shall be subsequently withdrawn (which declaration
shall be withdrawn promptly after the cessation of the circumstances described
in clause (i) or (ii) above); and (2) require that all outstanding LIBOR Loans
made by such Lender be converted to Base Rate Loans, under the circumstances of
clause (i) or (ii) of this Section 2.6 insofar as such Lender determines the
continuance of LIBOR Loans to be impracticable, in which event all such LIBOR
Loans shall be converted automatically to Base Rate Loans as of the date of any
Borrower’s receipt of the aforesaid notice from such Lender.
     2.7. Increased Costs. If, by reason of (a) the introduction, or any change
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) in or in the interpretation, of any law or
regulation after the date hereof, or (b) the compliance with any guideline or
request issued after the date hereof from any central bank or other Governmental
Authority or quasi-Governmental Authority exercising control over banks or
financial institutions generally (whether or not having the force of law):
          (i) any Lender shall be subject after the date hereof, to any Tax,
duty or other charge with respect to any LIBOR Loan or its obligation to make
LIBOR Loans, or a change shall result in the basis of taxation of payment to any
Lender of the principal of or interest on its LIBOR Loans or its obligation to
make LIBOR Loans (except for changes in the rate of Tax on the overall net
income or gross receipts of such Lender imposed by the jurisdiction in which
such Lender’s principal executive office is located); or
          (ii) any reserve (including any imposed by the Board of Governors),
special deposits or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender shall be imposed or deemed
applicable or any other condition affecting its LIBOR Loans or its obligation to
make LIBOR Loans shall be imposed on such Lender or the London interbank market;
and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans (except to the
extent already included in the determination of the applicable Adjusted LIBOR
Rate for LIBOR Loans), or there shall be a reduction in the amount received or
receivable by such Lender, then such Lender shall, promptly after determining
the existence or amount of any such increased costs for which such Lender seeks
payment hereunder, give any Borrower notice thereof and Borrowers shall from
time to time, upon written notice from and demand by such Lender (with a copy of
such notice and demand to Agent), pay to Agent for the account of such Lender,
within 5 Business Days after the date specified in such notice and demand, an
additional amount sufficient to indemnify such Lender against such increased
costs; provided that such Lender shall not be entitled to any such increased
costs related to periods prior to 180 days before notice from such Lender. A
certificate as to the amount of such increased cost, submitted to Borrowers by
such Lender, shall be final, conclusive and binding for all purposes, absent
manifest error.

13



--------------------------------------------------------------------------------



 



     If any Lender shall advise Agent at any time that, because of the
circumstances described hereinabove in this Section 2.7 or any other
circumstances arising after the date of this Agreement affecting such Lender or
the London interbank market or such Lender’s or Bank’s position in such market,
the Adjusted LIBOR Rate, as determined by Agent, will not adequately and fairly
reflect the cost to such Lender of funding LIBOR Loans, then, and in any such
event:
          (i) Agent shall forthwith give notice (by telephone confirmed in
writing) to Borrowers and Lenders of such event;
          (iii) Borrowers’ right to request and such Lender’s obligation to make
LIBOR Loans shall be immediately suspended and Borrowers’ right to continue a
LIBOR Loan as such beyond the then applicable Interest Period shall also be
suspended, until each condition giving rise to such suspension no longer exists;
and
          (iv) such Lender shall make a Base Rate Loan as part of the requested
Borrowing of LIBOR Loans, which Base Rate Loan shall, for all purposes, be
considered part of such Borrowing.
     For purposes of this Section 2.7, all references to a Lender shall be
deemed to include any bank holding company or bank parent of such Lender.
     2.8. Capital Adequacy. If any Lender determines that after the date hereof
(a) the adoption of any Applicable Law regarding capital requirements for banks
or bank holding companies or the subsidiaries thereof, (b) any change in the
interpretation or administration of any such Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or (c) compliance by such Lender or its holding company
with any request or directive of any such Governmental Authority, central bank
or comparable agency regarding capital adequacy (whether or not having the force
of law), has the effect of reducing the return on such Lender’s capital to a
level below that which such Lender could have achieved (taking into
consideration such Lender’s and its holding company’s policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s capital was fully utilized prior to such adoption,
change or compliance) but for such adoption, change or compliance as a
consequence of such Lender’s commitment to make the Loans pursuant hereto by any
amount deemed by such Lender to be material:
          (i) Agent shall promptly, after its receipt of a certificate from such
Lender setting forth such Lender’s determination of such occurrence, give notice
thereof to any Borrower and Lenders; and
          (ii) Borrowers shall pay to Agent, for the account of such Lender, as
an additional fee from time to time, on demand, such amount as such Lender
certifies to be the amount reasonably calculated to compensate such Lender for
such reduction.
     A certificate of such Lender claiming entitlement to compensation as set
forth above will be conclusive in the absence of manifest error. Such
certificate will set forth the nature of the occurrence giving rise to such
compensation, the additional amount or amounts to be paid to such Lender
(including the basis for such Lender’s determination of such amount), and the
method by which such amounts were determined; provided that such Lender shall
not be entitled to such additional amounts related to periods prior to 180 days
before notice from such Lender. In determining such amount, such Lender may use
any reasonable averaging and attribution method. For purposes of this
Section 2.8 all references to a Lender shall be deemed to include any bank
holding company or bank parent of such Lender.

14



--------------------------------------------------------------------------------



 



     2.9. Funding Losses. If for any reason (other than due to a default by a
Lender or as a result of a Lender’s refusal to honor a LIBOR Loan request due to
circumstances described in Section 2.6 or 2.7 hereof) a Borrowing of, or
conversion to or continuation of, LIBOR Loans does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/
Continuation (whether or not withdrawn), or if any repayment (including any
conversions pursuant to Section 2.1.2 hereof) of any of its LIBOR Loans occurs
on a date that is not the last day of an Interest Period applicable thereto, or
if for any reason Borrowers default in their obligation to repay LIBOR Loans
when required by the terms of this Agreement, then Borrowers shall jointly and
severally pay to Agent, for the ratable benefit of the affected Lenders, within
10 days after Agent’s or an affected Lender’s demand therefor, an amount (if a
positive number) computed pursuant to the following formula:

              L = (R - T) x P x D
 
              360

              where
 
       
 
  L =   amount payable
 
  R =   interest rate applicable to the LIBOR Loan unborrowed or prepaid
 
  T =   effective interest rate per annum at which any readily marketable bond
or other obligations of the United States, selected at Agent’s sole discretion,
maturing on or nearest the last day of the then applicable or requested Interest
Period for such LIBOR Loan and in approximately the same amount as such LIBOR
Loan, can be purchased by Agent on the day of such payment of principal or
failure to borrow
 
  P =   the amount of principal paid or the amount of the LIBOR Loan requested
or to have been continued or converted
 
  D =   the number of days remaining in the Interest Period as of the date of
such prepayment or the number of days in the requested Interest Period

Borrowers shall pay such amount upon presentation by Agent of a statement
setting forth the amount and Agent’s calculation thereof pursuant hereto, which
statement shall be deemed true and correct absent manifest error. For purposes
of this Section 2.9, all references to a Lender shall be deemed to include any
bank holding company or bank parent of such Lender.
     2.10. Maximum Interest. Regardless of any provision contained in any of the
Loan Documents, in no contingency or event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by Agent and Lenders
pursuant to the terms of this Agreement or any of the other Loan Documents and
that are deemed interest under Applicable Law exceed the highest rate
permissible under any Applicable Law. No agreements, conditions, provisions or
stipulations contained in this Agreement or any of the other Loan Documents or
the exercise by Agent of the right to accelerate the payment or the maturity of
all or any portion of the Obligations, or the exercise of any option whatsoever
contained in any of the Loan Documents, or the prepayment by any or all
Borrowers of any of the Obligations, or the occurrence of any contingency
whatsoever, shall entitle Agent or any Lender to charge or receive in any event,
interest or any charges, amounts, premiums or fees deemed interest by Applicable
Law (such interest, charges, amounts, premiums and fees referred to herein
collectively as “Interest”) in excess of the Maximum Rate and in no event shall
Borrowers be obligated to pay Interest exceeding such

15



--------------------------------------------------------------------------------



 



Maximum Rate, and all agreements, conditions or stipulations, if any, which may
in any event or contingency whatsoever operate to bind, obligate or compel
Borrowers to pay Interest exceeding the Maximum Rate shall be without binding
force or effect, at law or in equity, to the extent only of the excess of
Interest over such Maximum Rate. If any Interest is charged or received in
excess of the Maximum Rate (“Excess”), each Borrower acknowledges and stipulates
that any such charge or receipt shall be the result of an accident and bona fide
error, and such Excess, to the extent received, shall be applied first to reduce
the principal Obligations and the balance, if any, returned to Borrowers, it
being the intent of the parties hereto not to enter into a usurious or otherwise
illegal relationship. The right to accelerate the maturity of any of the
Obligations does not include the right to accelerate any Interest that has not
otherwise accrued on the date of such acceleration, and Agent and Lenders do not
intend to collect any unearned Interest in the event of any such acceleration.
Each Borrower recognizes that, with fluctuations in the rates of interest set
forth in Section 2.1.1 of this Agreement, and the Maximum Rate, such an
unintentional result could inadvertently occur. All monies paid to Agent or any
Lender hereunder or under any of the other Loan Documents, whether at maturity
or by prepayment, shall be subject to any rebate of unearned Interest as and to
the extent required by Applicable Law. By the execution of this Agreement, each
Borrower covenants that (i) the credit or return of any Excess shall constitute
the acceptance by such Borrower of such Excess, and (ii) no Borrower shall seek
or pursue any other remedy, legal or equitable, against Agent or any Lender,
based in whole or in part upon contracting for, charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received by Agent or any
Lender, all Interest at any time contracted for, charged or received from any or
all Borrowers in connection with any of the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations. Borrowers, Agent and
Lenders shall, to the maximum extent permitted under Applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as Interest and (ii) exclude voluntary prepayments and the effects thereof.
The provisions of this Section 2.10 shall be deemed to be incorporated into
every Loan Document (whether or not any provision of this Section is referred to
therein). All such Loan Documents and communications relating to any Interest
owed by any or all Borrowers and all figures set forth therein shall, for the
sole purpose of computing the extent of Obligations, be automatically recomputed
by Borrowers, and by any court considering the same, to give effect to the
adjustments or credits required by this Section 2.10.
     2.11. Affected Lenders. Within thirty (30) days after receipt by Borrower
of written notice and demand from any Lender (an “Affected Lender”) for payment
of additional amounts or increased costs as provided in Sections 2.7 or 2.8,
Borrower may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Default or Event of
Default has occurred and is continuing Borrower, may obtain at Borrower’s
expense a replacement Lender (“Replacement Lender”) for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to and consented to by
Agent. If Borrower obtains a Replacement Lender within ninety (90) days
following notice of its intention to do so, the Affected Lender must sell and
assign its Loans and Commitments to such Replacement Lender for an amount equal
to the principal balance of all Loans held by the Affected Lender and all
accrued interest and fees with respect thereto through the date of such sale,
and such assignment shall not require the payment of an assignment fee to Agent;
provided, that Borrower shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrower shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrower’s notice of intention
to replace such Affected Lender. Furthermore, if Borrower gives a notice of
intention to replace and does not so replace such Affected Lender within ninety
(90) days thereafter, Borrower’s rights under this Section 2.11 shall terminate
with respect to such Affected

16



--------------------------------------------------------------------------------



 



Lender and Borrower shall promptly pay all increased costs or additional amounts
demanded by such Affected Lender pursuant to Sections 2.7 and 2.8.
SECTION 3. LOAN ADMINISTRATION
     3.1. Manner of Borrowing and Funding Revolver Loans. Borrowings under the
Commitments established pursuant to Section 1.1 hereof shall be made and funded
as follows:
          3.1.1. Notice of Borrowing.
          (i) Whenever Borrowers desire to make a Borrowing under Section 1.1 of
this Agreement (other than a Borrowing resulting from a conversion or
continuation pursuant to Section 2.1.2), Borrowers shall give Agent prior
written notice (or electronic notice satisfactory to Agent) of such Borrowing
request (a “Notice of Borrowing”), which shall be in the form of Exhibit D
annexed hereto and signed by an authorized officer of Parent. Such Notice of
Borrowing shall be given by such Borrower no later than 12:00 noon at the office
of Agent designated by Agent from time to time (a) on the Business Day of the
requested funding date of such Borrowing, in the case of Base Rate Loans, and
(b) at least 3 Business Days prior to the requested funding date of such
Borrowing, in the case of LIBOR Loans. Notices received after 12:00 noon shall
be deemed received on the next Business Day. Any Revolver Loans made by each
Lender on the Closing Date shall be in excess of $250,000 and shall be made as
Base Rate Loans and thereafter may be made or continued as or converted into
Base Rate Loans or LIBOR Loans. Each Notice of Borrowing (or telephonic notice
thereof) shall be irrevocable and shall specify (a) the principal amount of the
Borrowing, (b) the date of Borrowing (which shall be a Business Day),
(c) whether the Borrowing is to consist of Base Rate Loans or LIBOR Loans,
(d) in the case of LIBOR Loans, the duration of the Interest Period to be
applicable thereto, and (e) the account of Borrowers to which the proceeds of
such Borrowing are to be disbursed. Borrowers may not request any LIBOR Loans if
a Default or Event of Default exists.
          (ii) Unless payment is otherwise timely made by Borrowers, the
becoming due of any amount required to be paid under this Agreement or any of
the other Loan Documents with respect to the Obligations (whether as principal,
accrued interest, fees or other charges including the repayment of any LC
Outstandings) shall be deemed irrevocably to be a request (without any
requirement for the submission of a Notice of Borrowing) for Revolver Loans on
the due date of, and in an aggregate amount required to pay, such Obligations,
and the proceeds of such Revolver Loans may be disbursed by way of direct
payment of the relevant Obligation and shall bear interest as Base Rate Loans.
Neither Agent nor any Lender shall have any obligation to Borrowers to honor any
deemed request for a Revolver Loan after the Commitment Termination Date, when
an Out-of-Formula Condition exists or would result therefrom or when any
condition precedent set forth in Section 10 hereof is not satisfied, but may do
so in their discretion and without regard to the existence of, and without being
deemed to have waived, any Default or Event of Default and regardless of whether
such Revolver Loan is funded after the Commitment Termination Date.
          (iii) If Borrowers elect to establish a Controlled Disbursement
Account with Bank or any Affiliate of Bank, then the presentation for payment by
Bank of any check or other item of payment drawn on the Controlled Disbursement
Account at a time when there are insufficient funds in such account to cover
such check shall be deemed irrevocably to be a request (without any requirement
for the submission of a Notice of Borrowing) for Revolver Loans on the date of
such presentation and in any amount equal to the aggregate amount of the items
presented for payment, and the proceeds of such Revolver Loans may be disbursed
to the Controlled

17



--------------------------------------------------------------------------------



 



Disbursement Account and shall bear interest as Base Rate Loans. Neither Agent
nor any Lender shall have any obligation to honor any deemed request for a
Revolver Loan after the Commitment Termination Date or when an Out-of-Formula
Condition exists or would result therefrom or when any condition precedent in
Section 10 hereof is not satisfied, but may do so in its discretion and without
regard to the existence of, and without being deemed to have waived, any Default
or Event of Default and regardless of whether such Revolver Loan is funded after
the Commitment Termination Date.
          (iv) As an accommodation to Borrowers, Agent and Lenders may permit
telephonic requests for Borrowings and electronic transmittal of instructions,
authorizations, agreements or reports to Agent by Borrowers; provided, however,
that Borrowers shall confirm each such telephonic request for a Borrowing of
LIBOR Loans by delivery of the required Notice of Borrowing to Agent by
facsimile transmission promptly, but in no event later than 5:00 p.m. on the
same day. Neither Agent nor any Lender shall have any liability to Borrowers for
any loss or damage suffered by such Borrowers as a result of Agent’s or any
Lender’s honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent or Lenders by a
Borrower and neither Agent nor any Lender shall have any duty to verify the
origin of any such communication or the identity or authority of the Person
sending it.
          3.1.2. Fundings by Lenders. Subject to its receipt of notice from
Agent of a Notice of Borrowing as provided in Section 3.1.1(i) (except in the
case of a deemed request by a Borrower for a Revolver Loan as provided in
Sections 3.1.1(ii) or (iii) or 3.1.3(ii) hereof, in which event no Notice of
Borrowing need be submitted), each Lender shall timely honor its Commitment by
funding its Pro Rata share of each Borrowing of Revolver Loans that is properly
requested by a Borrower and that such Borrower is entitled to receive under the
Loan Agreement. Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing pursuant to Section 3.1.1(ii) or
(iii) hereof) by 12:00 noon on the proposed funding date (in the case of Base
Rate Loans) or by 3:00 p.m. at least 2 Business Days before the proposed funding
date (in the case of LIBOR Loans). Each Lender shall deposit with Agent an
amount equal to its Pro Rata share of the Borrowing requested or deemed
requested by such Borrower at Agent’s designated bank in immediately available
funds not later than 2:00 p.m. on the date of funding of such Borrowing, unless
Agent’s notice to Lenders is received after 12:00 noon on the proposed funding
date of a Base Rate Loan, in which event Lenders shall deposit with Agent their
respective Pro Rata shares of the requested Borrowing on or before 11:00 a.m. of
the next Business Day. Subject to its receipt of such amounts from Lenders,
Agent shall make the proceeds of the Revolver Loans received by it available to
such Borrower by disbursing such proceeds in accordance with such Borrower’s
disbursement instructions set forth in the applicable Notice of Borrowing.
Neither Agent nor any Lender shall have any liability on account of any delay by
any bank or other depository institution in treating the proceeds of any
Revolver Loan as collected funds or any delay in receipt, or any loss, of funds
that constitute a Revolver Loan, the wire transfer of which was initiated by
Agent in accordance with wiring instructions provided to Agent. Unless Agent
shall have been notified in writing by a Lender prior to the proposed time of
funding that such Lender does not intend to deposit with Agent an amount equal
such Lender’s Pro Rata share of the requested Borrowing (or deemed request for a
Borrowing pursuant to Section 3.1.1(ii) or (iii) hereof), Agent may assume that
such Lender has deposited or promptly will deposit its share with Agent and
Agent may in its discretion disburse a corresponding amount to such Borrower on
the applicable funding date. If a Lender’s Pro Rata share of such Borrowing is
not in fact deposited with Agent, then, if Agent has disbursed to such Borrower
an amount corresponding to such share, then such Lender agrees to pay, and in
addition Borrowers jointly and severally agree to repay, to Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date such amount is disbursed by Agent to or for the benefit of such
Borrower until the date such amount is paid or repaid to Agent, (a) in the case
of Borrowers, at the

18



--------------------------------------------------------------------------------



 



interest rate applicable to such Borrowing and (b) in the case of such Lender,
at the Federal Funds Rate. If such Lender repays to Agent such corresponding
amount, such amount so repaid shall constitute a Revolver Loan, and if both such
Lender and Borrowers shall have repaid such corresponding amount, Agent shall
promptly return to Borrowers such corresponding amount in same day funds. A
notice from Agent submitted to any Lender with respect to amounts owing under
this Section 3.1.2 shall be conclusive, absent manifest error.
          3.1.3. Settlement and Settlement Loans.
          (i) In order to facilitate the administration of the Revolver Loans
under this Agreement, Lenders agree (which agreement shall be solely between
Lenders and Agent and shall not be for the benefit of or enforceable by any
Borrower) that settlement among them with respect to the Revolver Loans shall
take place at least once per week (each a “Settlement Date”), which may occur
before or after the occurrence or during the continuance of a Default or Event
of Default and whether or not all of the conditions set forth in Section 10 of
this Agreement have been met. On each Settlement Date, payment shall be made by
or to each Lender in the manner provided herein and in accordance with the
Settlement Report delivered by Agent to Lenders with respect to such Settlement
Date so that, as of each Settlement Date and after giving effect to the
transaction to take place on such Settlement Date, each Lender shall hold its
Pro Rata share of all Revolver Loans and participations in LC Outstandings then
outstanding.
          (ii) Between Settlement Dates, Agent may request Bank to advance, and
Bank may, but shall in no event be obligated to, advance to Borrowers out of
Bank’s own funds the entire principal amount of any Borrowing of Revolver Loans
that are Base Rate Loans requested or deemed requested pursuant to this
Agreement (any such Revolver Loan funded exclusively by Agent being referred to
as a “Settlement Loan”). Each Settlement Loan shall constitute a Revolver Loan
hereunder and shall be subject to all of the terms, conditions and security
applicable to other Revolver Loans, except that all payments thereon shall be
payable to Bank solely for its own account. The obligation of Borrowers to repay
such Settlement Loans to Bank shall be evidenced by the records of Bank and need
not be evidenced by any promissory note. Agent shall not request Bank to make
any Settlement Loan if (A) Agent shall have received written notice from any
Lender that one or more of the applicable conditions precedent set forth in
Section 10 hereof will not be satisfied on the requested funding date for the
applicable Borrowing or (B) the requested Borrowing would exceed the amount of
Availability on the funding date or would cause the then outstanding principal
balance of all Settlement Loans to exceed $10,000,000. Bank shall not be
required to determine whether the applicable conditions precedent set forth in
Section 10 hereof have been satisfied or the requested Borrowing would exceed
the amount of Availability on the funding date applicable thereto prior to
making, in its sole discretion, any Settlement Loan. On each Settlement Date,
or, if earlier, upon demand by Agent for payment thereof, the then outstanding
Settlement Loans shall be immediately due and payable. As provided in
Section 3.1.1(ii), Borrowers shall be deemed to have requested (without the
necessity of submitting any Notice of Borrowing) Revolver Loans to be made on
each Settlement Date in the amount of all outstanding Settlement Loans and to
have Agent cause the proceeds of such Revolver Loans to be applied to the
repayment of such Settlement Loans and interest accrued thereon. Agent shall
notify the Lenders of the outstanding balance of Revolver Loans prior to
11:00 a.m. on each Settlement Date and each Lender (other than Bank) shall
deposit with Agent (without setoff, counterclaim or reduction of any kind) an
amount equal to its Pro Rata share of the amount of Revolver Loans deemed
requested in immediately available funds not later than 2:00 p.m. on such
Settlement Date, and without regard to whether any of the conditions precedent
set forth in Section 10 hereof are satisfied or the Commitment Termination Date
has occurred. If as the result of the commencement by or against any Borrower of
any

19



--------------------------------------------------------------------------------



 



Insolvency Proceeding or otherwise any Settlement Loan may not be repaid by the
funding by Lenders of Revolver Loans, then each Lender (other than Bank) shall
be deemed to have purchased as a participating interest in any unpaid Settlement
Loan in an amount equal to such Lender’s Pro Rata share of such Settlement Loan
and shall transfer to Bank, in immediately available funds, not later than the
second Business Day after Bank’s request therefor, the amount of such Lender’s
participation. The proceeds of Settlement Loans may be used solely for purposes
for which Revolver Loans generally may be used in accordance with Section 1.1.3
hereof. If any amounts received by Bank in respect of any Settlement Loans are
later required to be returned or repaid by Bank to any or all Borrowers or any
other Obligor or their respective representatives or successors-in-interest,
whether by court order, settlement or otherwise, the other Lenders shall, upon
demand by Bank with notice to Agent, pay to Agent for the account of Bank, an
amount equal to each other Lender’s Pro Rata share of all such amounts required
to be returned by Bank.
          3.1.4. Disbursement Authorization. Each Borrower hereby irrevocably
authorizes Agent to disburse the proceeds of each Revolver Loan requested by any
Borrower, or deemed to be requested pursuant to Section 3.1.1 or
Section 3.1.3(ii), as follows: (i) the proceeds of each Revolver Loan requested
under Section 3.1.1(i) shall be disbursed by Agent by wire transfer to such bank
account as may be agreed upon by any Borrower and Agent from time to time or
elsewhere if pursuant to a written direction from such Borrower; and (ii) the
proceeds of each Revolver Loan requested under Section 3.1.1(ii) or
Section 3.1.3(ii) shall be disbursed by Agent by way of direct payment of the
relevant interest or other Obligation. Any Loan proceeds received by any
Borrower or in payment of any of the Obligations shall be deemed to have been
received by all Borrowers.
     3.2. Defaulting Lender. If any Lender shall, at any time, fail to make any
payment to Agent that is required hereunder, Agent may, but shall not be
required to, retain payments that would otherwise be made to such defaulting
Lender hereunder and apply such payments to such defaulting Lender’s defaulted
obligations hereunder, at such time, and in such order, as Agent may elect in
its sole discretion. With respect to the payment of any funds from Agent to a
Lender or from a Lender to Agent, the party failing to make the full payment
when due pursuant to the terms hereof shall, upon demand by the other party, pay
such amount together with interest on such amount at the Federal Funds Rate. The
failure of any Lender to fund its portion of any Revolver Loan shall not relieve
any other Lender of its obligation, if any, to fund its portion of the Revolver
Loan on the date of Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make any Revolver Loan to be made by such Lender
on the date of any Borrowing. Solely as among the Lenders and solely for
purposes of voting or consenting to matters with respect to any of the Loan
Documents, Collateral or any Obligations and determining a defaulting Lender’s
Pro Rata share of payments and proceeds of Collateral pending such defaulting
Lender’s cure of its defaults hereunder, a defaulting Lender shall not be deemed
to be a “Lender” and such Lender’s Commitment shall be deemed to be zero (0).
The provisions of this Section 3.2 shall be solely for the benefit of Agent and
Lenders and may not be enforced by Borrowers.
     3.3. Special Provisions Governing LIBOR Loans.
          3.3.1. Number of LIBOR Loans. In no event may the number of LIBOR
Loans outstanding at any time to any Lender exceed six (6).
          3.3.2. Minimum Amounts. Each Borrowing of LIBOR Loans pursuant to
Section 3.1.1(i), and each continuation of or conversion to LIBOR Loans pursuant
to Section 2.1.2 hereof, shall be in a minimum amount of $500,000 and integral
multiples of $500,000 in excess of that amount.

20



--------------------------------------------------------------------------------



 



          3.3.3. LIBOR Lending Office. Each Lender’s initial LIBOR Lending
Office is set forth opposite its name on the signature pages hereof. Each Lender
shall have the right at any time and from time to time to designate a different
office of itself or of any Affiliate as such Lender’s LIBOR Lending Office, and
to transfer any outstanding LIBOR Loans to such LIBOR Lending Office. No such
designation or transfer shall result in any liability on the part of Borrowers
for increased costs or expenses resulting solely from such designation or
transfer. Increased costs or expenses resulting from a change in Applicable Law
occurring subsequent to any such designation or transfer shall be deemed not to
result solely from such designation or transfer.
          3.3.4. Funding of LIBOR Loans. Each Lender may, if it so elects,
fulfill its obligation to make, continue or convert LIBOR Loans hereunder by
causing one of its foreign branches or Affiliates (or an international banking
facility created by such Lender) to make or maintain such LIBOR Loans; provided,
however, that such LIBOR Loans shall nonetheless be deemed to have been made and
to be held by such Lender, and the obligation of Borrowers to repay such LIBOR
Loans shall nevertheless be to such Lender for the account of such foreign
branch, Affiliate or international banking facility. The calculation of all
amounts payable to Lender under Section 2.7 and 2.9 shall be made as if each
Lender had actually funded or committed to fund its LIBOR Loan through the
purchase of an underlying deposit in an amount equal to the amount of such LIBOR
Loan and having a maturity comparable to the relevant Interest Period for such
LIBOR Loans; provided, however, each Lender may fund its LIBOR Loans in any
manner it deems fit and the foregoing presumption shall be utilized only for the
calculation of amounts payable under Section 2.7 and Section 2.9.
     3.4. Borrowers’ Representative. Each Borrower hereby irrevocably appoints
Parent and Parent agrees to act under this Agreement, as the agent and
representative of itself and each other Borrower for all purposes under this
Agreement, including requesting Borrowings, selecting whether any Loan or
portion thereof is to bear interest as a Base Rate Loan or a LIBOR Loan, and
receiving account statements and other notices and communications to Borrowers
(or any of them) from Agent. Agent may rely, and shall be fully protected in
relying, on any Notice of Borrowing, Notice of Conversion/Continuation,
disbursement instructions, reports, information, Borrowing Base Certificate or
any other notice or communication made or given by Parent, whether in its own
name, on behalf of any Borrower or on behalf of “the Borrowers,” and Agent shall
have no obligation to make any inquiry or request any confirmation from or on
behalf of any other Borrower as to the binding effect on such Borrower of any
such Notice of Borrowing, Notice of Conversion, Continuation, instruction,
report, information, Borrowing Base Certificate or other notice or
communication, nor shall the joint and several character of Borrowers’ liability
for the Obligations be affected, provided that the provisions of this
Section 3.4 shall not be construed so as to preclude any Borrower from directly
requesting Borrowings or taking other actions permitted to be taken by “a
Borrower” hereunder. Agent may maintain a single Loan Account in the name of
“Integrated Electrical Services, Inc.” hereunder, and each Borrower expressly
agrees to such arrangement and confirms that such arrangement shall have no
effect on the joint and several character of such Borrower’s liability for the
Obligations.
     3.5. All Loans to Constitute One Obligation. The Loans shall constitute one
general Obligation of Borrowers and (unless otherwise expressly provided in any
Security Document) shall be secured by Agent’s Lien upon all of the Collateral;
provided, however, that Agent and each Lender shall be deemed to be a creditor
of each Borrower and the holder of a separate claim against each Borrower to the
extent of any Obligations jointly and severally owed by Borrowers to Agent or
such Lender.
SECTION 4. PAYMENTS
     4.1. General Repayment Provisions. All payments (including all prepayments)
of principal of and interest on the Loans, LC Outstandings and other Obligations
that are payable to Agent or any

21



--------------------------------------------------------------------------------



 



Lender shall be made to Agent in Dollars without any offset or counterclaim and
free and clear of (and without deduction for) any present or future Taxes, and,
with respect to payments made other than by application of balances in the
Payment Account, in immediately available funds not later than 12:00 noon on the
due date (and payment made after such time on the due date to be deemed to have
been made on the next succeeding Business Day). All payments received by Agent
shall be distributed by Agent in accordance with Section 4.6 hereof, subject to
the rights of offset that Agent may have as to amounts otherwise to be remitted
to a particular Lender by reason of amounts due Agent from such Lender under any
of the Loan Documents.
     4.2. Repayment of Revolver Loans.
          4.2.1. Payment of Principal. The outstanding principal amounts with
respect to the Revolver Loans shall be repaid as follows:
          (i) Any portion of the Revolver Loans consisting of the principal
amount of Base Rate Loans shall be paid by Borrowers to Agent, for the Pro Rata
benefit of Lenders (or, in the case of Settlement Loans, for the sole benefit of
Agent) unless timely converted to a LIBOR Loan in accordance with this
Agreement, immediately upon (a) each receipt by Agent, any Lender or Borrower of
any proceeds of any of the Accounts or Inventory, to the extent of such
proceeds, (b) the Commitment Termination Date, and (c) in the case of Settlement
Loans, the earlier of Agent’s demand for payment or on each Settlement Date with
respect to all Settlement Loans outstanding on such date.
          (ii) Any portion of the Revolver Loans consisting of the principal
amount of LIBOR Loans shall be paid by Borrowers to Agent, for the Pro Rata
benefit of Lenders, unless converted to a Base Rate Loan or continued as a LIBOR
Loan in accordance with the terms of this Agreement, immediately upon (a) the
last day of the Interest Period applicable thereto and (b) the Commitment
Termination Date. In no event shall Borrowers be authorized to make a voluntary
prepayment with respect to any Revolver Loan outstanding as a LIBOR Loan prior
to the last day of the Interest Period applicable thereto unless (x) otherwise
agreed in writing by Agent or Borrowers are otherwise expressly authorized or
required by any other provision of this Agreement to pay any LIBOR Loan
outstanding on a date other than the last day of the Interest Period applicable
thereto, and (y) Borrowers pay to Agent, for the Pro Rata benefit of Lenders,
concurrently with any prepayment of a LIBOR Loan, any amount due Agent and
Lenders under Section 2.9 hereof as a consequence of such prepayment.
          (iii) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if an Out-of-Formula Condition shall exist, Borrowers shall, on
the sooner to occur of Agent’s demand or the first Business Day after any
Borrower has obtained knowledge of such Out-of-Formula Condition, repay the
outstanding Revolver Loans that are Base Rate Loans in an amount sufficient to
reduce the aggregate unpaid principal amount of all Revolver Loans by an amount
equal to such excess; and, if such payment of Base Rate Loans is not sufficient
to eliminate the Out-of-Formula Condition, then Borrowers shall immediately
either (a) deposit with Agent, for the Pro Rata benefit of Lenders, for
application to any outstanding Revolver Loans bearing interest as LIBOR Loans as
the same become due and payable (whether at the end of the applicable Interest
Periods or on the Commitment Termination Date) cash in an amount sufficient to
eliminate such Out-of-Formula Condition, to be held by Agent pending
disbursement of same to Lenders, but subject to Agent’s Lien thereon and rights
of offset with respect thereto, or (b) pay the Revolver Loans outstanding as
LIBOR Loans to the extent necessary to eliminate such Out-of-Formula Condition
and also pay to Agent for the Pro Rata benefit of Lenders any and all

22



--------------------------------------------------------------------------------



 



amounts required by Section 2.9 hereof to be paid by reason of the prepayment of
a LIBOR Loan prior to the last day of the Interest Period applicable thereto.
          4.2.2. Payment of Interest. Interest accrued on the Revolver Loans
shall be due and payable on (i) the first calendar day of each month (for the
immediately preceding month), computed through the last calendar day of the
preceding month, with respect to any Revolver Loan (whether a Base Rate Loan or
LIBOR Loan) and (ii) the last day of the applicable Interest Period in the case
of a LIBOR Loan. Accrued interest shall also be paid by Borrowers on the
Commitment Termination Date. With respect to any Base Rate Loan converted into a
LIBOR Loan pursuant to Section 2.1.2 on a day when interest would not otherwise
have been payable with respect to such Base Rate Loan, accrued interest to the
date of such conversion on the amount of such Base Rate Loan so converted shall
be paid on the conversion date.
     4.3. Intentionally Omitted.
     4.4. Payment of Other Obligations. The balance of the Obligations requiring
the payment of money, including the LC Outstandings and Extraordinary Expenses
incurred by Agent or any Lender shall be repaid by Borrowers to Agent for
allocation among Agent and Lenders as provided in the Loan Documents, or, if no
date of payment is otherwise specified in the Loan Documents, on demand.
     4.5. Marshaling; Payments Set Aside. None of Agent or any Lender shall be
under any obligation to marshal any assets in favor of any Borrower or any other
Obligor or against or in payment of any or all of the Obligations. To the extent
that Borrowers make a payment or payments to Agent or Lenders or any of such
Persons receives payment from the proceeds of any Collateral or exercises its
right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other Person, then to the extent of any loss by Agent
or Lenders, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment or proceeds had not been made or
received and any such enforcement or setoff had not occurred. The provisions of
the immediately preceding sentence of this Section 4.5 shall survive any
termination of the Commitments and payment in full of the Obligations.
     4.6. Agent’s Allocation of Payments and Collections.
          4.6.1. Allocation of Payments. All monies to be applied to the
Obligations, whether such monies represent voluntary payments by one or more
Obligors or are received pursuant to demand for payment or realized from any
disposition of Collateral, shall be allocated among Agent and such of the
Lenders as are entitled thereto (and, with respect to monies allocated to
Lenders, on a Pro Rata basis unless otherwise provided herein): (i) first, to
Agent to pay principal and accrued interest on any portion of the Revolver Loans
which Agent may have advanced on behalf of any Lender and for which Agent has
not been reimbursed by such Lender or Borrower; (ii) second, to Bank to pay the
principal and accrued interest on any portion of the Settlement Loans
outstanding, to be shared with Lenders that have acquired a participating
interest in such Settlement Loans; (iii) third, to the extent that Agent has not
received from any Participating Lender a payment in connection with an
unreimbursed payment made by Agent under Credit Support, to Agent to pay all
amounts owing to Agent pursuant to payments made by Agent pursuant to Credit
Support; (iv) fourth, to Agent to pay the amount of Extraordinary Expenses and
amounts owing to Agent pursuant to Section 14.10 hereof that have not been
reimbursed to Agent by Borrower or Lenders, together with interest accrued
thereon at the rate applicable to Revolver Loans

23



--------------------------------------------------------------------------------



 



that are Base Rate Loans; (v) fifth, to Agent to pay any Indemnified Amount that
has not been paid to Agent by Obligors or Lenders, together with interest
accrued thereon at the rate applicable to Revolver Loans that are Base Rate
Loans; (vi) sixth, to Agent to pay any fees due and payable to Agent;
(vii) seventh, to Lenders for any Indemnified Amount that they have paid to
Agent and any Extraordinary Expenses that they have reimbursed to Agent or
themselves incurred, to the extent that Lenders have not been reimbursed by
Obligors therefor; (viii) eighth, to Agent to pay principal and interest with
respect to LC Outstandings (or to the extent any of the LC Outstandings are
contingent and an Event of Default then exists, deposited in the Cash Collateral
Account to provide security for the payment of the LC Outstandings), which
payment shall be shared with the Participating Lenders in accordance with
Section 1.2.8(b) hereof; (ix) ninth, to Lenders in payment of the unpaid
principal and accrued interest in respect of the Loans and any other Obligations
(other than amounts relating to Bank Products) then outstanding to be shared
ratably in proportion to their respective shares of such Loans and other
obligations, or on such other basis as may be agreed upon in writing by Lenders
(which agreement or agreements may be entered into without notice to or the
consent or approval of Borrowers); and tenth, in payment of any amount relating
to Bank Products. The allocations set forth in this Section 4.6 are solely to
determine the rights and priorities of Agent and Lenders as among themselves and
may be changed by Agent and Lenders without notice to or the consent or approval
of Borrower or any other Person.
          4.6.2. Erroneous Allocation. Agent shall not be liable for any
allocation or distribution of payments made by it in good faith and, if any such
allocation or distribution is subsequently determined to have been made in
error, the sole recourse of any Lender to whom payment was due but not made
shall be to recover from the other Lenders any payment in excess of the amount
to which such other Lenders are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).
     4.7. Application of Payments and Collections. All Payment Items received by
Agent by 12:00 noon on any Business Day shall be deemed received on that
Business Day. All Payment Items received by Agent after 12:00 noon on any
Business Day shall be deemed received on the following Business Day. Except to
the extent that the manner of application to the Obligations of payments or
proceeds of Collateral is expressly governed by other provisions of this
Agreement, each Borrower irrevocably waives the right to direct the application
of any and all payments and Collateral proceeds at any time or times hereafter
received by Agent or any Lender from or on behalf of such Borrower, and each
Borrower does hereby irrevocably agree that Agent shall have the continuing
exclusive right to apply and reapply any and all such payments and Collateral
proceeds received at any time or times hereafter by Agent or its agent against
the Obligations, in such manner as Agent may deem advisable, notwithstanding any
entry by Agent upon any of its books and records. If as the result of Agent’s
collection of proceeds of Accounts and other Collateral as authorized by
Section 7.2.6 a credit balance exists, such credit balance shall not accrue
interest in favor of Borrowers, but shall be available to Borrowers at any time
or times for so long as no Default or Event of Default exists. Lenders may, at
their option, offset such credit balance against any of the Obligations upon and
after the occurrence of an Event of Default.
     4.8. Loan Accounts; the Register; Account Stated.
          4.8.1. Loan Accounts. Each Lender shall maintain in accordance with
its usual and customary practices an account or accounts (a “Loan Account”)
evidencing the Debt of Borrowers to such Lender resulting from each Loan owing
to such Lender from time to time, including the amount of principal and interest
payable to such Lender from time to time hereunder and under each Note payable
to such Lender. Any failure of a Lender to record in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers hereunder (or under any Note) to pay any amount owing hereunder to
such Lender.

24



--------------------------------------------------------------------------------



 



          4.8.2. The Register. Agent shall maintain a register (the “Register”)
which shall include a master account and a subsidiary account for each Lender
and in which accounts (taken together) shall be recorded (i) the date and amount
of each Borrowing made hereunder, the Type of each Loan comprising such
Borrowing and any Interest Period applicable thereto, (ii) the effective date
and amount of each Assignment and Acceptance delivered to and accepted by it and
the parties thereto, (iii) the amount of any principal or interest due and
payable or to become due and payable from Borrowers to each Lender hereunder or
under the Notes, and (iv) the amount of any sum received by Agent from Borrowers
or any other Obligor and each Lender’s share thereof. The Register shall be
available for inspection by Borrowers or any Lender at the offices of Agent at
any reasonable time and from time to time upon reasonable prior notice. Any
failure of Agent to record in the Register, or any error in doing so, shall not
limit or otherwise affect the obligation of Borrowers hereunder (or under any
Note) to pay any amount owing with respect to the Loans or provide the basis for
any claim against Agent.
          4.8.3. Entries Binding. The entries made in the Register and each Loan
Account shall constitute rebuttably presumptive evidence of the information
contained therein; provided, however, that if a copy of information contained in
the Register or any Loan Account is provided to any Person, or any Person
inspects the Register or any Loan Account, at any time or from time to time,
then the information contained in the Register or the Loan Account, as
applicable shall be conclusive and binding on such Person for all purposes
absent manifest error, unless such Person notifies Agent in writing within
30 days after such Person’s receipt of such copy or such Person’s inspection of
the Register or Loan Account of its intention to dispute the information
contained therein.
     4.9. Gross Up for Taxes. If Borrowers shall be required by Applicable Law
to withhold or deduct any Taxes from or in respect of any sum payable under this
Agreement or any of the other Loan Documents, (a) the sum payable to Agent or
such Lender shall be increased as may be necessary so that, after making all
required withholding or deductions, Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (b) Borrowers shall make such withholding
or deductions, and (c) Borrowers shall pay the full amount withheld or deducted
to the relevant taxation authority or other authority in accordance with
Applicable Law.
     4.10. Withholding Tax Exemption. At least 5 Business Days prior to the
first date on which interest or fees are payable hereunder for the account of
any Lender, each Lender that is not incorporated under the laws of the United
States or any state thereof agrees that it will deliver to Borrowers and Agent 2
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payment under this Agreement and its Notes without deduction or withholding of
any United States federal income taxes. Each Lender which so delivers a Form
W-8BEN or W-8ECI further undertakes to deliver to Borrowers and Agent 2
additional copies of such form (or a successor form) on or before the date that
such form expires (currently, 3 successive calendar years for Form W-8BEN and
one calendar year for Form W-8ECI) or becomes obsolete or after the occurrence
of any event requiring a change in the form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Borrowers or Agent, in each case, certifying that such Lender is
entitled to receive payments under this Agreement and its Notes without
deduction or withholding of any United States federal income taxes, unless an
event (including any change in treaty, law or regulation) has occurred prior to
the date on which any such delivery would otherwise be required that renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender advises
Borrowers and Agent that it is not capable or receiving payments without any
deduction or withholding of United States federal income taxes.

25



--------------------------------------------------------------------------------



 



     4.11. Nature and Extent of Each Borrower’s Liability.
          4.11.1. Joint and Several Liability. Each Borrower shall be liable
for, on a joint and several basis, and hereby guarantees the timely payment by
all other Borrowers of, all of the Loans and other Obligations, regardless of
which Borrower actually may have received the proceeds of any Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations hereunder. Each Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest owed on, any of the Loans or other Obligations, such Borrower shall
forthwith pay the same, without notice or demand.
          4.11.2. Unconditional Nature of Liability. Each Borrower’s joint and
several liability hereunder with respect to, and guaranty of, the Loans and
other Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Agent or any Lender with respect to any provision of any
instrument evidencing or securing the payment of any of the Obligations, or any
other agreement now or hereafter executed by any other Borrower and delivered to
Agent or any Lender, (iv) the failure by Agent to take any steps to perfect or
maintain the perfected status of its security interest in or Lien upon, or to
preserve its rights to, any of the Collateral or other security for the payment
or performance of any of the Obligations or Agent’s release of any Collateral or
of its Liens upon any Collateral, (v) Agent’s or Lenders’ election, in any
proceeding instituted under the Bankruptcy Code, for the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the release or compromise, in whole or
in part, of the liability of any Obligor for the payment of any of the
Obligations, (viii) any amendment or modification of any of the Loan Documents
or waiver of any Default or Event of Default thereunder, (ix) any increase in
the amount of the Obligations beyond any limits imposed herein or in the amount
of any interest, fees or other charges payable in connection therewith, or any
decrease in the same, (x) the disallowance of all or any portion of Agent’s or
any Lender’s claims for the repayment of any of the Obligations under
Section 502 of the Bankruptcy Code, or (xi) any other circumstance that might
constitute a legal or equitable discharge or defense of any Borrower other than
irrevocable payment. After the occurrence and during the continuance of any
Event of Default, Agent may proceed directly and at once, without notice to any
Obligor, against any or all of Obligors to collect and recover all or any part
of the Obligations, without first proceeding against any other Obligor or
against any Collateral or other security for the payment or performance of any
of the Obligations, and each Borrower waives any provision that might otherwise
require Agent under Applicable Law to pursue or exhaust its remedies against any
Collateral or Obligor before pursuing another Obligor. Each Borrower consents
and agrees that Agent shall be under no obligation to marshal any assets in
favor of any Obligor or against or in payment of any or all of the Obligations.
          4.11.3. No Reduction in Liability for Obligations. No payment or
payments made by an Obligor or received or collected by Agent from a Borrower or
any other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Borrower under this Agreement, each of
whom shall remain jointly and severally liable for the

26



--------------------------------------------------------------------------------



 



payment and performance of all Loans and other Obligations until the Obligations
are paid in full and this Agreement is terminated.
          4.11.4. Contribution. Each Borrower is unconditionally obligated to
repay the Obligations as a joint and several obligor under this Agreement. If,
as of any date, the aggregate amount of payments made by a Borrower on account
of the Obligations and proceeds of such Borrower’s Collateral that are applied
to the Obligations exceeds the aggregate amount of Loan proceeds actually used
by such Borrower in its business (such excess amount being referred to as an
“Accommodation Payment”), then each of the other Borrowers (each such Borrower
being referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to
(A) the product derived by multiplying the sum of each Accommodation Payment of
each Borrower by the Allocable Percentage of the Borrower from whom contribution
is sought less (B) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided, however, that a Paying Borrower’s
recovery of contribution hereunder from the other Borrowers shall be limited to
that amount paid by the Paying Borrower in excess of its Allocable Percentage of
all Accommodation Payments then outstanding of all Borrowers. As used herein,
the term “Allocable Percentage” shall mean, on any date of determination
thereof, a fraction the denominator of which shall be equal to the number of
Borrowers who are parties to this Agreement on such date and the numerator of
which shall be 1; provided, however, that such percentages shall be modified in
the event that contribution from a Borrower is not possible by reason of
insolvency, bankruptcy or otherwise by reducing such Borrower’s Allocable
Percentage equitably and by adjusting the Allocable Percentage of the other
Borrowers proportionately so that the Allocable Percentages of all Borrowers at
all times equals 100%.
          4.11.5. Subordination. Each Borrower hereby subordinates any claims,
including any right of payment, subrogation, contribution and indemnity, that it
may have from or against any other Obligor, and any successor or assign of any
other Obligor, including any trustee, receiver or debtor-in-possession,
howsoever arising, due or owing or whether heretofore, now or hereafter
existing, to the payment in full of all of the Obligations.
SECTION 5. ORIGINAL TERM AND TERMINATION OF COMMITMENTS
     5.1. Original Term of Commitments. Subject to each Lender’s right to cease
making Loans and other extensions of credit to Borrowers when any Default or
Event of Default exists or upon termination of the Commitments as provided in
Section 5.2 hereof, the Commitments shall be in effect for a period of two years
from the date hereof, through the close of business on May 12, 2008 (the
“Original Term”).
     5.2. Termination.
          5.2.1. Termination by Agent. The Commitments shall automatically
terminate as of the last day of the Original Term, unless extended in writing by
Agent and all Lenders. In addition, Agent may (and upon the direction of the
Required Lenders, shall) terminate the Commitments without notice upon or after
the occurrence and during the continuation of an Event of Default; provided,
however, that the Commitments shall automatically terminate as provided in
Section 11.2 hereof.
          5.2.2. Termination by Borrowers. Upon at least 10 days prior written
notice to Agent, any Borrower may, at its option, terminate the Commitments;
provided, however, no such termination by

27



--------------------------------------------------------------------------------



 



any Borrower shall be effective until Borrowers have satisfied all of the
Obligations and executed in favor of and delivered to Agent and Lenders a
general release of all Claims that Borrowers may have against Agent or any
Lender. Any notice of termination given by Borrowers shall be irrevocable unless
Agent otherwise agrees in writing. Borrowers may elect to terminate the
Commitments in their entirety only. No section of this Agreement, Type of Loan
available hereunder or Commitment may be terminated by Borrowers singly.
          5.2.3. Termination Charges. On the effective date of termination of
the Commitments pursuant to Section 5.2.2, Borrowers shall be jointly and
severally obligated to pay to Agent, for the Pro Rata benefit of Lenders (in
addition to the then outstanding principal, accrued interest, fees and other
charges owing under the terms of this Agreement and any of the other Loan
Documents), as liquidated damages for the loss of the bargain and not as a
penalty, an amount equal to 1.00% of the aggregate Commitments.
          5.2.4. Effect of Termination. On the effective date of termination of
the Commitments by Agent or by Borrowers, all Obligations shall be immediately
finally and indefeasibly due and payable in full and Lenders shall have no
obligation to make any Loans and Agent shall have no obligation to cause the
Letter of Credit Issuer to issue any Letters of Credit. All undertakings,
agreements, covenants, warranties and representations of each Borrower contained
in the Loan Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and all of its rights and remedies under the Loan
Documents notwithstanding such termination until Borrowers have satisfied the
Obligations to Agent and Lenders, in full. For purposes of this Agreement, the
Obligations shall not be deemed to have been satisfied until all Obligations for
the payment of money have been paid to Agent in same day funds and all
Obligations that are at the time in question contingent (including all LC
Outstandings that exist by virtue of an outstanding Letter of Credit) have been
fully cash collateralized (in an amount of 105% of LC Outstandings) in favor and
to the satisfaction of Agent or Agent has received as beneficiary a direct pay
letter of credit in form and from an issuing bank acceptable to Agent and
providing for direct payment to Agent of all such contingent Obligations at the
time they become fixed (including reimbursement of all sums paid by Agent under
any Credit Support). Notwithstanding the payment in full of the Obligations,
Agent shall not be required to terminate its security interests in any of the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of the dishonor or return of any Payment Items applied to the
Obligations, Agent shall have received either (i) a written agreement, executed
by Borrowers and any Person whose loans or other advances to Borrowers are used
in whole or in part to satisfy the Obligations, indemnifying Agent and Lenders
from any such loss or damage; or (ii) such monetary reserves or other security
for such period of time as Agent, in its reasonable discretion, may deem
necessary to protect Agent from any such loss or damage. The provisions of
Sections 2.4, 2.7, 2.8, 2.9, 4.5, 4.9 and this Section 5.2.4 and all obligations
of Borrowers to indemnify Agent or any Lender pursuant to this Agreement or any
of the other Loan Documents shall in all events survive any termination of the
Commitments.
SECTION 6. COLLATERAL SECURITY
     6.1. Grant of Security Interest. To secure the prompt payment and
performance of all of the Obligations, each Credit Party hereby grants to Agent,
for the benefit of itself as Agent and for the Pro Rata benefit of Lenders, a
continuing security interest in and Lien upon all of the following Property and
interests in Property of such Credit Party (except to the extent such Property
constitutes Excluded Collateral), whether now owned or existing or hereafter
created, acquired or arising and wheresoever located:
          (i) All Accounts;

28



--------------------------------------------------------------------------------



 



          (ii) All Inventory;
          (iii) All Equipment;
          (iv) All Instruments;
          (v) All Chattel Paper;
          (vi) All Documents;
          (vii) All General Intangibles;
          (viii) All Deposit Accounts;
          (ix) All Investment Property (but excluding any portion thereof that
constitutes Margin Stock unless otherwise expressly provided in any Loan
Documents);
          (x) All monies now or at any time or times hereafter in the possession
or under the control of Agent or a Lender or a bailee or Affiliate of Agent or a
Lender, including any Cash Collateral in the Cash Collateral Account;
          (xi) All proceeds of claims of the Credit Parties for recovery or
avoidance, as the case may be, of obligations, transfers of Property, or
interests in Property, offsets, lawful currency or its equivalents, and other
types or kinds of Property (or the value thereof) recoverable or avoidable under
Chapter 5 of the Bankruptcy Code in the Bankruptcy Case or under other
Applicable Law;
          (xii) All accessions to, substitutions for and all replacements,
products and cash and non-cash proceeds of (i) through (xi) above, including
proceeds of and unearned premiums with respect to insurance policies insuring
any of the Collateral and claims against any Person for loss of, damage to or
destruction of any of the Collateral; and
          (xiii) All books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs, and other computer
materials and records) of such Credit Party pertaining to any of (i) through
(xii) above.
     6.2. Lien on Deposit Accounts. As additional security for the payment and
performance of the Obligations, each Credit Party hereby grants to Agent, for
the benefit of itself as Agent and for the Pro Rata benefit of Lenders, a
continuing security interest in and Lien upon, and hereby collaterally assigns
to Agent, all of such Credit Party’s right, title and interest in and to each
Deposit Account of such Credit Party (other than Excluded Cash Accounts) and in
and to any deposits or other sums at any time credited to each such Deposit
Account, including any sums in any blocked account or any special lockbox
account and in the accounts in which sums are deposited. In connection with the
foregoing, each Credit Party hereby authorizes and directs each such bank or
other depository to pay or deliver to Agent upon its written demand therefor
made at any time upon the occurrence and during the continuation of an Event of
Default and without further notice to such Credit Party (such notice being
hereby expressly waived), all balances in each Deposit Account maintained by
Credit Party with such depository for application to the Obligations then
outstanding, and the rights given Agent in this Section 6.4 shall be cumulative
with and in addition to Agent’s other rights and remedies in regard to the
foregoing Property as proceeds of Collateral. Each Credit Party hereby
irrevocably appoints Agent as such Credit Party’s attorney-in-fact to, following
the occurrence and during the continuance of an Event of Default, collect any
and all such

29



--------------------------------------------------------------------------------



 



balances to the extent any such payment is not made to Agent by such bank or
other depository after demand thereon is made by Agent pursuant hereto.
     6.3. Lien on Real Estate. The due and punctual payment and performance of
the Obligations shall also be secured by the Lien created by the Mortgage upon
all Real Estate of the relevant Borrower described therein.
     6.4. Other Collateral. In addition to the items of Property referred to in
Section 6.1 above, the Obligations shall also be secured by the Cash Collateral
to the extent provided herein and all of the other items of Property from time
to time described in any of the Loan Documents as security for any of the
Obligations.
     6.5. Lien Perfection; Further Assurances. Promptly after Agent’s request
therefor, Credit Parties shall execute or cause to be executed and deliver to
Agent such instruments, assignments, title certificates or other documents as
are necessary under the UCC or other Applicable Law (including any motor vehicle
certificates of title act) to perfect (or continue the perfection of) Agent’s
Lien upon the Collateral, and shall take such other action as may be requested
by Agent to give effect to or carry out the intent and purposes of this
Agreement. Unless prohibited by Applicable Law, each Credit Party hereby
authorizes Agent to execute and file any such financing statement on such Credit
Party’s behalf. The parties agree that a carbon, photographic or other
reproduction of this Agreement shall be sufficient as a financing statement and
may be filed in any appropriate office in lieu thereof.
SECTION 7. COLLATERAL ADMINISTRATION
     7.1. General Provisions.
          7.1.1. Location of Collateral. All tangible items of Collateral, other
than Inventory in transit and motor vehicles, shall at all times be kept by
Credit Parties at one or more of the business locations of Credit Parties set
forth in Schedule 7.1.1 hereto and shall not be moved therefrom, without the
prior written approval of Agent, except that in the absence of an Event of
Default and acceleration of the maturity of the Obligations in consequence
thereof, Credit Parties may (i) make sales or other dispositions of any
Collateral to the extent authorized by Section 9.2.10 hereof, (ii) move
Inventory or Equipment or any record relating to any Collateral to a location in
the United States other than those shown on Schedule 7.1.1 hereto so long as
Credit Parties have given Agent at least 30 calendar days (or such lesser period
of time as shall be acceptable in any specific instance to Agent) prior written
notice of such new location and prior to moving any Inventory or Equipment to
such location there have been filed any UCC-1 financing statements and any other
appropriate documentation necessary to perfect or continue the perfection of
Agent’s first priority Liens with respect to such Inventory or Equipment and
(iii) move Inventory and Equipment which is not included in the Borrowing Base,
having an aggregate value of less than $40,000,000, to a location in the United
States other than those shown on Schedule 7.1.1 hereto, and without notifying
Agent (“Permitted Offsite Collateral”). Notwithstanding anything to the contrary
contained in this Agreement, Credit Parties shall not be permitted to keep,
store or otherwise maintain any Collateral at any location (including any
location described in Section 7.1.1), unless (i) a Credit Party is the owner of
such location, (ii) a Credit Party leases such location and the landlord has
executed in favor of Agent a Landlord Waiver, (iii) the Collateral consists of
Inventory placed with a warehouseman, bailee or processor, Agent has received
from such warehouseman, bailee or processor an acceptable Lien waiver agreement
and an appropriate UCC-1 financing statement has been filed with the appropriate
Governmental Authority in the jurisdiction where such warehouseman, bailee or
processor is located in order to perfect, or to maintain the uninterrupted
perfection of, Agent’s security interest in such Inventory, or (iv) such
constitutes Permitted Offsite Collateral.

30



--------------------------------------------------------------------------------



 



          7.1.2. Insurance of Collateral; Condemnation Proceeds.
          (i) Each Credit Party shall maintain and pay for insurance upon all
Collateral, wherever located, covering casualty, hazard, public liability,
theft, malicious mischief, and such other risks in such amounts and with such
insurance companies as are reasonably satisfactory to Agent. Schedule 7.1.2
describes all insurance of Credit Parties in effect on the date hereof. Unless
otherwise agreed by Agent, all proceeds payable under each such policy shall be
payable to Agent for application to the Obligations. Each Credit Party shall
deliver the originals or certified copies of such policies to Agent with
satisfactory lender’s loss payable endorsements reasonably satisfactory to
Agent, naming Agent as sole loss payee, assignee or additional insured, as
appropriate. Each policy of insurance for which Agent is an additional insured
or loss payee shall contain a clause requiring the insurer to give not less than
30 days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever and a clause specifying that the interest of Agent
shall not be impaired or invalidated by any act or neglect of any Credit Party
or the owner of the Property or by the occupation of the premises for purposes
more hazardous than are permitted by said policy. If any Credit Party fails to
provide and pay for such insurance, Agent may, at its option, but shall not be
required to, procure the same and charge Borrowers therefor. Each Credit Party
agrees to deliver to Agent, promptly as rendered, true copies of all reports
made in any reporting forms to insurance companies. For so long as no Event of
Default exists, each Credit Party shall have the right to settle, adjust and
compromise any claim with respect to any insurance maintained by each Credit
Party provided that all proceeds thereof are applied in the manner specified in
this Agreement, and Agent agrees promptly to provide any necessary endorsement
to any checks or drafts issued in payment of any such claim. At any time that an
Event of Default exists, only Agent shall be authorized to settle, adjust and
compromise such claims, Agent shall have all rights and remedies with respect to
such policies of insurance as are provided for in this Agreement and the other
Loan Documents.
          (ii) Any proceeds of insurance referred to in this Section 7.1.2 and
any condemnation awards that are paid to Agent in connection with a condemnation
of any of the Collateral shall be paid to Agent and applied to the Obligations
in the manner determined by Agent.
          7.1.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes imposed under any Applicable Law on any of the Collateral or in respect of
the sale thereof, and all other payments required to be made by Agent to any
Person to realize upon any Collateral shall be borne and paid by Credit Parties.
Agent shall not be liable or responsible in any way for the safekeeping of any
of the Collateral or for any loss or damage thereto (except for reasonable care
in the custody thereof while any Collateral is in Agent’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever, but the
same shall be at Credit Parties’ sole risk.
          7.1.4. Defense of Title to Collateral. Each Credit Party shall at all
times defend its title to the Collateral and Agent’s Liens therein against all
Persons and all claims and demands whatsoever other than Permitted Liens.
     7.2. Administration of Accounts.
          7.2.1. Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts and all payments and collections
thereon and shall submit to Agent on such periodic basis as Agent shall request
a sales and collections report for the preceding period, in form satisfactory to
Agent. Borrowers shall also provide to Agent on or before the 20th day of each
month (i) a

31



--------------------------------------------------------------------------------



 



list and other detailed information, in form satisfactory to Agent, of all
Bonded Contracts and Bonded Accounts which shall specify the issuer of the
Surety Bond issued in connection therewith, (ii) a “WIP Report” substantially in
the form of Schedule 7.2.1 attached hereto, and (iii) upon Agent’s request, a
detailed aged trial balance of all Accounts existing as of the last day of the
preceding month, specifying the names, addresses, face value, dates of invoices
and due dates for each Account Debtor obligated on an Account so listed
(“Schedule of Accounts”) (provided, however, that at Agent’s discretion, Agent
may require that Borrowers report this information on a twice monthly basis),
and, upon Agent’s request therefor, copies of proof of delivery and a copy of
all documents, including repayment histories and present status reports relating
to the Accounts so scheduled and such other matters and information relating to
the status of then existing Accounts as Agent shall reasonably request. In
addition, if Accounts in an aggregate face amount in excess of $1,000,000 cease
to be Eligible Accounts (other than by virture of aging) in whole or in part,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within 2 Business Days) after any Borrower’s having obtained knowledge of such
occurrence and the Borrowing Base shall thereupon be adjusted to reflect such
occurrence. Upon Agent’s request, each Borrower shall deliver to Agent copies of
invoices or invoice registers related to all of its Accounts.
          7.2.2. Discounts, Disputes and Returns. If any Borrower grants any
discounts, allowances or credits that are not shown on the face of the invoice
for the Account involved, Borrowers shall report such discounts, allowances or
credits, as the case may be, to Agent as part of the next required Schedule of
Accounts. If any amounts due and owing on Eligible Accounts in excess of
$1,000,000 are in dispute between any Borrower and any Account Debtor, or if any
returns are made in excess of $500,000 with respect to any Eligible Accounts
owing from an Account Debtor, Borrowers shall provide Agent with written notice
thereof at the time of submission of the next Schedule of Accounts, and upon
Agent’s request, explaining in reasonable detail the reason for the dispute or
return, all claims related thereto and the amount in controversy. Upon and after
the occurrence of an Event of Default, Agent shall have the right to settle or
adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of any Accounts comprising
a part of the Collateral upon such terms and conditions as Agent may deem
advisable, and to charge the deficiencies, costs and expenses thereof, including
attorneys’ fees, to Borrowers.
          7.2.3. Taxes. If an Account of any Borrower includes a charge for any
Taxes payable to any governmental taxing authority, Agent is authorized, in its
sole discretion, to pay the amount thereof to the proper taxing authority for
the account of such Borrower and to charge Borrowers therefor; provided,
however, that neither Agent nor Lenders shall be liable for any Taxes that may
be due by any or all Borrowers.
          7.2.4. Account Verification. Whether or not a Default or an Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Credit Party to verify the validity, amount or any
other matter relating to any Accounts of any Credit Party by mail, telephone,
telegraph or otherwise. Credit Parties shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.
          7.2.5. Maintenance of Dominion Account. Consistent with the cash
management arrangement Borrowers have in place with Bank on the Closing Date,
Borrowers shall maintain a Dominion Account pursuant to a blocked account or
other arrangement acceptable to Agent and, in the case of such Dominion Account
and blocked account arrangement, with such bank as may be selected by Borrowers
and be acceptable to Agent. Borrowers shall issue to each such depository bank
an irrevocable letter of instruction directing such bank to deposit all payments
or other remittances received in the blocked account to the Dominion Account.
Borrowers shall enter into agreements, in form satisfactory to Agent, with each
bank at which a Dominion Account is maintained by which such bank shall
immediately transfer to the Payment Account all monies deposited to the Dominion
Account. All funds deposited in

32



--------------------------------------------------------------------------------



 



each Dominion Account shall be subject to Agent’s Lien. Borrowers shall obtain
the agreement (in favor of and in form and content satisfactory to Agent) by
each bank at which a Dominion Account is maintained to waive any offset rights
against the funds deposited to such Dominion Account, except offset rights in
respect of charges incurred in the administration of such Dominion Account.
Neither Agent nor Lenders assume any responsibility to any or all Borrowers for
such blocked account arrangement or Dominion Account, including any claim of
accord and satisfaction or release with respect to deposits accepted by any bank
thereunder.
          7.2.6. Collection of Accounts and Proceeds of Collateral. To expedite
collection, Borrowers shall endeavor in the first instance to make collection of
Borrowers’ Accounts for Agent and Lenders. All Payment Items received by any
Borrower in respect of its Accounts, together with the proceeds of any other
Collateral, shall be held by such Borrower as trustee of an express trust for
Agent’s benefit and shall immediately deposit same in kind in the Dominion
Account. Agent retains the right at all times after the occurrence of an Event
of Default to notify Account Debtors of each Borrower that Accounts have been
assigned to Agent and to collect Accounts directly in its own name and to charge
to Borrowers the collection costs and expenses, incurred by Agent or Lenders,
including reasonable attorneys’ fees.
     7.3. Administration of Inventory.
          7.3.1. Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory and shall furnish Agent and
Lenders inventory reports respecting such Inventory in form and detail
satisfactory to Agent and Lenders at such times as Agent and Lenders may
request, provided that until notified differently by Agent, such reports shall
be due monthly by the 23rd day of each month. Each Borrower shall, at Borrowers’
expense, conduct a physical inventory no less frequently than annually and
periodic cycle counts consistent with such Borrower’s historical practices and
shall provide to Agent and Lenders a report based on each such physical
inventory and cycle count promptly thereafter, together with such supporting
information as Agent shall request. Agent may participate in and observe each
physical count or inventory. Agent may at any time in its sole discretion
require an appraisal of the Inventory of Borrowers, each such appraisal to be
performed at Borrowers’ expense and by an appraiser satisfactory to Agents;
provided, however, as long as no Default or Event of Default exists, Borrower
shall not be required to pay for such appraisal more frequently than once every
twelve calendar months.
          7.3.2. Returns of Inventory. No Borrower shall return any of its
Inventory to a supplier or vendor thereof, or any other Person, whether for
cash, credit against future purchases or then existing payables, or otherwise,
unless (i) such return is in the Ordinary Course of Business of such Borrower
and such Person; (ii) no Default or Event of Default exists or would result
therefrom; (iii) the return of such Inventory will not result in an
Out-of-Formula Condition; (iv) such Borrower promptly notifies Agent thereof if
the aggregate Value of all Eligible Inventory returned in any month exceeds
$50,000; and (v) any payments received by any Borrower in connection with any
such return are promptly turned over to Agent for application to the
Obligations.
     7.4. Administration of Equipment.
          7.4.1. Records and Schedules of Equipment. Each Borrower shall keep
accurate records itemizing and describing the kind, type, quality, quantity and
cost of its Equipment and all dispositions made in accordance with Section 7.4.2
hereof, and shall furnish Agent and Lenders with a current schedule containing
the foregoing information at such times as Agent may request. Promptly after
request therefor by Agent, Borrowers shall deliver to Agent and Lenders any and
all evidence of ownership, if any, of any of the Equipment.

33



--------------------------------------------------------------------------------



 



          7.4.2. Dispositions of Equipment. No Borrower will sell, lease or
otherwise dispose of or transfer any of the Equipment or any part thereof
without the prior written consent of Agent; provided, however, that the
foregoing restriction shall not apply, for so long as no Default or Event of
Default exists, to (i) dispositions of Equipment after the Closing Date which,
in the aggregate during any consecutive 12-month period, has a fair market value
or book value, whichever is more, of $1,500,000 or less, provided that all Net
Proceeds thereof are remitted to Agent for application to the Obligations, or
(ii) replacements of Equipment that is substantially worn, damaged or obsolete
with Equipment of like kind, function and value, provided that the replacement
Equipment shall be acquired prior to or within 60 days after any disposition of
the Equipment that is to be replaced, the replacement Equipment shall be free
and clear of Liens other than Permitted Liens that are not Purchase Money Liens.
          7.4.3. Condition of Equipment. The Equipment is, in all material
respects, in good operating condition and repair, and all necessary replacements
of and repairs thereto shall be made so that the value and operating efficiency
of the Equipment shall be maintained and preserved, reasonable wear and tear
excepted. No Borrower will permit material portion any of the Equipment to
become affixed to any real Property leased to such Borrower so that an interest
arises therein under the real estate laws of the applicable jurisdiction unless
the landlord of such real Property has executed a landlord waiver or leasehold
mortgage in favor of and in form acceptable to Agent, and no Borrower will
permit any material portion of the Equipment to become an accession to any
personal Property that is subject to a Lien unless the Lien is a Permitted Lien.
          7.4.4. Appraisals. Agent may in its sole discretion at any time
require an appraisal of the Equipment of the Borrowers, each such appraisal to
be performed at Borrowers’ expense and by an appraiser satisfactory to Agent;
provided, however, as long as no Default or Event of Default exists, Borrower
shall not be required to pay for such appraisal more frequently than once every
twelve calendar months.
     7.5. Borrowing Base Certificates. On the Closing Date, Borrowers shall
deliver to Agent a Borrowing Base Certificate prepared as of the close of
business on March 31, 2006 and thereafter Borrowers shall deliver to Agent on or
before the 23rd day of each month a Borrowing Base Certificate prepared as of
the close of business of the previous month, and Borrowers shall deliver a
Borrowing Base Certificate at such other times as Agent may request. All
calculations of Availability in connection with any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Senior Officer of
Parent to Agent, provided that Agent shall have the right to review and adjust,
in the exercise of its reasonable credit judgment, any such calculation (i) to
reflect its reasonable estimate of declines in value of any of the Collateral
described therein and (ii) to the extent that such calculation is not in
accordance with this Agreement or does not accurately reflect the amount of the
Availability Reserve.
SECTION 8. REPRESENTATIONS AND WARRANTIES
     8.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, each Credit
Party warrants and represents to Agent and Lenders that:
          8.1.1. Organization and Qualification. Each Credit Party and each of
its Subsidiaries is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Each Credit
Party and each of its Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation in each state or
jurisdiction listed on Schedule 8.1.1 hereto and in all other states and
jurisdictions in which the failure of any such Credit Party or any of such
Subsidiaries to be so qualified would have a Material Adverse Effect.

34



--------------------------------------------------------------------------------



 



          8.1.2. Power and Authority. Each Credit Party and each of its
Subsidiaries is duly authorized and empowered to enter into, execute, deliver
and perform this Agreement and each of the other Loan Documents to which it is a
party. The execution, delivery and performance of this Agreement and each of the
other Loan Documents have been duly authorized by all necessary corporate,
limited liability company or partnership action and do not and will not
(i) require any consent or approval of any of the holders of the Equity
Interests of any Credit Party or any of its Subsidiaries; (ii) contravene the
Organization Documents of any Credit Party or any of its Subsidiaries;
(iii) violate, or cause any Credit Party or any of its Subsidiaries to be in
default under, any provision of any Applicable Law, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to
such Credit Party or any such Subsidiary, including without limitation any order
of the Bankruptcy Court; (iv) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other material agreement,
lease or instrument to which any Credit Party or any of its Subsidiaries is a
party or by which it or its Properties may be bound or affected; or (v) result
in, or require, the creation or imposition of any Lien (other than Permitted
Liens) upon or with respect to any of the Properties now owned or hereafter
acquired by any Credit Party or any of its Subsidiaries.
          8.1.3. Legally Enforceable Agreement. This Agreement is, and each of
the other Loan Documents when delivered under this Agreement will be, a legal,
valid and binding obligation of each Credit Party and each of its Subsidiaries
signatories thereto enforceable against them in accordance with the respective
terms of such Loan Documents, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights.
          8.1.4. Capital Structure. As of the date hereof, Schedule 8.1.4 hereto
states (i) the correct name of each Subsidiary, its jurisdiction of
incorporation or organization and the percentage of its Equity Interests having
voting powers owned by each Person, (ii) the name of each corporate Affiliate of
each Credit Party and the nature of the affiliation and (iii) the number of
authorized and issued Equity Interests (and treasury shares) of each Credit
Party and each of its Subsidiaries (other than Parent). Each Credit Party has
good title to all of the shares it purports to own of the Equity Interests of
each of its Subsidiaries, free and clear in each case of any Lien other than
Permitted Liens. All such Equity Interests have been duly issued and are fully
paid and non-assessable. Since the date of the financial statements of Parent
and its Subsidiaries referred to in Section 8.1.9 hereof, no Credit Party has
made, or obligated itself to make, any Distribution. There are no outstanding
options to purchase, or any rights or warrants to subscribe for, or any
commitments or agreements to issue or sell, or any Equity Interests or
obligations convertible into, or any powers of attorney relating to, shares of
the capital stock of any Credit Party (other than Parent) or any Subsidiary.
Except as set forth on Schedule 8.1.4 hereto, there are no outstanding
agreements or instruments binding upon the holders of any Credit Party’s Equity
Interests relating to the ownership of its Equity Interests.
          8.1.5. Organizational Names. During the 5-year period preceding the
date of this Agreement, no Credit Party nor any of its Subsidiaries has been
known as or used any corporate, organizational, fictitious or trade names except
those listed on Schedule 8.1.5 hereto. Except as set forth on Schedule 8.1.5, no
Credit Party nor any of its Subsidiaries has been the surviving corporation or
other entity of a merger or consolidation or acquired all or substantially all
of the assets of any Person.
          8.1.6. Business Locations; Agent for Process. As of the date hereof,
the chief executive office and other places of business of each Credit Party and
each of its Subsidiaries are as listed on Schedule 7.1.1 hereto. During the
5-year period preceding the date of this Agreement, no Credit Party nor any of
its Subsidiaries has had an office, place of business or agent for service of
process other than as listed on Schedule 7.1.1. Except as shown on
Schedule 7.1.1 on the date hereof, no Inventory of any

35



--------------------------------------------------------------------------------



 



Credit Party or any Subsidiary is stored with a bailee, warehouseman or similar
Person, nor is any Inventory consigned to any Person.
          8.1.7. Title to Properties; Priority of Liens. Each Credit Party and
each of its Subsidiaries has good and indefeasible title to and fee simple
ownership of, or valid and subsisting leasehold interests in, all of its real
Property, and good title to all of its personal Property, including all Property
reflected in the financial statements referred to in Section 8.1.9 or delivered
pursuant to Section 9.1.3, in each case free and clear of all Liens except
Permitted Liens. Each Credit Party has paid or discharged, and has caused each
of its Subsidiaries to pay and discharge, all lawful claims (in excess of
$50,000 in the aggregate for each Credit Party) which, if unpaid, might become a
Lien against any Properties of such Credit Party or such Subsidiary that is not
a Permitted Lien. The Liens granted to Agent pursuant to this Agreement and the
other Loan Documents are first priority Liens, subject only to those Permitted
Liens which are expressly permitted by the terms of this Agreement to have
priority over the Liens of Agent.
          8.1.8. Accounts. Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by a Borrower with
respect to any Account. Unless otherwise indicated in writing to Agent, with
respect to each Account, Borrowers warrant that:
          (i) It is genuine and in all respects what it purports to be, and it
is not evidenced by a judgment;
          (ii) It arises out of a completed, bona fide sale and delivery of
goods or rendition of services by a Borrower in the Ordinary Course of its
Business and substantially in accordance with the terms and conditions of all
purchase orders, contracts or other documents relating thereto and forming a
part of the contract between a Borrower and the Account Debtor;
          (iii) It is for a sum certain maturing as stated in the duplicate
invoice covering such sale or rendition of services, a copy of which has been
furnished or is available to Agent on request;
          (iv) Such Account, and Agent’s security interest therein, is not, and
will not (by voluntary act or omission of a Borrower) be in the future, subject
to any offset, Lien, deduction, defense, dispute, counterclaim or any other
adverse condition except for disputes resulting in returned goods where the
amount in controversy is deemed by Agent to be immaterial, and each such Account
is absolutely owing to a Borrower and is not contingent in any respect or for
any reason;
          (v) The contract under which such Account arose does not condition or
restrict a Borrower’s right to assign to Agent the right to payment thereunder
unless (i) such Borrower has obtained the Account Debtor’s consent to such
collateral assignment or complied with any conditions to such assignment or
(ii) under the UCC or other Applicable Law any such restrictions are ineffective
to prevent the grant of a Lien upon such Account in favor of Agent;
          (vi) Such Borrower has not made any agreement with any Account Debtor
thereunder for any extension, compromise, settlement or modification of any such
Account or any deduction therefrom, except discounts or allowances which are
granted by a Borrower in the ordinary course of its business for prompt payment
and which are reflected in the calculation of the net amount of each respective
invoice related thereto and are reflected in the Schedules of Accounts submitted
to Agent pursuant to Section 7.2.1 hereof;

36



--------------------------------------------------------------------------------



 



          (vii) To the best of such Borrower’s knowledge, there are no facts,
events or occurrences which are reasonably likely to impair in any material
respect the validity or enforceability of any of its Accounts or reduce the
amount payable thereunder from the face amount of the invoice and statements
delivered to Agent with respect thereto;
          (viii) To the best of such Borrower’s knowledge, (1) the Account
Debtor thereunder had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (2) such Account Debtor is
Solvent; and
          (ix) To the best of such Borrower’s knowledge, there are no
proceedings or actions which are pending against any Account Debtor thereunder
and which are reasonably likely to result in any material adverse change in such
Account Debtor’s financial condition or the collectibility of such Account.
8.1.9. Financial Statements. The Consolidated and consolidating balance sheets
of Parent and such other Persons described therein (including the accounts of
all Subsidiaries of Parent for the respective periods during which a Subsidiary
relationship existed) as of March 31, 2006, and the related statements of
operations, stockholders’ equity, and cash flows for the period ended on such
date, have been prepared in accordance with GAAP, and present fairly the
financial positions of Borrowers and such Persons at such date and the results
of Borrowers’ operations for such period; provided that the statements of
stockholders’ equity and cash flows are not prepared on a consolidating basis.
Since March 31, 2006, and except for the filing and prosecution of the
Bankruptcy Case, there has been no material change in the condition, financial
or otherwise, of the Credit Parties, taken as a whole, as shown on the
Consolidated balance sheet as of such date and no material change in the
aggregate value of Equipment and real Property owned by any Borrower or such
other Persons.
8.1.10. Full Disclosure. The financial statements referred to in Section 8.1.9
hereof do not contain any untrue statement of a material fact and neither this
Agreement nor any other written statement contains or omits any material fact
necessary to make the statements contained herein or therein not materially
misleading. There is no fact or circumstances in existence on the date hereof
which any Credit Party has failed to disclose to Agent in writing that may
reasonably be expected to have a Material Adverse Effect.
8.1.11. Solvent Financial Condition. Each Credit Party (other than the Shutdown
Subsidiaries and the Restricted Subsidiaries) is now Solvent and, after giving
effect to the Loans to be made hereunder, the Letters of Credit to be issued in
connection herewith and the consummation of the other transactions described in
the Loan Documents, will be Solvent.
8.1.12. Surety Obligations. Except as set forth on Schedule 8.1.12 hereto on the
date hereof, no Credit Party nor any of its Subsidiaries is obligated as surety
or indemnitor under any surety or similar bond or other contract issued or has
entered into any agreement to assure payment, performance or completion of
performance of any undertaking or obligation of any Person.
8.1.13. Taxes. The FEIN of each Credit Party and each of its Subsidiaries is as
shown on Schedule 8.1.13 hereto. Each Credit Party and each of its Subsidiaries
has filed all federal, state and local tax returns and other reports it is
required by law to file and has paid, or made provision for the payment of, all
Taxes upon it, its income and Properties as and when such Taxes are due and
payable, except to the extent being Properly Contested, or which in the
aggregate do not exceed $100,000 for all Credit Parties. The provision for Taxes
on the books of each Credit Party and each of its Subsidiaries are adequate for
all years not closed by applicable statutes, and for its current Fiscal Year.

37



--------------------------------------------------------------------------------



 



8.1.14. Brokers. There are no claims against any Credit Party for brokerage
commissions, finder’s fees or investment banking fees in connection with the
transactions contemplated by this Agreement or any of the other Loan Documents.
8.1.15. Intellectual Property. Except as would not reasonably be expected to
result in a Material Adverse Effect, each Credit Party and each of its
Subsidiaries each owns or has the lawful right to use all Intellectual Property
necessary for the present and planned future conduct of its business without any
conflict with the rights of others; there is no objection to, or pending (or, to
any Credit Party’s knowledge, threatened) Intellectual Property Claim with
respect to any Credit Party’s or any Subsidiary’s right to use any such
Intellectual Property and no Credit Party is aware of any grounds for challenge
or objection thereto; and, except as may be disclosed on Schedule 8.1.15,
neither any Credit Party nor any Subsidiary pays any royalty or other
compensation to any Person for the right to use any Intellectual Property other
than shrink-wrapped software applications. All such patents, trademarks, service
marks, trade names, copyrights, licenses and other similar rights are listed on
Schedule 8.1.15 hereto, to the extent they are registered under any Applicable
Law or are otherwise material to any Credit Party’s or any Subsidiary’s
business.
8.1.16. Governmental Approvals. Each Credit Party and each of its Subsidiaries
has, and is in good standing with respect to, all material Governmental
Approvals necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it.
8.1.17. Compliance with Laws. Each Credit Party and each of its Subsidiaries has
duly complied with, and its Properties, business operations and leaseholds are
in compliance in all material respects with, the provisions of all Applicable
Law (except to the extent that any such noncompliance with Applicable Law could
not reasonably be expected to have a Material Adverse Effect) and there have
been no citations, notices or orders of noncompliance issued to any Credit Party
or any of the Subsidiaries under any such law, rule or regulation except to the
extent not reasonably expected to have a Material Adverse Effect. No Inventory
has been produced in violation of the FLSA.
8.1.18. Burdensome Contracts. No Credit Party nor any of the Subsidiaries is a
party or subject to any contract, agreement, or charter or other corporate
restriction, which has or could be reasonably expected to have a Material
Adverse Effect. No Credit Party nor any of the Subsidiaries is a party or
subject to any Restrictive Agreement, except as set forth on Schedule 8.1.18
hereto, none of which prohibit the execution or delivery of any of the Loan
Documents by any Obligor or the performance by any Obligor of its obligations
under any of the Loan Documents to which is a party, in accordance with the
terms of such Loan Documents.
8.1.19. Litigation. Except as set forth on Schedule 8.1.19 hereto and any
litigation described in the Disclosure Statement, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Credit Party,
threatened on the date hereof, against or affecting any Credit Party or any of
the Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of any Credit Party or any of the Subsidiaries, (i) which relates to
any of the Loan Documents or any of the transactions contemplated thereby or
(ii) which, if determined adversely to any Credit Party or any of the
Subsidiaries, could reasonably be expected to have a Material Adverse Effect. To
the knowledge of any Credit Party, no Credit Party nor any of the Subsidiaries
is in default on the date hereof with respect to any order, writ, injunction,
judgment, decree or rule of any court, Governmental Authority or arbitration
board or tribunal.
8.1.20. No Defaults. No event has occurred and no condition exists which would
reasonably be expected to, upon or after the execution and delivery of this
Agreement or any Credit

38



--------------------------------------------------------------------------------



 



Party’s performance hereunder, constitute a Default or an Event of Default. No
Credit Party nor any of its Subsidiaries is in default, and no event has
occurred and no condition exists which constitutes or which with the passage of
time or the giving of notice or both would constitute a default, under any
Material Contract or in the payment of any Debt of any Credit Party or a
Subsidiary to any Person for Money Borrowed.
          8.1.21. Leases. Schedule 8.1.21 hereto is a complete listing of each
capitalized and operating lease of each Credit Party and each of its
Subsidiaries on the date hereof that constitutes a Material Contract. Except to
the extent not reasonably expected to have a Material Adverse Effect, each
Credit Party and each of its Subsidiaries is in substantial compliance with all
of the terms of each of its respective capitalized and operating leases and
there is no basis upon which the lessors under any such leases could terminate
same or declare such Credit Party or any of its Subsidiaries in default
thereunder.
          8.1.22. Pension Plans. Except as disclosed on Schedule 8.1.22 hereto,
no Credit Party nor any of its Subsidiaries has any Plan on the date hereof.
Each Credit Party and each of its Subsidiaries is in full compliance in all
material respects with the requirements of ERISA and the regulations promulgated
thereunder with respect to each Plan. No fact or situation that is reasonably
likely to result in a material adverse change in the financial condition of any
Credit Party or any of its Subsidiaries exists in connection with any Plan. No
Credit Party nor any of its Subsidiaries has any withdrawal liability in
connection with a Multi-employer Plan.
          8.1.23. Trade Relations. There exists no actual or threatened
termination, cancellation or limitation of, or any materially adverse
modification or change in, the business relationship between any Credit Party
and any customer or any group of customers whose purchases individually or in
the aggregate are material to the business of such Credit Party, or with any
material supplier or group of suppliers, and there exists no condition or state
of facts or circumstances which is reasonably likely to have a Material Adverse
Effect or prevent any Credit Party from conducting such business after the
consummation of the transactions contemplated by this Agreement in substantially
the same manner in which it has heretofore been conducted.
          8.1.24. Labor Relations. Except as described on Schedule 8.1.24
hereto, no Credit Party nor any of the Subsidiaries is a party to any collective
bargaining agreement on the date hereof. Except as described on Schedule 8.1.24
hereto, on the date hereof, there are no material grievances, disputes or
controversies with any union or any other organization of any Credit Party’s or
any Subsidiary’s employees, or, to any Credit Party’s knowledge, any threats of
strikes, work stoppages or any asserted pending demands for collective
bargaining by any union or organization.
          8.1.25. Not a Regulated Entity. No Credit Party is (i) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; (ii) a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935; or (iii) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.
          8.1.26. Margin Stock. No Credit Party nor any of its Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

39



--------------------------------------------------------------------------------



 



          8.1.27. Bonded Contracts. No Credit Party nor any of its Subsidiaries
has any agreement (including any intercreditor agreements) with any issuer of a
Surety Bond (including but not limited to Chubb) except as disclosed on
Schedule 8.1.27.
          8.1.28. Surety Bonds Cash and LCs. No Credit Party nor any of its
Subsidiaries has provided any cash collateral or letters of credit to issuers of
Surety Bonds except as disclosed on Schedule 8.1.28.
          8.1.29. Restricted Subsidiaries. No Restricted Subsidiary has any
operations or owns any material assets.
          8.1.30. Confirmation of Plan. The Bankruptcy Court has entered a Final
Order confirming the Reorganization Plan.
     8.2. Reaffirmation of Representations and Warranties. Each representation
and warranty contained in this Agreement and the other Loan Documents shall be
deemed to be reaffirmed by each Credit Party on each day that any Credit Parties
request or are deemed to have requested an extension of credit or Letter of
Credit hereunder, except for changes in the nature of a Credit Party’s or, if
applicable, any of its Subsidiaries’ business or operations that may occur after
the date hereof in the Ordinary Course of Business so long as Agent has
consented to such changes or such changes are not violative of any provision of
this Agreement. Notwithstanding the foregoing, representations and warranties
which by their terms are applicable only to a specific date shall be deemed made
only at and as of such date.
     8.3. Survival of Representations and Warranties. All representations and
warranties of Credit Parties contained in this Agreement or any of the other
Loan Documents shall survive the execution, delivery and acceptance thereof by
Agent, Lenders and the parties thereto and the closing of the transactions
described therein or related thereto.
SECTION 9. COVENANTS AND CONTINUING AGREEMENTS
     9.1. Affirmative Covenants. For so long as there are any Commitments
outstanding and thereafter until payment in full of the Obligations, each Credit
Party covenants that, unless the Required Lenders have otherwise consented in
writing, it shall and shall cause each Subsidiary to:
          9.1.1. Visits and Inspections. Permit representatives of Agent, from
time to time, as often as may be reasonably requested, but only during normal
business hours and (except when a Default or Event of Default exists) upon
reasonable prior notice to a Credit Party, to visit and inspect the Properties
of such Credit Party and each of its Subsidiaries, inspect, audit and make
extracts from each Credit Party’s and each Subsidiary’s books and records, and
discuss with its officers, its employees and its independent accountants, such
Credit Party’s and each Subsidiary’s business, financial condition, business
prospects and results of operations. Representatives of each Lender shall be
authorized to accompany Agent on each such visit and inspection and to
participate with Agent therein, but at their own expense, unless a Default or
Event of Default exists. Neither Agent nor any Lender shall have any duty to
make any such inspection and shall not incur any liability by reason of its
failure to conduct or delay in conducting any such inspection.
          9.1.2. Notices. Notify Agent and Lenders in writing, promptly after
such Credit Party’s obtaining knowledge thereof, (i) of the commencement of any
litigation affecting any Credit Party or any of its Properties, whether or not
the claims asserted in such litigation are considered by Borrowers to be covered
by insurance, and of the institution of any administrative proceeding, to the
extent that such litigation or proceeding, if determined adversely to such
Credit Party, would reasonably be expected to

40



--------------------------------------------------------------------------------



 



have a Material Adverse Effect; (ii) of any material labor dispute to which any
Credit Party may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any labor contract to which it
is a party or by which it is bound; (iii) of any material default by any Credit
Party under or termination of any Material Contract or any note, indenture, loan
agreement, mortgage, lease, deed, guaranty or other similar agreement relating
to any Debt of such Credit Party exceeding $250,000; (iv) of the existence of
any Default or Event of Default; (v) of any default by any Person under any note
or other evidence of Debt payable to a Credit Party in an amount exceeding
$100,000; (vi) of any judgment against any Obligor in an amount exceeding
$250,000; (vii) of the assertion by any Person of any Intellectual Property
Claim, the adverse resolution of which could reasonably be expected to have a
Material Adverse Effect; (viii) of any violation or asserted violation by any
Credit Party of any Applicable Law (including ERISA, OSHA, FLSA or any
Environmental Laws), the adverse resolution of which could reasonably be
expected to have a Material Adverse Effect; (ix) of any Environmental Release by
an Credit Party or on any Property owned or occupied by a Credit Party that is
required to be reported to any Governmental Authority; (x) of any claim made on
Chubb related to a Bonded Contract; (xi) of any addition of a Bonded Contract
after the Closing Date if an Account arising under such contract was previously
reported on a Borrowing Base Certificate as unbonded and (xii) of the discharge
of Parent’s independent accountants or any withdrawal of resignation by such
independent accountants from their acting in such capacity. In addition,
Borrowers shall give Agent at least 30-calendar days (or such lesser period of
time as shall be acceptable in any specific instance to Agent) prior written
notice of any Credit Party’s opening of any new office or place of business.
          9.1.3. Financial and Other Reporting. Keep adequate records and books
of account with respect to its business activities in which proper entries are
made in accordance with GAAP reflecting all its financial transactions; and
cause to be prepared and to be furnished to Agent and Lenders the following (all
to be prepared in accordance with GAAP applied on a consistent basis, unless
Parent’s certified public accountants concur in any change therein, such change
is disclosed to Agent and is consistent with GAAP and, if required by the
Required Lenders, the financial covenants set forth in Section 9.3 are amended
in a manner requested by the Required Lenders to take into account the effects
of such change):
          (i) as soon as available, and in any event within 90 days after the
close of each Fiscal Year, unqualified audited balance sheets of Parent and its
Subsidiaries as of the end of such Fiscal Year and the related statements of
operations, stockholders’ equity and cash flow, on a Consolidated and
consolidating basis (provided that statements of shareholders’ equity and cash
flows are not reported on a consolidating basis), certified without material
qualification by a firm of independent certified public accountants of
recognized national standing selected by Parent but reasonably acceptable to
Agent (except for a qualification for a change in accounting principles with
which the accountant concurs), and setting forth in each case in comparative
form the corresponding Consolidated and consolidating figures for the preceding
Fiscal Year;
          (ii) as soon as available, and in any event within 30 days after the
end of each month hereafter (but within 60 days after the last month in a Fiscal
Year), including the last month of Parent’s Fiscal Year, unaudited balance
sheets of Parent and its Subsidiaries as of the end of such month and the
related unaudited Consolidated Statements of income and cash flow for such month
and for the portion of Parent’s Fiscal Year then elapsed, on a Consolidated and
consolidating basis (provided that statements of stockholders’ equity and cash
flow are not reported on a consolidating basis), setting forth in each case in
comparative form, the corresponding figures for the preceding Fiscal Year and
certified by the principal financial officer of Parent as prepared in accordance
with GAAP and fairly presenting the Consolidated financial position and results
of operations of Parent and its Subsidiaries for such month and period subject

41



--------------------------------------------------------------------------------



 



only to changes from audit and year-end adjustments and except that such
statements need not contain notes;
          (iii) as soon as available, and in any event within 45 days after the
end of each of the first three Fiscal Quarters of Parent hereafter unaudited
balance sheets of Parent and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited Consolidated Statements of income and cash
flows for such Fiscal Quarter and for the portion of Parent’s Fiscal Year then
elapsed, on a Consolidated and consolidating basis (provided that statements of
stockholders’ equity and cash flow are not reported on a consolidating basis),
setting forth in each case in comparative form, the corresponding figures for
the preceding Fiscal Year and certified by the principal financial officer of
Parent as prepared in accordance with GAAP and fairly presenting the
Consolidated financial position and results of operations of Parent and its
Subsidiaries for such Fiscal Quarter and period subject only to changes from
audit and year-end adjustments and except that such statements need not contain
notes;
          (iv) as requested by Agent, a listing of all of each Borrower’s trade
payables and any royalty payments due as of the last Business Day of such month,
specifying the name of and balance due each trade creditor (or payee for royalty
payments), and, at Agent’s request, monthly detailed trade payable agings in
form acceptable to Agent; and
          (v) promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports which Parent has
made generally available to its shareholders and copies of any regular, periodic
and special reports or registration statements which Parent files with the SEC
or any Governmental Authority which may be substituted therefor, or any national
securities exchange;
          (vi) promptly prior to the execution thereof, copies of substantially
final drafts of any proposed amendment, supplement, waiver or other modification
with respect to the Tranche B Agreement; and
          (vii) at least five (5) days prior to any request by any Credit Party
for the issuance of a Surety Bond from any Surety, notice of such Credit Party’s
intent to request the issuance of such Surety Bond from such Surety, which
notice shall be in form and substance satisfactory to Agent, and in any event
shall include, without limitation, (a) the name of the Credit Party requesting
such Surety Bond, (b) the project related to such proposed Surety Bond, (c) the
name and address of the obligee under such proposed Surety Bond, and (d) a
certification by a Senior Officer of the Parent that (I) the information
contained in such notice is true and correct and (II) no Account included in the
Borrowing Base at the time of such notice would become a Bonded Account upon the
issuance of such proposed Surety Bond; provided, however, if any Account
included in the Borrowing Base at the time of such notice would become a Bonded
Account upon the issuance of such proposed Surety Bond, then, in lieu of
providing the certification described in clause (d)(II) above, such Senior
Officer of the Parent may provide an updated Borrowing Base Certificate that
reflects the exclusion of such Account from the Borrowing Base and certifies
that the sum of all outstanding Revolver Loans and Pending Revolver Loans at the
time of such notice does not exceed the Borrowing Base as calculated pursuant to
such updated Borrowing Base Certificate.
          Concurrently with the delivery of the financial statements described
in clause (i) of this Section 9.1.3, Borrowers shall deliver to Agent and
Lenders a copy of the accountants’ letter to Parent’s management that is
prepared in connection with such financial statements and also shall cause to be
prepared and shall deliver to Agent and Lenders a certificate of the aforesaid
certified public

42



--------------------------------------------------------------------------------



 



accountants stating to Agent and Lenders that, based upon such accountants’
audit of the Consolidated financial statements of Parent and its Subsidiaries
performed in connection with their examination of said financial statements,
nothing came to their attention that caused them to believe that Borrowers were
not in compliance with Sections 9.2.2, 9.2.3, 9.2.5, 9.2.8, 9.2.9, 9.2.15,
9.2.16 or 9.3 hereof, or, if they are aware of such noncompliance, specifying
the nature thereof, and acknowledging, in a manner satisfactory to Agent, that
they are aware that Agent and Lenders are relying on such financial statements
in making their decisions with respect to the Loans. Concurrently with the
delivery of the financial statements described in clauses (i) and (ii) of this
Section 9.1.3, or more frequently if requested by Agent or any Lender during any
period that a Default or Event of Default exists, Borrowers shall cause to be
prepared and furnished to Agent and Lenders a Compliance Certificate executed by
the chief financial officer of Parent in the form of Exhibit E attached hereto.
Promptly after the sending or filing thereof and upon the request of Agent,
Borrowers shall also provide to Agent copies of any annual report to be filed in
accordance with ERISA in connection with each Plan and such other data and
information (financial and otherwise) as Agent, from time to time, may
reasonably request bearing upon or related to the Collateral or any Credit
Party’s and each of its Subsidiaries’ financial condition or results of
operations.
          9.1.4. Landlord and Storage Agreements. Provide Agent with copies of
all existing agreements, and promptly after execution thereof provide Agent with
copies of all future agreements, between any Credit Party and any landlord,
warehouseman or bailee which owns any premises at which any Eligible Accounts,
Eligible Inventory, books and records or any other material Collateral) is, from
time to time, kept.
          9.1.5. Projections. No later than 15 days prior to the end of each
Fiscal Year of Parent, deliver to Agent and Lenders the Projections of Parent
and its Subsidiaries for the forthcoming two Fiscal Years, year by year, and for
the forthcoming Fiscal Year, month by month.
          9.1.6. Taxes. Pay and discharge all Taxes prior to the date on which
such Taxes become delinquent or penalties attach thereto, except and to the
extent only that such Taxes are being Properly Contested.
          9.1.7. Compliance with Laws. Comply with all Applicable Law, including
ERISA, all Environmental Laws, FLSA, OSHA, and all laws, statutes, regulations
and ordinances regarding the collection, payment and deposit of Taxes, and
obtain and keep in force any and all Governmental Approvals necessary to the
ownership of its Properties or to the conduct of its business, to the extent
that any such failure to comply, obtain or keep in force could be reasonably
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any Environmental Release required to be reported to any
Governmental Authority shall occur at or on any of the Properties of any Credit
Party or any of its Subsidiaries, Borrowers shall, or shall cause the applicable
Subsidiary to, act promptly and diligently to investigate and report to Agent
and if required by Applicable Law all appropriate Governmental Authorities the
extent of, and to make appropriate remedial action as required by Applicable Law
to eliminate, such Environmental Release, whether or not ordered or otherwise
directed to do so by any Governmental Authority.
          9.1.8. Insurance. In addition to the insurance required herein with
respect to the Collateral, maintain, with financially sound and reputable
insurers, (i) insurance with respect to its Properties and business against such
casualties and contingencies of such type (including product liability, workers’
compensation, or larceny, embezzlement or other criminal misappropriation
insurance) and in such amounts as is customary in the business of such Borrower
or such Subsidiary.

43



--------------------------------------------------------------------------------



 



          9.1.9. Intellectual Property. Promptly after applying for or otherwise
acquiring any registered Intellectual Property, deliver to Agent in form and
substance acceptable to Agent and in recordable form, all documents necessary
for Agent to perfect its Lien on such Intellectual Property.
          9.1.10. [Intentionally Omitted]
          9.1.11. Pledged Shares. Pledge to Agent, for the benefit itself and
Lenders, all of the Equity Interests of each of their respective Subsidiaries
from time to time pursuant to a Pledge Agreement.
          9.1.12. Motor Vehicle Titles. Promptly deliver to Agent the originals
of substantially all certificates of title (now existing or hereafter arising)
issued to any Credit Party, on motor vehicles not subject to a Purchase Money
Lien, and execute such documentation and take such actions as shall be required
by Agent in order for Agent, on behalf of itself and Lenders, to obtain a
perfected Lien subject to no Liens other than Permitted Liens in such motor
vehicles as collateral for the Obligations.
          9.1.13. [Intentionally Omitted].
          9.1.14. [Intentionally Omitted].
          9.1.15. Banking Relationship. In order to facilitate the
administration of the credit facility established pursuant to this Agreement and
Agent’s security interest in the Collateral, each Credit Party shall have
established and as long as this Agreement is in effect thereafter shall maintain
Bank as such Credit Party’s principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of such Credit Party’s business;
provided that Credit Parties shall not be required to maintain the Excluded Cash
Account balances at Bank, or any other deposit accounts reasonably approved by
Agent for locations where Bank does not maintain a branch, as long as such other
deposit accounts (other than payroll accounts containing only amounts used to
pay current payroll related obligations) are governed by a control agreement in
favor of Agent to be effective no later than 90 days after the Closing Date.
          9.1.16. Compliance with Reorganization Plan. Credit Parties shall, at
all times, comply in all material respects with all terms, conditions and
provisions of the Reorganization Plan and the Confirmation Order.
          9.1.17. Tranche B Liens. Credit Parties hereby agree (a) that if
Tranche B Agent or Tranche B Lenders are granted a Lien in any Property of any
Credit Party or any guarantor or any other person or entity as security for the
Tranche B Loan, Credit Parties shall ensure that Agent, on behalf of Lenders,
shall also promptly receive a Lien in such Property, and shall ensure that
Agent’s Lien in such Property shall be prior to such other Liens, pursuant to
documentation satisfactory to Agent in the good faith exercise of its credit
judgment, and (b) that if any Person guarantees all or any portion of the
Tranche B Loan, Credit Parties shall ensure that a comparable guarantee is
promptly obtained in favor of Agent and Lenders in connection with the
Obligations, pursuant to documentation satisfactory to Agent in the good faith
exercise of its credit judgment.
     9.2. Negative Covenants. For so long as there are any Commitments
outstanding and thereafter until payment in full of the Obligations, each Credit
Party covenants that, unless the Required Lenders have otherwise consented in
writing, it shall not and shall not permit any of its Subsidiaries to:
          9.2.1. Fundamental Changes. Merge, reorganize, consolidate or
amalgamate with any Person, or liquidate, wind up its affairs or dissolve
itself, except for mergers or consolidations of any

44



--------------------------------------------------------------------------------



 



Subsidiary with another Subsidiary or Parent; change its name or conduct
business under any new fictitious name unless Agent is notified not less than
thirty calendar days (or such lesser period of time as shall be acceptable in
any specific instance to Agent) in advance of such name change; or change its
FEIN.
          9.2.2. Loans. Make any loans or other advances of money to any Person
other than to (i) a Subsidiary or (ii) an officer or employee of a Borrower or a
Subsidiary of a Borrower for salary, travel advances, advances against
commissions and other similar advances in the Ordinary Course of Business.
          9.2.3. Permitted Debt. Create, incur, assume, guarantee or suffer to
exist any Debt, except:
          (i) the Obligations;
          (ii) the Tranche B Loan; provided, Agent shall have received a duly
executed Intercreditor Agreement in form and substance satisfactory to Agent;
          (iii) accounts payable, current accrued operating expenses (other than
for borrowed money) and other non-cash accruals by such Credit Party or any of
its Subsidiaries that are not aged more than 90 days from billing date or more
than 30 days from the due date, in each case incurred in the Ordinary Course of
Business and paid within such time period of being due (or billing date, as
applicable), unless the same are being Properly Contested;
          (iv) obligations to pay Rentals permitted by Section 9.2.14;
          (v) Permitted Purchase Money Debt;
          (vi) Debt for accrued payroll, Taxes, and other operating expenses
(other than for Money Borrowed) incurred in the Ordinary Course of Business of
such Credit Party or such Subsidiary, including cash management obligations, in
each case, so long as payment thereof is not past due and payable unless, in the
case of Taxes only, such Taxes are being Properly Contested;
          (vii) Permitted Contingent Obligations;
          (viii) Debt in the form of reimbursement obligations for Surety Bonds
procured in Ordinary Course of Business, provided such Surety Bonds are issued
pursuant to a bonding program acceptable to Agent (for the avoidance of doubt,
the bonding programs of Chubb, Sure Tec and Scarborough in effect on the Closing
Date are acceptable to Agent);
          (ix) Permitted Capitalized Lease Obligations;
          (x) Subordinated Debt in the amount existing on the date hereof;
          (xi) Debt among Credit Parties;
          (xii) Debt consisting of “Billings in Excess of Costs and Estimated
Earnings On Uncompleted Contracts”, and “Other Non Current Liabilities” each as
listed on Parent’s reported financial statements (which reporting is consistent
with prior periods); provided that such categories of Debt shall not include
Debt for Money Borrowed;

45



--------------------------------------------------------------------------------



 



          (xiii) Debt that is not included in any of the preceding paragraphs of
this Section 9.2.3, is not secured by a Lien (unless such Lien is a Permitted
Lien) and does not exceed at any time, in the aggregate, the sum of $500,000 as
to all Borrowers and all of their Subsidiaries; and
          (xiv) Refinancing Debt so long as the Refinancing Conditions are met.
          9.2.4. Affiliate Transactions. Enter into, or be a party to any
transaction with any Affiliate or stockholder, except: (i) the transactions
contemplated by the Loan Documents; (ii) payment of reasonable compensation to
officers and employees for services actually rendered to Credit Parties or to
their respective Subsidiaries; (iii) payment of customary directors’ fees and
indemnities; (iv) transactions with Affiliates that were consummated prior to
the date hereof and have been disclosed to Agent prior to the Closing Date;
(v) transactions with Affiliates (including among Credit Parties) in the
Ordinary Course of Business and pursuant to the reasonable requirements of such
Credit Party’s or such Subsidiary’s business and upon fair and reasonable terms
that are no less favorable to such Credit Party or such Subsidiary than such
Credit Party or such Subsidiary would obtain in a comparable arm’s length
transaction with a Person not an Affiliate or stockholder of such Credit Party
or such Subsidiary; and (vi) transactions solely among Credit Parties; provided,
that no Credit Party may make any loan, advance or contribution to any
Restricted Subsidiary if such loan, advance or contribution would cause all
loans, advances and contributions to Restricted Subsidiaries after the Closing
Date to exceed $100,000 in the aggregate.
          9.2.5. Limitation on Liens. Create or suffer to exist any Lien upon
any of its Property, income or profits, whether now owned or hereafter acquired,
except the following (collectively, “Permitted Liens”):
          (i) Liens at any time granted in favor of Agent;
          (ii) Liens for Taxes (excluding any Lien imposed pursuant to any of
the provisions of ERISA) not yet due or being Properly Contested;
          (iii) statutory Liens (excluding any Lien imposed pursuant to any of
the provisions of ERISA) arising in the Ordinary Course of Business of such
Credit Party or a Subsidiary, but only if and for long as (x) payment in respect
of any such Lien is not at the time required or the Debt secured by any such
Lien is being Properly Contested and (y) such Liens do not materially detract
from the value of the Property of such Credit Party or such Subsidiary and do
not materially impair the use thereof in the operation of such Credit Party’s or
such Subsidiary’s business;
          (iv) Purchase Money Liens securing Permitted Purchase Money Debt;
          (v) Liens securing Debt of a Subsidiary of any Borrower to a Borrower
or to another Subsidiary;
          (vi) Liens arising by virtue of the rendition, entry or issuance
against such Credit Party or any of its Subsidiaries, or any Property of such
Credit Party or any of its Subsidiaries, of any judgment, writ, order, or decree
for so long as any such Lien (a) is in existence for less than 30 consecutive
days after it first arises or is being Properly Contested and (b) is at all
times junior in priority to any Liens in favor of Agent;

46



--------------------------------------------------------------------------------



 



          (vii) Liens incurred or deposits made in the Ordinary Course of
Business to secure the performance of tenders, bids, leases, contracts (other
than for the repayment of Money Borrowed), statutory obligations and other
similar obligations or arising as a result of progress payments under government
contracts, provided that, to the extent any such Liens attach to any of the
Collateral, such Liens are at all times subordinate and junior to the Liens upon
the Collateral in favor of Agent;
          (viii) easements, rights-of-way, restrictions, covenants or other
agreements of record and other similar charges or encumbrances on real Property
of such Credit Party or any of its Subsidiaries listed in the Mortgages on the
Closing Date as exceptions to title or that do not materially interfere with the
ordinary conduct of the business of such Credit Party or such Subsidiary;
          (ix) normal and customary rights of setoff upon deposits of cash in
favor of banks and other depository institutions and Liens of a collection bank
arising under the UCC on Payment Items in the course of collection;
          (x) such other Liens of record and acceptable to Agent as appear on
Schedule 9.2.5 hereto, to the extent provided therein;
          (xi) Liens in favor of Sureties in the Surety Collateral securing
reimbursement obligations for Surety Bonds procured by a Borrower in the
Ordinary Course of Business pursuant to a bonding program acceptable to Agent;
provided, that such Surety (other than Sure Tec) has, pursuant to documentation
satisfactory to Agent in the good faith exercise of its credit judgment:
(a) agreed not to require segregation of funds as to its Bonded Collateral
without the prior written consent of Agent (though as to Chubb, Chubb will be
permitted such segregation upon a default under the Bonded Contract and notice
to Agent from Chubb) and (b) (i) acknowledged and agreed that pursuant to the
Credit Parties’ cash management system established in connection with this
Agreement, proceeds of the Surety Collateral, including Accounts arising from
the Bonded Contracts (collectively, “Proceeds”) may be commingled with proceeds
of other Accounts and other Property of Borrowers in the Dominion Account and
other Deposit Accounts in which Agent has, or in the future may have, security
interests, Liens or other rights, and (ii) consented to such commingling and to
security interests, Liens or other rights in the Dominion Account and such other
Deposit Accounts, and (iii) released and waived any and all security interests
and other legal and equitable rights and interests that it may then or
thereafter have (as secured party, subrogee, trust fund beneficiary, or
otherwise) in or to (A) the Dominion Account and such other Deposit Accounts and
(B) Proceeds that from time to time are in the Dominion Account and such other
Deposit Accounts are in the possession of Agent or Lenders, that have been
applied to indebtedness, liabilities or obligations from time to time owing to
Agent or any Lender by Borrowers, or have otherwise been removed from, set off
against or applied from the Dominion Account and such other Deposit Accounts;
and provided, further, that in the case of Sure Tec, such Borrower and Sure Tec
are in compliance with the terms of the Sure Tec Letter;
          (xii) Liens in favor of the Tranche B Agent but only to the extent
such Liens secure the Tranche B Loan and the other obligations under the Tranche
B Documentation and such Liens are subordinated to the Liens in favor of Agent
to the extent provided in the Intercreditor Agreement; and
          (xiii) such other Liens as Agent and the Required Lenders in their
sole discretion may hereafter approve in writing.

47



--------------------------------------------------------------------------------



 



The foregoing negative pledge shall not apply to any Margin Stock to the extent
that the application of such negative pledge to such Margin Stock would require
filings or other actions by any Lender under such regulations or otherwise
result in a violation of such regulations.
          9.2.6. [Intentionally Omitted].
          9.2.7. Distributions. Declare or make any Distributions, except for
Upstream Payments and repurchases of common stock of Parent from employees
solely to satisfy their tax obligations arising from their acquisition of such
common stock in an aggregate amount not to exceed $1,500,000 in any fiscal year
of Credit Parties; provided, that no such repurchases of common stock of Parent
shall be permitted unless Borrower has Availability of at least $10,000,000 at
the time of such repurchase after giving effect to such repurchase.
          9.2.8. Upstream Payments. Create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for encumbrances or restrictions (i) pursuant to the Loan Documents,
(ii) pursuant to the Tranche B Documents to the extent such encumbrances or
restrictions are consistent with the encumbrances or restrictions contained in
the Loan Documents, (iii) existing under Applicable Law and (iv) identified and
fully disclosed in Schedule 9.2.8.
          9.2.9. Capital Expenditures. Make Capital Expenditures (including,
expenditures by way of capitalized leases) which in the aggregate, as to Parent
and its Subsidiaries, exceed the amount set forth for the corresponding period
set forth below:

          Period   Amount
October 1, 2005 through May 31, 2006
  $ 2,800,000    
October 1, 2005 through June 30, 2006
  $ 3,500,000    
October 1, 2005 through July 31, 2006
  $ 4,300,000    
October 1, 2005 through August 31, 2006
  $ 5,000,000    
October 1, 2005 through September 30, 2006
  $ 5,700,000  

          9.2.10. Disposition of Assets. Sell, assign, lease, consign or
otherwise dispose of any of its Properties or any interest therein, including
any disposition of Property as part of a sale and leaseback transaction, to or
in favor of any Person, except (i) sales of Inventory in the Ordinary Course of
Business for so long as no Event of Default exists hereunder, (ii) dispositions
of Equipment to the extent authorized by Section 7.4.2 hereof, (iii) a transfer
of Property to a Borrower by a Subsidiary, and (iv) other dispositions expressly
authorized by other provisions of the Loan Documents.
          9.2.11. Subsidiaries. Form or acquire any Subsidiary after the Closing
Date or permit any existing Subsidiary to issue any additional Equity Interests
to any Person other than Parent except director’s qualifying shares.

48



--------------------------------------------------------------------------------



 



          9.2.12. Bill-and-Hold Sales and Consignments. Make a sale to any
customer on a bill-and-hold, guaranteed sale, sale and return, sale on approval
or consignment basis, or any sale on a repurchase or return basis.
          9.2.13. Restricted Investments. Except as disclosed on
Schedule 9.2.13, make or have any Restricted Investment. No Credit Party shall
make any loan, advance or capital contribution to any Restricted Subsidiary if
such loan, advance or contribution would cause all loans, advances and
contributions to Restricted Subsidiaries after the Closing Date to exceed
$100,000 in the aggregate.
          9.2.14. Leases. Become a lessee under any operating lease (other than
a lease under which a Credit Party or any of the Subsidiaries is lessor) of
Property if the aggregate Rentals payable during any current or future period of
12 consecutive months under the lease in question and all other leases under
which Parent or any of the Subsidiaries of Parent is then lessee would exceed
$25,000,000. The term “Rentals” means, as of the date of determination, all
payments which the lessee is required to make by the terms of any lease.
          9.2.15. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Parent and its
Subsidiaries.
          9.2.16. Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as may be required by GAAP or establish
a fiscal year different from the Fiscal Year.
          9.2.17. Organization Documents. Amend, modify or otherwise change any
of the terms or provisions in any of its Organization Documents as in effect on
the Closing Date, except for changes that do not affect in any way such Credit
Party’s or any of its Subsidiaries’ rights and obligations to enter into and
perform the Loan Documents to which it is a party and to pay all of the
Obligations and that do not otherwise have a Material Adverse Effect.
          9.2.18. Restrictive Agreements. Enter into or become party to any
Restrictive Agreement other than those disclosed in Schedule 8.1.18 hereto,
provided that none of such disclosed agreements shall be amended without prior
notice to and the consent of Agent.
          9.2.19. Conduct of Business. Engage in any business other than the
business engaged in by it on the Closing Date and any business or activities
which are substantially similar, related or incidental thereto.
          9.2.20. Payments on Subordinated Debt. Make any payment of principal,
interest or premiums on any Subordinated Debt unless such payment is
specifically permitted by the provisions of the relevant subordination
agreement.
          9.2.21. Excluded Cash Accounts. Use funds in the Excluded Cash
Accounts for any purpose other than as listed in the definition thereof.
          9.2.22. Use of Proceeds in Connection with Bonded Contracts. Use
proceeds of the Loans in connection with funding work related to the Bonded
Contracts unless such use is upon terms, provisions and conditions acceptable to
Agent, in its good faith discretion (such as, without limitation, Agent being
satisfied with its Lien priority and right to proceeds relating to Borrowers’
assets and restrictions on when payments may be made by Borrowers in connection
with Bonded Contracts); provided, however, except as otherwise provided in the
Chubb Intercreditor, Lenders agree that the foregoing shall not be construed to
prevent any ability of Chubb to receive payment out of any assets of

49



--------------------------------------------------------------------------------



 



any Borrower in which Chubb has a first priority Lien in a circumstance where
Chubb has made a payment on a Surety Bond and Chubb is seeking reimbursement for
such payment from such Borrower.
          9.2.23. Consent to Amendment of Reorganization Plan. Amend, supplement
or modify any of the terms of the Reorganization Plan, unless the consent of
Agent for such amendment, supplement or modification has been obtained.
          9.2.24. Prepayment of Tranche B Loan. Make any prepayment on account
of the Tranche B Loan unless such payment is not prohibited by the Intercreditor
Agreement.
          9.2.25. Surety Bonds. Request the issuance of a Surety Bond from any
Surety after the Closing Date without (i) providing prior written notice thereof
to Agent in accordance with Section 9.1.3(vii) and (ii) obtaining the prior
written consent of Agent to the issuance of such Surety Bond, which such consent
shall be in Agent’s sole discretion.
     9.3. Financial Covenants. For so long as there are any Commitments
outstanding and thereafter until payment in full of the Obligations, Credit
Parties covenant that, unless otherwise consented to by the Required Lenders in
writing, they shall:
          9.3.1. Minimum EBITDAR/EBITDA. Not permit the result of (i) (A) for
periods occurring prior to the date of this Agreement, Consolidated EBITDAR and
(B) for all periods occurring thereafter, Consolidated EBITDA, minus
(ii) Shutdown EBIT, to be less than the amount set forth below for the
corresponding period set forth below as of the last day of such period:

          Period   Amount
October 1, 2005 through May 31, 2006
  $ 13,000,000    
October 1, 2005 through June 30, 2006
  $ 15,000,000    
October 1, 2005 through July 31, 2006
  $ 17,000,000    
October 1, 2005 through August 31, 2006
  $ 19,000,000    
October 1, 2005 through September 30, 2006
  $ 20,000,000  

          9.3.2. Shutdown EBIT. Not permit Shutdown EBIT to be less than the
amount set forth below for the corresponding period set forth below as of the
last day of such period:

          Period   Amount
October 1, 2005 through May 31, 2006
    -$14,000,000    
October 1, 2005 through June 30, 2006
    -$16,000,000    
October 1, 2005 through July 31, 2006
    -$16,000,000  

50



--------------------------------------------------------------------------------



 



          Period   Amount
October 1, 2005 through August 31, 2006
  -$ 17,000,000    
October 1, 2005 through September 30, 2006
  -$ 18,000,000    
Any calendar month thereafter
  $ 0  

          9.3.3. Net Working Capital. Not permit Net Working Capital of the
Credit Parties (other than any Shutdown Subsidiaries), on a Consolidated basis,
to be less than the amount set forth below for the corresponding period set
forth below as of the last day of such period:

          Period   Amount
May 1, 2006 through May 31, 2006
  $ 114,000,000    
June 1, 2006 through June 30, 2006
  $ 115,000,000    
July 1, 2006 through July 31, 2006
  $ 117,000,000    
August 1, 2006 through August 31, 2006
  $ 118,000,000    
September 1, 2006 through September 30, 2006
  $ 121,000,000  

          9.3.4. Conversion to Cash of Shutdown Subsidiaries’ Non-Cash Modified
Net Working Capital. Cause the Shutdown Subsidiaries to convert their aggregate
Modified Net Working Capital existing as of March 31, 2006 to cash in at least
the amount set forth below for the corresponding period set forth below as of
the last day of such period:

              Amount of Non-Cash     Net Working Capital Converted Period   to
Cash
March 31, 2006 through May 31, 2006
  $ 6,000,000    
March 31, 2006 through June 30, 2006
  $ 8,250,000    
March 31, 2006 through July 31, 2006
  $ 10,800,000    
March 31, 2006 through August 31, 2006
  $ 13,600,000    
March 31, 2006 through September 30, 2006
  $ 15,500,000  

51



--------------------------------------------------------------------------------



 



              Amount of Non-Cash     Net Working Capital Converted Period   to
Cash
March 31, 2006 through October 31, 2006
  $ 17,200,000    
March 31, 2006 through November 30, 2006
  $ 18,900,000    
March 31, 2006 through December 31, 2006
  $ 20,600,000    
March 31, 2006 through January 31, 2007
  $ 22,300,000    
March 31, 2006 through February 28, 2007
  $ 22,600,000    
March 31, 2006 through March 31, 2007
  $ 23,600,000  

          9.3.5. Commercial EBIT. Not permit monthly Commercial EBIT, tested as
of the last day of each calendar month for such calendar month, to be less than
(i) $1,200,000 for any two consecutive calendar months occurring in the fiscal
year ending September 20, 2006 and (ii) $1,250,000 for any two consecutive
calendar months occurring thereafter.
          9.3.6. Residential EBIT. Not permit monthly Residential EBIT, tested
as of the last day of each calendar month for such calendar month, to be less
than $1,750,000 for any two consecutive calendar months.
          9.3.7. Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio, on a Consolidated basis, of not less than 1.25:1.00, with the Fixed
Charge Coverage Ratio to be tested on the last day of each calendar month,
beginning with October 31, 2006, calculated on a trailing twelve calendar month
basis.
          9.3.8. Leverage Ratio. Maintain a Leverage Ratio, on a Consolidated
basis, tested monthly on the last day of each calendar month on a trailing
twelve calendar month basis, beginning October 31, 2006, of not more than the
ratio set forth below opposite the relevant date set forth below:

      Period Ending   Leverage Ratio
October 31, 2006
  4.75:1.00  
November 30, 2006
  4.75:1.00  
December 31, 2006
  4.75:1.00  
January 31, 2007
  4.75:1.00  
February 28, 2007
  4.75:1.00  
March 31, 2007
  4.75:1.00  
April 30, 2007 and last day of each month thereafter
  4.25:1.00

52



--------------------------------------------------------------------------------



 



     9.4. Additional Cash Collateral. Maintain at all times Cash Collateral in
the Cash Collateral Account of at least 20,000,000.
SECTION 10. CONDITIONS PRECEDENT
     10.1. Conditions Precedent to Initial Credit Extensions. Initial Lenders
shall not be required to fund any Loan requested by Borrowers or otherwise
extend credit to Borrowers and Agent shall not be obligated to cause the Letter
of Credit Issuer to issue any Letter of Credit on the Closing Date, unless each
of the following conditions has been satisfied:
          10.1.1. Loan Documents. Each of the Loan Documents shall have been
duly executed and delivered to Agent by each of the signatories thereto (and,
with the exception of the Notes, in sufficient counterparts for each Lender) and
accepted by Agent and Initial Lenders and each Credit Party shall be in
compliance with all of the terms thereof.
          10.1.2. Availability. Subject to Agent confirming that Borrowers’
accounts payable have been handled in the normal course of Borrowers’ business
and consistent with Borrowers’ historical practices subject to the Chapter 11
proceeding, Agent shall have determined, and Initial Lenders shall be satisfied
that, immediately after Initial Lenders have made the initial Revolver Loans to
be made on the Closing Date and Letter of Credit Issuer has issued the Letters
of Credit to be issued or outstanding on the Closing Date, and Borrowers have
paid (or made provision for payment of) all closing costs incurred in connection
with the Commitments, Availability plus Cash Collateral deposited in a Cash
Collateral Account in excess of the amount required pursuant to Section 9.4 is
not less than $10,000,000.
          10.1.3. Organization Documents. Agent shall have received copies of
the Organization Documents of each Credit Party, and all amendments thereto,
certified by an officer of Parent or such Credit Party.
          10.1.4. Good Standing Certificates. Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Credit Party’s jurisdiction of organization
and each jurisdiction where such Credit Party’s principal place of business is
located.
          10.1.5. Opinion Letters. Agent shall have received a favorable,
written opinion of Vinson & Elkins LLP, counsel to Credit Parties, covering, to
Agent’s satisfaction, such matters as shall be required by Agent.
          10.1.6. Insurance. Agent shall have received copies of the property
and casualty insurance policies of Credit Parties with respect to the
Collateral, or certificates of insurance with respect to such policies in form
acceptable to Agent, and loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as loss payee with respect to each such
policy identified by Agent and copies of Credit Parties’ liability insurance
policies, including product liability policies, together with endorsements
naming Agent as an additional insured on each policy identified by Agent, all as
required by the Loan Documents.
          10.1.7. [Intentionally Omitted].
          10.1.8. No Labor Disputes. Agent shall have received assurances
satisfactory to it that there are no threats of strikes or work stoppages by any
employees, or organization of employees, of any Obligor which Agent reasonably
determines may have a Material Adverse Effect.

53



--------------------------------------------------------------------------------



 



          10.1.9. Compliance with Laws and Other Agreements. Agent shall have
determined or received assurances satisfactory to it that none of the Loan
Documents or any of the transactions contemplated thereby violate any Applicable
Law, court order or agreement binding upon any Obligor.
          10.1.10. No Material Adverse Change. Except for the filing and
prosecution of the Bankruptcy Case, no material adverse change in the assets,
liabilities, business, financial condition, business prospects or results of
operations of the Credit Parties, taken as a whole, shall have occurred since
March 31, 2006.
          10.1.11. Amendment and Restatement of Mortgage. Agent shall have
received duly executed amendments and restatements of the Mortgage, in form and
substance satisfactory to Agent.
          10.1.12. Payment of Fees. Borrowers shall have paid, or made provision
for the payment on the Closing Date of, all fees and expenses to be paid
hereunder and under the Fee Letter to Agent and Lenders on the Closing Date.
          10.1.13. LC Conditions. With respect to the issuance of any Letter of
Credit on the Closing Date, each of the conditions listed at Section 1.2.3 is
satisfied.
          10.1.14. Dominion Accounts. To the extent required by Agent, Agent
shall have received the duly executed agreements establishing each Dominion
Account, in each case with a financial institution acceptable to Agent for the
collection or servicing of the Accounts.
          10.1.15. Financial Statements. Agent and Lenders shall have received
(a) updated financial projections of Parent and Subsidiaries evidencing the
Credit Parties’ ability to comply with the financial covenants set forth in
Section 9.3 and (b) interim unaudited balance sheet of Parent and its
Subsidiaries as of March 31, 2006 and the related unaudited Consolidated
statements of income and cash flow, each satisfactory in form and substance to
Agent in all respects.
          10.1.16. Chubb Intercreditor. Agent shall have received the Chubb
Intercreditor, in form and substance satisfactory to Agent, duly executed by
Chubb, Credit Parties and Agent.
          10.1.17. Intentionally Omitted.
          10.1.18. Sure Tec Letter. Agent shall be satisfied in its sole
discretion that the structure of any bonding services provided by Sure Tec to
Borrowers shall continue to be as specified in the Sure Tec Letter.
          10.1.19. Scarborough Letter. Agent shall be satisfied in its sole
discretion that the structure of any bonding services provided by Scarborough to
Borrowers shall continue to be as specified in the Scarborough Letter.
          10.1.20. Surety Bonds. Agent shall have received evidence in form and
substance satisfactory to Agent in its sole discretion, that Borrowers shall
have entered into agreements with Sureties (including Chubb, Scarborough, and
Sure Tec) for the issuance of Surety Bonds in an aggregate amount up to
$75,000,000 on terms and conditions acceptable to Agent and consistent with the
requirements of this Agreement.
          10.1.21. Tranche B Loan. The Tranche B Loan shall be contemporaneously
funded, and Agent shall have received a copy of all of the Tranche B
Documentation, all of which shall be in form and substance satisfactory to
Agent.

54



--------------------------------------------------------------------------------



 



          10.1.22. Intercreditor Agreement. Agent shall have received the
Intercreditor Agreement, in form and substance satisfactory to Agent, duly
executed by Credit Parties, Tranche B Agent and Agent.
          10.1.23. Payoff of Senior Convertible Notes. Agent shall have received
evidence satisfactory to Agent that the Senior Convertible Notes have been paid
off in full.
          10.1.24. Treatment of Senior Subordinated Notes. The treatment of the
Senior Subordinated Notes in the Reorganization Plan shall not have been
modified or amended.
          10.1.25. Confirmation of Reorganization Plan. The Reorganization Plan
shall have been confirmed by a Final Order of the Bankruptcy Court (the
“Confirmation Order”), and which order shall be in full force and effect and
shall not have been stayed by the Bankruptcy Court or by any other court having
jurisdiction to issue any such stay.
          10.1.26. Effective Date. The “Effective Date” (as defined in the
Reorganization Plan) shall have occurred or shall occur concurrently with the
Closing Date. All conditions to the Effective Date shall have been satisfied or
waived (or contemporaneously herewith satisfied or waived) and Agent shall have
received satisfactory evidence thereof.
          10.1.27. DIP Loan Agreement. No default exists under the DIP Loan
Agreement or the other loan documents executed in connection with the DIP Loan
Agreement.
          10.1.28. Successful Syndication. Agent shall have assigned at least
$40,000,000 of the Commitments to other Lenders on terms and conditions
satisfactory to Agent.
          10.1.29. Corporate and Capital Structure of Credit Parties. Agent
shall have approved the corporate and capital structure of the Credit Parties.
          10.1.30. Other Documents. All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed or recorded and shall be in form and substance reasonably
satisfactory to Agent.
     10.2. Conditions Precedent to All Credit Extensions. Lenders shall not be
required to fund any Loans, or otherwise extend credit to or for the benefit of
Borrowers, and Agent shall not have the obligation to cause the Letter of Credit
Issuer to issue any Letter of Credit, unless and until each of the following
conditions has been and continues to be satisfied:
          10.2.1. No Defaults. No Default or Event of Default exists at the
time, or would result from the funding, of any Loan or other extension of
credit.
          10.2.2. Satisfaction of Conditions in Other Loan Documents. Each of
the conditions precedent set forth in any other Loan Documents shall have been
and shall remain satisfied.
          10.2.3. No Litigation. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, or which is related to or arises
out of, this Agreement or any of the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby.
          10.2.4. No Material Adverse Effect. No event shall have occurred and
no condition shall exist which has or could be reasonably expected to have a
Material Adverse Effect.

55



--------------------------------------------------------------------------------



 



          10.2.5. Borrowing Base Certificate. Agent shall have received each
Borrowing Base Certificate required by the terms of this Agreement or otherwise
requested by Agent.
          10.2.6. LC Conditions. With respect to the procurement of any Letter
of Credit after the Closing Date, each of the conditions to Section 1.2.3 is
satisfied.
          10.2.7. Fees and Expenses. Agent shall have received (for the benefit
of itself and the Lenders) when due all fees and expenses payable to Agent and
Lenders as set forth in this Agreement or in the Loan Documents, including,
without limitation, the fees set forth in Section 2.2 hereof.
          10.2.8. Borrowing Base. The amount of the Revolver Loans, after giving
effect to the requested Loan, shall not exceed the Borrowing Base.
          10.2.9. Reorganization Plan. The Reorganization Plan shall be in full
force and effect and shall not have been vacated, reversed, modified (other than
as provided in Section 9.2.23) or stayed in any respect.
     10.3. Inapplicability of Conditions. None of the conditions precedent set
forth in Sections 10.1 or 10.2 shall be conditions to the obligation of (i) each
Participating Lender to make payments to Agent pursuant to participations
purchased in any Credit Support or issued Letters of Credit, (ii) each Lender to
deposit with Agent such Lender’s Pro Rata share of a Borrowing in accordance
with Section 3.1.2, (iii) each Lender to fund its Pro Rata share of a Revolver
Loan to repay outstanding Settlement Loans to Agent as provided in
Section 3.1.3(ii), (iv) each Lender to pay any amount payable to Agent or any
other Lender pursuant to this Agreement or (v) Agent to pay any amount payable
to any Lender pursuant to this Agreement.
     10.4. Limited Waiver of Conditions Precedent. If Lenders shall make any
Loans or Letter of Credit Issuer shall issue any Letter of Credit or otherwise
extend any credit to Borrowers under this Agreement at a time when any of the
foregoing conditions precedent are not satisfied (regardless of whether the
failure of satisfaction of any such conditions precedent was known or unknown to
Agent or Lenders), the funding of such Loan or issuance of such Letter of Credit
shall not operate as a waiver of the right of Agent and Lenders to insist upon
the satisfaction of all conditions precedent with respect to each subsequent
Borrowing requested by Borrowers or a waiver of any Default or Event of Default
as a consequence of the failure of any such conditions to be satisfied, unless
Agent, with the prior written consent of the Required Lenders, in writing waives
the satisfaction of any condition precedent, in which event such waiver shall
only be applicable for the specific instance given and only to the extent and
for the period of time expressly stated in such written waiver.
SECTION 11. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
     11.1. Events of Default. The occurrence or existence of any one or more of
the following events or conditions shall constitute an “Event of Default” (each
of which Events of Default shall be deemed to exist unless and until waived by
Agent and Lenders in accordance with the provisions of Section 12.9 hereof):
          11.1.1. Payment of Obligations. Borrowers shall fail to pay any of the
Obligations on the due date thereof (whether due at stated maturity, on demand,
upon acceleration or otherwise).
          11.1.2. Misrepresentations. Any representation, warranty or other
written statement to Agent or any Lender by or on behalf of any Credit Party or
any other Obligor, whether made in or furnished in compliance with or in
reference to any of the Loan Documents, proves to have been false or

56



--------------------------------------------------------------------------------



 



misleading in any material respect when made or furnished or when reaffirmed
pursuant to Section 8.2 hereof.
          11.1.3. Breach of Specific Covenants. Any Credit Party or any other
Obligor shall fail or neglect to perform, keep or observe any covenant contained
in Sections 6.5, 7.1.1, 7.2.4, 7.2.5, 7.2.6, 7.5, 9.1.1, 9.1.3, 9.2 or 9.3
hereof on the date that such Credit Party or any other Obligor is required to
perform, keep or observe such covenant.
          11.1.4. Breach of Other Covenants. Any Credit Party or any other
Obligor shall fail or neglect to perform, keep or observe any covenant contained
in this Agreement (other than a covenant which is dealt with specifically
elsewhere in Section 11.1 hereof) and the breach of such other covenant is not
cured to Agent’s and the Required Lender’s satisfaction within 30 days after the
sooner to occur of any Senior Officer’s receipt of notice of such breach from
Agent or the date on which such failure or neglect first becomes known to any
Senior Officer; provided, however, that such notice and opportunity to cure
shall not apply in the case of any failure to perform, keep or observe any
covenant which is not capable of being cured at all or within such 30-day period
or which is a willful and knowing breach by any Credit Party.
          11.1.5. Default Under Security Documents/Other Agreements. Any Credit
Party or any other Obligor shall default in the due and punctual observance or
performance of any liability or obligation to be observed or performed by it
under any of the Other Agreements or Security Documents.
          11.1.6. Other Defaults. There shall occur any default or event of
default on the part of any Credit Party or any Subsidiary under any agreement,
document or instrument (excluding immaterial customer contracts) to which such
Credit Party or such Subsidiary is a party or by which such Credit Party or such
Subsidiary or any of their respective Properties is bound, creating or relating
to any Debt of Borrower (other than the Obligations) in excess of $500,000 and
any grace period applicable to such default or event of default shall have
expired if the payment or maturity of such Debt may be accelerated in
consequence of such event of default or demand for payment of such Debt may be
made.
          11.1.7. Uninsured Losses. Any loss, theft, damage or destruction of
any of the Collateral not fully covered (subject to such deductibles as Agent
shall have permitted) by insurance if the amount not covered by insurance
exceeds $100,000.
          11.1.8. [Intentionally Omitted].
          11.1.9. Solvency. Any Borrower (other than any Shutdown Subsidiary)
shall cease to be Solvent; provided that the occurrence of such an event with
respect to a Borrower whose assets have been sold pursuant to a transaction
approved by Agent in writing shall not be an Event of Default if such Borrower
is added to the list of Shutdown Subsidiaries at the time of such transaction
with the consent of Agent.
          11.1.10. Insolvency Proceedings. Any Insolvency Proceeding shall be
commenced by any Obligor; an Insolvency Proceeding is commenced against any
Obligor and any of the following events occur: such Obligor consents to the
institution of the Insolvency Proceeding against it, the petition commencing the
Insolvency Proceeding is not timely controverted by such Obligor, the petition
commencing the Insolvency Proceeding is not dismissed within 60 days after the
date of the filing thereof (provided that, in any event, during the pendency of
any such period, Lenders shall be relieved from their obligation to make Loans
or otherwise extend credit to or for the benefit of Borrowers hereunder), an
interim trustee is appointed to take possession of all or a substantial portion
of the Properties of such Obligor or to operate all or any substantial portion
of the business of such Obligor, or an order for relief

57



--------------------------------------------------------------------------------



 




shall have been issued or entered in connection with such Insolvency Proceeding;
or any Obligor shall make an offer of settlement, extension or composition to
its unsecured creditors generally.
          11.1.11. Business Disruption; Condemnation. There shall occur a
cessation of a substantial part of the business of any Borrower for a period
which may be reasonably expected to have a Material Adverse Effect; or any
Obligor shall suffer the loss or revocation of any license or permit now held or
hereafter acquired by such Obligor which is necessary to the continued or lawful
operation of any material portion of its business; or any Obligor shall be
enjoined, restrained or in any way prevented by court, governmental or
administrative order from conducting all or any material part of its business
affairs; or any material lease or agreement pursuant to which any Obligor leases
or occupies any premises on which any Collateral is located shall be canceled or
terminated prior to the expiration of its stated term and such cancellation or
termination has a Material Adverse Effect or results in an Out-of-Formula
Condition; or any material part of the Collateral shall be taken through
condemnation or the value of such Property shall be materially impaired through
condemnation.
          11.1.12. Change of Control. There shall occur a Change of Control.
          11.1.13. ERISA. A Reportable Event shall occur which Agent, in its
reasonable discretion, shall determine constitutes grounds for the termination
by the Pension Benefit Guaranty Corporation of any Plan or for the appointment
by the appropriate United States district court of a trustee for any Plan, or if
any Plan shall be terminated or any such trustee shall be requested or
appointed, or if any Credit Party, any Subsidiary or any Obligor is in “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan resulting from such Borrower’s, such Subsidiary’s or such
Obligor’s complete or partial withdrawal from such Plan, each of which could
reasonably be expected to result in a Material Adverse Effect.
          11.1.14. Challenge to Loan Documents. Any Obligor or any of its
Affiliates shall challenge or contest in any action, suit or proceeding the
validity or enforceability of any of the Loan Documents, the legality or
enforceability of any of the Obligations or the perfection or priority of any
Lien granted to Agent, or any of the Loan Documents ceases to be in full force
or effect for any reason other than a full or partial waiver or release by Agent
and Lenders in accordance with the terms thereof.
          11.1.15. Judgment. One or more judgments or orders for the payment of
money in an amount that exceeds, individually or in the aggregate, $500,000
shall be entered against any Credit Party or any other Obligor and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect.
          11.1.16. Repudiation of or Default Under Guaranty. Any Guarantor shall
revoke or attempt to revoke the Guaranty signed by such Guarantor, shall
repudiate such Guarantor’s liability thereunder, or shall be in default under
the terms thereof, or shall fail to confirm in writing, promptly, after receipt
of Agent’s written request therefor, such Guarantor’s ongoing liability under
the Guaranty in accordance with the terms thereof.
          11.1.17. Criminal Forfeiture. Any Obligor shall be convicted under any
criminal law that could lead to a forfeiture of any Property of such Obligor.
          11.1.18. Default Under or Modification of Tranche B Documentation or
any Subordinated Debt Documentation. (i) There shall occur any default or event
of default (and such event or condition is not cured within the applicable grace
period, if any), however denominated, under the Tranche B

58



--------------------------------------------------------------------------------



 



Documentation or under any documentation relating to or executed in connection
with any Subordinated Debt if the payment or maturity of the Tranche B Loan or
such Subordinated Debt, respectively, may be accelerated in consequence of such
event of default or demand for payment of the Tranche B Loan or such
subordinated Debt, respectively, may be made; or (ii) there shall occur any
modification to the Tranche B Documentation if the effect of such modification
is to (a) shorten the due dates of any principal or interest payments on the
Tranche B Loan, (b) change the prepayment provisions as to the Tranche B Loan,
other than to extend the date thereof, (c) change any default or event of
default, or add any covenant more restrictive than the covenants in this
Agreement, with respect to the Tranche B Loan, (d) increase the interest rate on
the Tranche B Loan, (e) increase the maximum principal amount of the Tranche B
Loan (other than any increase caused by the capitalization of interest in
accordance with the Tranche B Documentation), (f) change or amend any other term
if such change or amendment would result in a Default under this Agreement,
increase the obligations of any Credit Party in a manner adverse in any material
respect to such Credit Party or Agent or any Lender or confer additional
material rights on Tranche B Agent or any Tranche B Lender in a manner adverse
in any material respect to any Credit Party or Agent or any Lender or
(iii) there shall occur any modification to the documentation relating to or
executed in connection with any Subordinated Debt unless such modification is
permitted pursuant to the provisions of the subordination agreement relating to
such Subordinated Debt.
          11.1.19. Default under Surety Agreements. There shall occur any
default or event of default under any of the Chubb Agreements (or, as to any
other Surety, under the documentation among such Surety and Credit Parties
relating to such Surety’s bonding program with some or all of the Credit
Parties) and, as a result thereof, Chubb (or such other Surety) has ceased
issuing Surety Bonds on behalf of any Credit Party, or has made demand on any
Credit Party for performance thereunder or has otherwise commenced exercising
any remedies thereunder (including, without limitation, attempting to segregate
funds as to its Surety Collateral), or any unreimbursed claim is made on Chubb
(or such other Surety) related to any Bonded Contract against the issuer of any
Surety Bond.
     11.2. Acceleration of the Obligations; Termination of Commitments. Without
in any way limiting the right of Agent to demand payment of any portion of the
Obligations payable on demand in accordance with this Agreement:
          11.2.1. Upon or at any time after the occurrence of an Event of
Default (other than pursuant to Section 11.1.10 hereof) and for so long as such
Event of Default shall exist, Agent may, in its discretion (and, upon receipt of
written instructions to do so from the Required Lenders, shall) (a) declare the
principal of and any accrued interest on the Loans and all other Obligations
owing under any of the Loan Documents to be, whereupon the same shall become
without further notice or demand (all of which notice and demand each Credit
Party expressly waives), forthwith due and payable and Credit Parties shall
forthwith pay to Agent the entire principal of and accrued and unpaid interest
on the Loans and other Obligations plus reasonable attorneys’ fees and expenses
if such principal and interest are collected by or through an attorney-at-law
and (b) terminate the Commitments.
          11.2.2. Upon the occurrence of an Event of Default specified in
Section 11.1.10 hereof, all of the Obligations shall become automatically due
and payable without declaration, notice or demand by Agent to or upon any Credit
Party and the Commitments shall automatically terminate as if terminated by
Agent pursuant to Section 5.2.1 hereof and with the effects specified in Section
5.2.4 hereof provided, however, that, if Agent or Lenders shall continue to make
Loans or otherwise extend credit to Borrowers pursuant to this Agreement after
an automatic termination of the Commitments by reason of the commencement of an
Insolvency Proceeding by or against Borrowers, such Loans and other credit shall
nevertheless be governed by this Agreement and enforceable against and
recoverable from each Obligor as if such Insolvency Proceeding had never been
instituted.

59



--------------------------------------------------------------------------------



 



     11.3. Other Remedies. Upon and after the occurrence of an Event of Default
and for so long as such Event of Default shall exist, Agent may in its
discretion (and, upon receipt of written direction of the Required Lenders,
shall) exercise from time to time the following rights and remedies (without
prejudice to the rights of Agent or any Lender to enforce its claim against any
or all Obligors):
          11.3.1. All of the rights and remedies of a secured party under the
UCC or under other Applicable Law, and all other legal and equitable rights to
which Agent may be entitled under any of the Loan Documents, all of which rights
and remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Loan Documents, and
none of which shall be exclusive.
          11.3.2. The right to collect all amounts at any time payable to a
Credit Party from any Account Debtor or other Person at any time indebted to
such Credit Party.
          11.3.3. The right to take immediate possession of any of the
Collateral, and to (i) require Credit Parties to assemble the Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent which is reasonably convenient to both parties, and (ii) enter any
premises where any of the Collateral shall be located and to keep and store the
Collateral on said premises until sold (and if said premises be the Property of
a Credit Party, then such Credit Party agrees not to charge Agent for storage
thereof).
          11.3.4. The right to sell or otherwise dispose of all or any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale or sales, with such notice as may
be required by Applicable Law, in lots or in bulk, for cash or on credit, all as
Agent, in its sole discretion, may deem advisable. Each Credit Party agrees that
any requirement of notice to Credit Parties or any other Obligor of any proposed
public or private sale or other disposition of Collateral by Agent shall be
deemed reasonable notice thereof if given at least 10 days prior thereto, and
such sale may be at such locations as Agent may designate in said notice. Agent
shall have the right to conduct such sales on any Credit Party’s or any other
Obligor’s premises, without charge therefor, and such sales may be adjourned
from time to time in accordance with Applicable Law. Agent shall have the right
to sell, lease or otherwise dispose of the Collateral, or any part thereof, for
cash, credit or any combination thereof, and Agent may purchase all or any part
of the Collateral at public or, if permitted by law, private sale and, in lieu
of actual payment of such purchase price, may set off the amount of such price
against the Obligations. The proceeds realized from the sale or other
disposition of any Collateral may be applied, after allowing 2 Business Days for
collection, first to any Extraordinary Expenses incurred by Agent, second to
interest accrued with respect to any of the Obligations; and third, to the
principal balance of the Obligations. If any deficiency shall arise, Obligors
shall remain jointly and severally liable to Agent and Lenders therefor.
          11.3.5. The right to the appointment of a receiver, without notice of
any kind whatsoever, to take possession of all or any portion of the Collateral
and to exercise such rights and powers as the court appointing such receiver
shall confer upon such receiver.
          11.3.6. The right to exercise all of Agent’s rights and remedies under
the Mortgage with respect to any Real Estate.
          11.3.7. The right to require Borrowers to deposit with Agent funds
equal to the LC Outstandings and, if Borrowers fail promptly to make such
deposit, Agent may (and shall upon the direction of the Required Lenders)
advance such amount as a Revolver Loan (whether or not an Out-of-Formula
Condition exists or is created thereby). Any such deposit or advance shall be
held by Agent as a reserve to fund future payments on any Credit Support and the
Letters of Credits. At such time as the

60



--------------------------------------------------------------------------------



 



Credit Support has been paid or terminated and all Letters of Credit have been
drawn upon or expired, any amounts remaining in such reserve shall be applied
against any outstanding Obligations, or, if all Obligations have been
indefeasibly paid in full, returned to Borrowers.
Agent is hereby irrevocably granted a license or other right to use, without
charge, any and all of each Credit Party’s Intellectual Property and all of each
Credit Party’s computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, and packaging
materials, and any Property of a similar nature, in advertising for sale,
marketing, selling and collecting and in completing the manufacturing of any
Collateral, and each Credit Party’s rights under all licenses and all franchise
agreements shall inure to Agent’s benefit.
     11.4. Setoff. In addition to any Liens granted under any of the Loan
Documents and any rights now or hereafter available under Applicable Law, Agent
and each Lender (and each of their respective Affiliates) is hereby authorized
by Credit Parties at any time, without notice to Credit Parties or any other
Person (any such notice being hereby expressly waived) to set off and to
appropriate and to apply any and all deposits, general or special (including
Debt evidenced by certificates of deposit whether matured or unmatured) and any
other Debt at any time held or owing by Agent, such Lender or any of their
Affiliates to or for the credit or the account of any Credit Party against and
on account of the Obligations of Credit Parties arising under the Loan Documents
to Agent, such Lender or any of their Affiliates, including all Loans and LC
Outstandings and all claims of any nature or description arising out of or in
connection with this Agreement, irrespective of whether or not (i) Agent or such
Lender shall have made any demand hereunder, (ii) Agent, at the request or with
the consent of the Required Lenders shall have declared the principal of and
interest on the Loans and other amounts due hereunder to be due and payable as
permitted by this Agreement and even though such Obligations may be contingent
or unmatured or (iii) the Collateral for the Obligations is adequate. If any
party (or its Affiliate) exercises the right of setoff provided for hereunder,
such party shall be obligated to share any such setoff in the manner and to the
extent required by Section 12.5.
     11.5. Remedies Cumulative; No Waiver.
          11.5.1. All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Credit Parties contained in this
Agreement and the other Loan Documents, or in any document referred to herein or
contained in any agreement supplementary hereto or in any schedule or in any
Guaranty given to Agent or any Lender or contained in any other agreement
between Agent or any Lender and any or all Credit Parties, heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions, or
agreements of Credit Parties herein contained. The rights and remedies of Agent
and Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies that Agent or any Lender
would otherwise have.
          11.5.2. The failure or delay of Agent or any Lender to require strict
performance by Credit Parties of any provision of any of the Loan Documents or
to exercise or enforce any rights, Liens, powers, or remedies under any of the
Loan Documents or with respect to any Collateral shall not operate as a waiver
of such performance, Liens, rights, powers and remedies, but all such
requirements, Liens, rights, powers, and remedies shall continue in full force
and effect until all Loans and all other Obligations owing or to become owing
from Credit Parties to Agent and Lenders shall have been finally and
indefeasibly paid in full in cash and all Commitments of Agent and Lenders under
this Agreement and the other Loan Documents are terminated (including, in the
case of Letters of Credit, terminated or otherwise discharged or indemnified
against in such manner and to such extent as is satisfactory to Agent in the
good faith exercise of its credit judgment.) None of the undertakings,
agreements, warranties, covenants and representations of Credit Parties
contained in this Agreement or any of the other Loan

61



--------------------------------------------------------------------------------



 




Documents and no Event of Default by any Credit Party under this Agreement or
any other Loan Documents shall be deemed to have been suspended or waived by
Agent or any Lender, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and is signed by a duly authorized
representative of Agent or such Lender and directed to Credit Parties.
          11.5.3. If Agent or any Lender shall accept performance by a Borrower,
in whole or in part, of any obligation that a Credit Party is required by any of
the Loan Documents to perform only when a Default or Event of Default exists, or
if Agent or any Lender shall exercise any right or remedy under any of the Loan
Documents that may not be exercised other than when a Default or Event of
Default exists, Agent’s or Lender’s acceptance of such performance by a Credit
Party or Agent’s or Lender’s exercise of any such right or remedy shall not
operate to waive any such Event of Default or to preclude the exercise by Agent
or any Lender of any other right or remedy, unless otherwise expressly agreed in
writing by Agent or such Lender, as the case may be.
SECTION 12. AGENT
     12.1. Appointment, Authority and Duties of Agent.
          12.1.1. Each Lender hereby irrevocably appoints and designates Agent
as Agent to act as herein specified. Agent may, and each Lender by its
acceptance of a Note shall be deemed irrevocably to have authorized Agent to,
enter into all Loan Documents to which Agent is or is intended to be a party and
all amendments hereto and all Security Documents at any time executed by any
Borrower, for its benefit and the Pro Rata benefit of Lenders and, except as
otherwise provided in this Section 12, to exercise such rights and powers under
this Agreement and the other Loan Documents as are specifically delegated to
Agent by the terms hereof and thereof, together with such other rights and
powers as are reasonably incidental thereto. Each Lender agrees that any action
taken by Agent or the Required Lenders in accordance with the provisions of this
Agreement or the other Loan Documents, and the exercise by Agent or the Required
Lenders of any of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive right and authority to (a) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with this Agreement and the other Loan
Documents; (b) execute and deliver as Agent each Loan Document and accept
delivery of each such agreement delivered by any or all Borrowers or any other
Obligor; (c) act as collateral agent for Lenders for purposes of the perfection
of all security interests and Liens created by this Agreement or the Security
Documents with respect to all material items of the Collateral and, subject to
the direction of the Required Lenders, for all other purposes stated therein,
provided that Agent hereby appoints, authorizes and directs each Lender to act
as a collateral sub-agent for Agent and the other Lenders for purposes of the
perfection of all security interests and Liens with respect to a Credit Party’s
Deposit Accounts maintained with, and all cash and Cash Equivalents held by,
such Lender; (d) subject to the direction of the Required Lenders, manage,
supervise or otherwise deal with the Collateral; and (e) except as may be
otherwise specifically restricted by the terms of this Agreement and subject to
the direction of the Required Lenders, exercise all remedies given to Agent with
respect to any of the Collateral under the Loan Documents relating thereto,
Applicable Law or otherwise. The duties of Agent shall be ministerial and
administrative in nature, and Agent shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship with any Lender (or any
Lender’s participants). Unless and until its authority to do so is revoked in
writing by Required Lenders, Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory (basing such determination in each case upon the meanings given to
such terms in Appendix A), or whether to impose or release any reserve, and to
exercise its own credit judgment in connection therewith, which determinations
and judgments, if

62



--------------------------------------------------------------------------------



 




exercised in good faith, shall exonerate Agent from any liability to Lenders or
any other Person for any errors in judgment.
          12.1.2. Agent (which term, as used in this sentence, shall include
reference to Agent’s officers, directors, employees, attorneys, agents and
Affiliates and to the officers, directors, employees, attorneys and agents of
Agent’s Affiliates) shall not: (a) have any duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents or
(b) be required to take, initiate or conduct any litigation, foreclosure or
collection proceedings hereunder or under any of the other Loan Documents except
to the extent directed to do so by the Required Lenders during the continuance
of any Event of Default. The conferral upon Agent of any right hereunder shall
not imply a duty on Agent’s part to exercise any such right unless instructed to
do so by the Required Lenders in accordance with this Agreement.
          12.1.3. Agent may perform any of its duties by or through its agents
and employees and may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Credit Parties shall
promptly (and in any event, on demand) reimburse Agent for all reasonable
expenses (including all Extraordinary Expenses) incurred by Agent pursuant to
any of the provisions hereof or of any of the other Loan Documents or in the
execution of any of Agent’s duties hereby or thereby created or in the exercise
of any right or power herein or therein imposed or conferred upon it or Lenders
(excluding, however, general overhead expenses), and each Lender agrees promptly
to pay to Agent, on demand, such Lender’s Pro Rata share of any such
reimbursement for expenses (including Extraordinary Expenses) that is not timely
made by Credit Parties to Agent.
          12.1.4. The rights, remedies, powers and privileges conferred upon
Agent hereunder and under the other Loan Documents may be exercised by Agent
without the necessity of the joinder of any other parties unless otherwise
required by Applicable Law. If Agent shall request instructions from the
Required Lenders with respect to any act or action (including the failure to
act) in connection with this Agreement or any of the other Loan Documents, Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from the Required Lenders; and
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any of the Loan Documents pursuant to or in accordance with
the instructions of the Required Lenders except for Agent’s own gross negligence
or willful misconduct in connection with any action taken by it. Notwithstanding
anything to the contrary contained in this Agreement, Agent shall not be
required to take any action that is in its opinion contrary to Applicable Law or
the terms of any of the Loan Documents or that would in its opinion subject it
or any of its officers, employees or directors to personal liability; provided,
however, that if Agent shall fail or refuse to take action that is not contrary
to Applicable Law or to any of the terms of any of the Loan Documents even if
such action in Agent’s opinion would subject it to potential liability, the
Required Lenders may remove Agent and appoint a successor Agent in the same
manner and with the same effect as is provided in this Agreement with respect to
Agent’s resignation.
          12.1.5. Agent shall promptly, upon receipt thereof, forward to each
Lender (i) copies of any significant written notices, reports, certificates and
other information received by Agent from any Obligor (but only if and to the
extent such Obligor is not required by the terms of the Loan Documents to supply
such information directly to Lenders) and (ii) copies of the results of any
field audits by Agent with respect to Borrowers. Agent shall have no liability
to any Lender for any errors in or omissions from any field audit or other
examination of any Credit Party or the Collateral, unless such error or omission
was the direct result of Agent’s willful misconduct.

63



--------------------------------------------------------------------------------



 



          12.1.6. Each Lender hereby consents to the terms and provisions of the
Intercreditor Agreement and hereby authorizes Agent, on behalf of Lenders, to
execute, deliver and perform under the Intercreditor Agreement.
     12.2. Agreements Regarding Collateral. Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien upon any
Collateral (i) upon the termination of the Commitments and payment or
satisfaction of all of the Obligations or (ii) constituting Equipment sold or
disposed of in accordance with the terms of this Agreement if Borrowers certify
to Agent that the disposition is made in compliance with the terms of this
Agreement (and Agent may rely conclusively on any such certificate, without
further inquiry) or (iii) if approved or ratified by the Required Lenders. Agent
shall have no obligation whatsoever to any of the Lenders to assure that any of
the Collateral exists or is owned by a Credit Party or is cared for, protected
or insured or has been encumbered, or that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected or enforced or entitled
to any particular priority or to exercise any duty of care with respect to any
of the Collateral.
     12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in so relying, upon any certification, notice or other
communication (including any thereof by telephone, telex, telegram, telecopier
message or cable) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any of the other Loan Documents, Agent shall in all cases be fully
protected in acting or refraining from acting hereunder and thereunder in
accordance with the instructions of the Required Lenders, and such instructions
of the Required Lenders and any action taken or failure to act pursuant thereto
shall be binding upon Lenders.
     12.4. Action Upon Default. Agent shall not be deemed to have knowledge of
the occurrence of a Default or an Event of Default unless it has received
written notice from a Lender or any or all Borrowers specifying the occurrence
and nature of such Default or Event of Default. If Agent shall receive such a
notice of a Default or an Event of Default or shall otherwise acquire actual
knowledge of any Default or Event of Default, Agent shall promptly notify
Lenders in writing and Agent shall take such action and assert such rights under
this Agreement and the other Loan Documents, or shall refrain from taking such
action and asserting such rights, as the Required Lenders shall direct from time
to time. If any Lender shall receive a notice of a Default or an Event of
Default or shall otherwise acquire actual knowledge of any Default or Event of
Default, such Lender shall promptly notify Agent and the other Lenders in
writing. As provided in Section 12.3 hereof, Agent shall not be subject to any
liability by reason of acting or refraining to act pursuant to any request of
the Required Lenders except for its own willful misconduct or gross negligence
in connection with any action taken by it. Before directing Agent to take or
refrain from taking any action or asserting any rights or remedies under this
Agreement and the other Loan Documents on account of any Event of Default, the
Required Lenders shall consult with and seek the advice of (but without having
to obtain the consent of) each other Lender, and promptly after directing Agent
to take or refrain from taking any such action or asserting any such rights, the
Required Lenders will so advise each other Lender of the action taken or
refrained from being taken and, upon request of any Lender, will supply
information concerning actions taken or not taken. In no event shall the
Required Lenders, without the prior written consent of each Lender, direct Agent
to accelerate and demand payment of the Loans held by one Lender without
accelerating and demanding payment of all other Loans or to terminate the
Commitments of one or more Lenders without terminating the Commitments of all
Lenders. Each Lender agrees that, except as otherwise provided in any of the
Loan Documents and without the prior written consent of the Required Lenders, it
will not take any legal action or institute any action or proceeding against any
Obligor with respect to any of the Obligations or Collateral, or accelerate or
otherwise enforce its portion of the Obligations. Without limiting the
generality of the foregoing, none of Lenders may exercise any right that it
might otherwise have under

64



--------------------------------------------------------------------------------



 



Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 12.4 or elsewhere in this Agreement, each Lender shall be authorized to
take such action to preserve or enforce its rights against any Obligor where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Obligor, including the filing of proofs of claim in any
Insolvency Proceeding.
     12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction
(including any amounts received as adequate protection of a bank account deposit
treated as cash collateral under the Bankruptcy Code) of any Obligation of
Credit Parties hereunder (whether voluntary, involuntary, through the exercise
of any right of set-off or otherwise) in excess of its Pro Rata share of
payments or reductions on account of such Obligations obtained by all of the
Lenders, such Lender shall forthwith (i) notify the other Lenders and Agent of
such receipt and (ii) purchase from the other Lenders such participations in the
affected Obligations as shall be necessary to cause such purchasing Lender to
share the excess payment or reduction, net of costs incurred in connection
therewith, on a Pro Rata basis, provided that if all or any portion of such
excess payment or reduction is thereafter recovered from such purchasing Lender
or additional costs are incurred, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery or such additional costs,
but without interest. Each Credit Party agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 12.5 may, to the
fullest extent permitted by Applicable Law, exercise all of its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of Credit Parties in the amount
of such participation.
     12.6. Indemnification of Agent.
          12.6.1. Each Lender agrees to indemnify and defend the Agent
Indemnitees (to the extent not reimbursed by Credit Parties under this
Agreement, but without limiting the indemnification obligation of Credit Parties
under this Agreement), on a Pro Rata basis, and to hold each of the Agent
Indemnitees harmless from and against, any and all Claims which may be imposed
on, incurred by or asserted against any of the Agent Indemnitees in any way
related to or arising out of this Agreement or any of the other Loan Documents
or any other document contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
which Credit Parties are obligated to pay under Section 14.2 hereof or amounts
Agent may be called upon to pay in connection with any lockbox or Dominion
Account arrangement contemplated hereby) or the enforcement of any of the terms
hereof or thereof or of any such other documents, provided that no Lender shall
be liable to any Agent Indemnitee for any of the foregoing to the extent that
they result solely from the willful misconduct or gross negligence of such Agent
Indemnitee.
          12.6.2. Without limiting the generality of the foregoing provisions of
this Section 12.6, if Agent should be sued by any receiver, trustee in
bankruptcy, debtor-in-possession or other Person on account of any alleged
preference or fraudulent transfer received or alleged to have been received from
any Credit Party or any other Obligor as the result of any transaction under the
Loan Documents, then in such event any monies paid by Agent in settlement or
satisfaction of such suit, together with all Extraordinary Expenses incurred by
Agent in the defense of same, shall be promptly reimbursed to Agent by Lenders
to the extent of each Lender’s Pro Rata share.
          12.6.3. Without limiting the generality of the foregoing provisions of
this Section 12.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of the
Agent Indemnitees by an Obligor or by any other Person claiming by, through or
under an Obligor, to recover damages for any act taken or omitted by Agent under
any of the

65



--------------------------------------------------------------------------------



 




Loan Documents or in the performance of any rights, powers or remedies of Agent
against any Obligor, any Account Debtor, the Collateral or with respect to any
Loans, or to obtain any other relief of any kind on account of any transaction
involving any Agent Indemnitees under or in relation to any of the Loan
Documents, each Lender agrees to indemnify, defend and hold the Agent
Indemnitees harmless with respect thereto and to pay to the Agent Indemnitees
such Lender’s Pro Rata share of such amount as any of the Agent Indemnitees
shall be required to pay by reason of a judgment, decree, or other order entered
in such action or proceeding or by reason of any compromise or settlement agreed
to by the Agent Indemnitees, including all interest and costs assessed against
any of the Agent Indemnitees in defending or compromising such action, together
with attorneys’ fees and other legal expenses paid or incurred by the Agent
Indemnitees in connection therewith; provided, however, that no Lender shall be
liable to any Agent Indemnitee for any of the foregoing to the extent that they
arise solely from the willful misconduct or gross negligence of such Agent
Indemnitee. In Agent’s discretion, Agent may also reserve for or satisfy any
such judgment, decree or order from proceeds of Collateral prior to any
distributions therefrom to or for the account of Lenders.
     12.7. Limitation on Responsibilities of Agent. Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall have
received further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.6 hereof against any and all Claims
which may be incurred by Agent by reason of taking or continuing to take any
such action. Agent shall not be liable to Lenders (or any Lender’s participants)
for any action taken or omitted to be taken under or in connection with this
Agreement or the other Loan Documents except as a result of actual gross
negligence or willful misconduct on the part of Agent. Agent does not assume any
responsibility for any failure or delay in performance or breach by any Obligor
or any Lender of its obligations under this Agreement or any of the other Loan
Documents. Agent does not make to Lenders, and no Lender makes to Agent or the
other Lenders, any express or implied warranty, representation or guarantee with
respect to the Loans, the Collateral, the Loan Documents or any Obligor. Neither
Agent nor any of its officers, directors, agents, attorneys or employees shall
be responsible to Lenders, and no Lender nor any of its officers, directors,
employees, attorneys or agents shall be responsible to Agent or the other
Lenders, for: (i) any recitals, statements, information, representations or
warranties contained in any of the Loan Documents or in any certificate or other
document furnished pursuant to the terms hereof; (ii) the execution, validity,
genuineness, effectiveness or enforceability of, any of the Loan Documents;
(iii) the validity, genuineness, enforceability, collectibility, value,
sufficiency or existence of any Collateral, or the perfection or priority of any
Lien therein; or (iv) the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or any
Account Debtor. Neither Agent nor any of its officers, directors, employees,
attorneys or agents shall have any obligation to any Lender to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any of the duties or agreements of such Obligor
under any of the Loan Documents or the satisfaction of any conditions precedent
contained in any of the Loan Documents. Agent may consult with and employ legal
counsel, accountants and other experts and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts.
     12.8. Successor Agent and Co-Agents.
          12.8.1. Subject to the appointment and acceptance of a successor Agent
as provided below, Agent may resign at any time by giving at least 30 days
written notice thereof to each Lender and Borrowers. Upon receipt of any notice
of such resignation, the Required Lenders, after prior consultation with (but
without having to obtain consent of) each Lender, shall have the right to
appoint a successor Agent which shall be (i) a Lender, (ii) a United States
based affiliate of a Lender or (iii) a commercial bank that is organized under
the laws of the United States or of any State thereof and has a combined capital
surplus of at least $100,000,000 and, provided no Default or Event of Default
then exists, is

66



--------------------------------------------------------------------------------



 




reasonably acceptable to Borrowers (and for purposes hereof, any successor to
Agent shall be deemed acceptable to Borrowers). Upon the acceptance by a
successor Agent of an appointment to serve as an Agent hereunder, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent without further act, deed or
conveyance, and the retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 (including the provisions of
Section 12.6 hereof) shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.
Notwithstanding anything to the contrary contained in this Agreement, any
successor by merger or acquisition of the stock or assets of Agent shall
continue to be Agent hereunder unless such successor shall resign in accordance
with the provisions hereof.
          12.8.2. It is the purpose of this Agreement that there shall be no
violation of any Applicable Law denying or restricting the right of financial
institutions to transact business as agent or otherwise in any jurisdiction. It
is recognized that, in case of litigation under any of the Loan Documents, or in
case Agent deems that by reason of present or future laws of any jurisdiction
Agent might be prohibited from exercising any of the powers, rights or remedies
granted to Agent or Lenders hereunder or under any of the Loan Documents or from
holding title to or a Lien upon any Collateral or from taking any other action
which may be necessary hereunder or under any of the Loan Documents, Agent may
appoint an additional Person as a separate collateral agent or co-collateral
agent which is not so prohibited from taking any of such actions or exercising
any of such powers, rights or remedies. If Agent shall appoint an additional
Person as a separate collateral agent or co-collateral agent as provided above,
each and every remedy, power, right, claim, demand or cause of action intended
by any of the Loan Documents to be exercised by or vested in or conveyed to
Agent with respect thereto shall be exercisable by and vested in such separate
collateral agent or co-collateral agent, but only to the extent necessary to
enable such separate collateral agent or co-collateral agent to exercise such
powers, rights and remedies, and every covenant and obligation necessary to the
exercise thereof by such separate collateral agent or co-collateral agent shall
run to and be enforceable by either of them. Should any instrument from Lenders
be required by the separate collateral agent or co-collateral agent so appointed
by Agent in order more fully and certainly to vest in and confirm to him or it
such rights, powers, duties and obligations, any and all of such instruments
shall, on request, be executed, acknowledged and delivered by Lenders whether or
not a Default or Event of Default then exists. In case any separate collateral
agent or co-collateral agent, or a successor to either, shall die, become
incapable of acting, resign or be removed, all the estates, properties, rights,
powers, duties and obligations of such separate collateral agent or
co-collateral agent, so far as permitted by Applicable Law, shall vest in and be
exercised by the Agent until the appointment of a new collateral agent or
successor to such separate collateral agent or co-collateral agent.
     12.9. Consents, Amendments and Waivers ; Out-of-Formula Loans.
          12.9.1. No amendment or modification of any provision of this
Agreement shall be effective without the prior written agreement of the Required
Lenders and Borrowers, and no waiver of any Default or Event of Default shall be
effective without the prior written consent of the Required Lenders; provided,
however, that, (i) without the prior written consent of Agent no amendment or
waiver shall be effective with respect to any provision of any of the Loan
Documents (including this Section 12) to the extent such provision relates to
the rights, remedies, duties or immunities of Agent; (ii) without the prior
written consent of Agent, no amendment to the provisions of Sections 1.2 or
3.1.3 shall be effective; (iii) without the prior written consent of all
Lenders, no waiver of any Default or Event of Default shall be effective if the
Default or Event of Default relates to Borrowers’ failure to observe or perform
any covenant that may not be amended without the unanimous written consent of
Lenders (and, where so provided hereinafter, the written consent of Agent) as
hereinafter set forth in this Section 12.9.1; and (iv) the written agreement of
all Lenders (except a defaulting Lender as provided in Section 3.2 of this
Agreement) shall be required to effectuate any amendment, modification or waiver
that would (a) alter the

67



--------------------------------------------------------------------------------



 




provisions of Sections 2.2, 2.4, 2.6, 2.7, 2.8, 2.9, 4.6, 4.7, 4.9, 4.10, 5.1,
12, 13, 14.2 or 14.3, (b) amend the definitions of “Pro Rata,” “Required
Lenders,” “Availability Reserve,” “Borrowing Base” (and the other defined terms
used in such definitions) or if the effect would be to increase the amount of
Availability, any provision of this Agreement obligating Agent to take certain
actions at the direction of the Required Lenders, or any provision of any of the
Loan Documents regarding the Pro Rata treatment or obligations of Lenders,
(c) increase or otherwise modify any of the Commitments (other than to reduce
proportionately each Lender’s Commitment in connection with any overall
reduction in the amount of the Commitments), (d) alter or amend (other than to
increase) the rate of interest payable in respect of the Loans (except as may be
expressly authorized by the Loan Documents or as may be necessary, in Agent’s
judgment, to comply with Applicable Law), (e) waive or agree to defer collection
of any fee, termination charge or other charge provided for under any of the
Loan Documents (except to the extent that the Required Lenders agree after and
during the continuance of any Event of Default to a waiver or deferral of any
termination charge provided for in Section 5.2.3 hereof) or the unused line fee
in Section 2.2.3 hereof, (f) subordinate the payment of any of the Obligations
to any other Debt or the priority of any Liens granted to Agent under any of the
Loan Documents to Liens granted to any other Person, except as currently
provided in or contemplated by the Loan Documents in connection with Credit
Parties’ incurrence of Permitted Purchase Money Debt, and except for Liens
granted by an Obligor to financial institutions with respect to amounts on
deposit with such financial institutions to cover returned items, processing and
analysis charges and other charges in the Ordinary Course of Business that
relate to deposit accounts with such financial institutions, (g) alter the time
or amount of repayment of any of the Loans or waive any Event of Default
resulting from nonpayment of the Loans on the due date thereof (or within any
applicable period of grace), (h) forgive any of the Obligations, except any
portion of the Obligations held by a Lender who consents in writing to such
forgiveness, or (i) release any Obligor from liability for any of the
Obligations. No Lender shall be authorized to amend or modify any Note held by
it, unless such amendment or modification is consented to in writing by all
Lenders; provided, however, that the foregoing shall not be construed to
prohibit an amendment or modification to any provision of this Agreement that
may be effected pursuant to this Section 12.9.1 by agreement of Borrowers and
the Required Lenders even though such an amendment or modification results in an
amendment or modification of the Notes by virtue of the incorporation by
reference in each of the Notes of this Agreement. The making of any Loans
hereunder by any Lender during the existence of a Default or Event of Default
shall not be deemed to constitute a waiver of such Default or Event of Default.
Any waiver or consent granted by Lenders hereunder shall be effective only if in
writing and then only in the specific instance and for the specific purpose for
which it was given.
          12.9.2. In connection with any proposed amendment to any of the Loan
Documents or waiver of any of the terms thereof or any Default or Event of
Default thereunder, no Borrower shall solicit, request or negotiate for or with
respect to any such proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Loan Documents unless each Lender shall be
informed thereof by Borrowers or Agent (to the extent known by Agent) and shall
be afforded an opportunity of considering the same and supplied by Borrowers
with sufficient information to enable it to make an informed decision with
respect thereto. No Borrower will, directly or indirectly, pay or cause to be
paid any remuneration or other thing of value, whether by way of supplemental or
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for or as an inducement to the consent to or
agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents unless such
remuneration or thing of value is concurrently paid, on the same terms, on a Pro
Rata basis to all Lenders.
          12.9.3. Unless otherwise directed in writing by the Required Lenders,
Agent may require Lenders to honor requests by Borrowers for Out-of-Formula
Loans (in which event, and notwithstanding anything to the contrary set forth in
Section 1.1.1 or elsewhere in this Agreement, Lenders shall continue to make
Revolver Loans up to their Pro Rata share of the Commitments) and to forbear
from requiring

68



--------------------------------------------------------------------------------



 




Borrowers to cure an Out-of-Formula Condition, (1) when no Event of Default
exists (or if an Event of Default exists, when the existence of such Event of
Default is not known by Agent), if and for so long as (i) such Out-of-Formula
Condition does not continue for a period of more than 15 consecutive days,
following which no Out-of-Formula Condition exists for at least 15 consecutive
days before another Out-of-Formula Condition exists, (ii) the amount of the
Revolver Loans outstanding at any time does not exceed the aggregate of the
Commitments at such time, and (iii) the Out-of-Formula Condition is not known by
Agent at the time in question to exceed $2,000,000; and (2) regardless of
whether or not an Event of Default exists, if Agent discovers the existence of
an Out-of-Formula Condition not previously known by it to exist, but Lenders
shall be obligated to continue making such Revolver Loans as directed by Agent
only (A) if the amount of the Out-of-Formula Condition is not increased by more
than $1,000,000 above the amount determined by Agent to exist on the date of
discovery thereof and (B) for a period not to exceed 5 Business Days. In no
event shall Borrowers or any other Obligor be deemed to be a beneficiary of this
Section 12.9.3 or authorized to enforce any of the provisions of this
Section 12.9.3.
     12.10. Due Diligence and Non-Reliance. Each Lender hereby acknowledges and
represents that it has, independently and without reliance upon Agent or the
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund the Loans to be made by it
hereunder and to purchase participations in the LC Outstandings pursuant to
Section 1.3.2 hereof, and each Lender has made such inquiries concerning the
Loan Documents, the Collateral and each Obligor as such Lender feels necessary
and appropriate, and has taken such care on its own behalf as would have been
the case had it entered into the other Loan Documents without the intervention
or participation of the other Lenders or Agent. Each Lender hereby further
acknowledges and represents that the other Lenders and Agent have not made any
representations or warranties to it concerning any Obligor, any of the
Collateral or the legality, validity, sufficiency or enforceability of any of
the Loan Documents. Each Lender also hereby acknowledges that it will,
independently and without reliance upon the other Lenders or Agent, and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and in taking or refraining to take any other action under this
Agreement or any of the other Loan Documents. Except for notices, reports and
other information expressly required to be furnished to Lenders by Agent
hereunder, Agent shall not have any duty or responsibility to provide any Lender
with any notices, reports or certificates furnished to Agent by any Obligor or
any credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of Agent or any of Agent’s Affiliates.
     12.11. Representations and Warranties of Lenders. By its execution of this
Agreement, each Lender hereby represents and warrants to each Credit Party and
the other Lenders that it has the power to enter into and perform its
obligations under this Agreement and the other Loan Documents, and that it has
taken all necessary and appropriate action to authorize its execution and
performance of this Agreement and the other Loan Documents to which it is a
party, each of which will be binding upon it and the obligations imposed upon it
herein or therein will be enforceable against it in accordance with the
respective terms of such documents.
     12.12. The Required Lenders. As to any provisions of this Agreement or the
other Loan Documents under which action may or is required to be taken upon
direction or approval of the Required Lenders, the direction or approval of the
Required Lenders shall be binding upon each Lender to the same extent and with
the same effect as if each Lender had joined therein. Notwithstanding anything
to the contrary contained in this Agreement, Credit Parties shall not be deemed
to be a beneficiary of, or be entitled to enforce, sue upon or assert as a
defense to any of the Obligations, any provisions of this Agreement that
requires Agent or any Lender to act, or conditions their authority to act, upon
the direction or consent of the Required Lenders; and any action taken by Agent
or any Lender that requires

69



--------------------------------------------------------------------------------



 



the consent or direction of the Required Lenders as a condition to taking such
action shall, insofar as Credit Parties are concerned, be presumed to have been
taken with the requisite consent or direction of the Required Lenders.
     12.13. Several Obligations. The obligations and commitments of each Lender
under this Agreement and the other Loan Documents are several and neither Agent
nor any Lender shall be responsible for the performance by the other Lenders of
its obligations or commitments hereunder or thereunder. Notwithstanding any
liability of Lenders stated to be joint and several to third Persons under any
of the Loan Documents, such liability shall be shared, as among Lenders, Pro
Rata according to the respective Commitments of Lenders.
     12.14. Agent in its Individual Capacity. With respect to its obligation to
lend under this Agreement, the Loans made by it and each Note issued to it,
Agent shall have the same rights and powers hereunder and under the other Loan
Documents as any other Lender or holder of a Note and may exercise the same as
though it were not performing the duties specified herein; and the terms
“Lenders,” “Required Lenders,” or any similar term shall, unless the context
clearly otherwise indicates, include Agent in its capacity as a Lender. Agent
and its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
any Credit Party or any other Obligor, or any affiliate of a Credit Party or any
other Obligor, as if it were any other bank and without any duty to account
therefor (or for any fees or other consideration received in connection
therewith) to the other Lenders.
     12.15. Third Party Beneficiaries. This Section 12 is not intended to confer
any rights or benefits upon any Credit Party or any other Person except Lenders
and Agent, and no Person (including any or all Credit Parties) other than
Lenders and Agent shall have any right to enforce any of the provisions of this
Section 12 except as expressly provided in Section 12.17 hereof. As between
Credit Parties and Agent, any action that Agent may take or purport to take on
behalf of Lenders under any of the Loan Documents shall be conclusively presumed
to have been authorized and approved by Lenders as herein provided.
     12.16. Notice of Transfer. Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Revolver Loans for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by such Lender has been received by Agent.
     12.17. Replacement of Certain Lenders. If a Lender (“Affected Lender”)
shall have (i) failed to fund its Pro Rata share of any Revolver Loan requested
(or deemed requested) by Borrowers which such Lender is obligated to fund under
the terms of this Agreement and which such failure has not been cured,
(ii) requested compensation from Borrowers under Section 2.7 to recover
increased costs incurred by such Lender (or its parent or holding company) which
are not being incurred generally by the other Lenders (or their respective
parents or holding companies), or (iii) delivered a notice pursuant to
Section 2.6 hereof claiming that such Lender is unable to extend LIBOR Loans to
Borrowers for reasons not generally applicable to the other Lenders, then, in
any such case and in addition to any other rights and remedies that Agent, any
other Lender or any Borrower may have against such Affected Lender, any Borrower
or Agent may make written demand on such Affected Lender (with a copy to Agent
in the case of a demand by a Borrower and a copy to Borrowers in the case of a
demand by Agent) for the Affected Lender to assign, and such Affected Lender
shall assign pursuant to one or more duly executed Assignment and Acceptances
within 5 Business Days after the date of such demand, to one or more Lenders
willing to accept such assignment or assignments, or to one or more Eligible
Assignees designated by Agent, all of such Affected Lender’s rights and
obligations under this Agreement (including its Commitments and all Loans owing
to it) in accordance with Section 13 hereof. Agent is hereby irrevocably
authorized to execute one or more Assignment and Acceptances as attorney-in-fact
for

70



--------------------------------------------------------------------------------



 



any Affected Lender which fails or refuses to execute and deliver the same
within 5 Business Days after the date of such demand. The Affected Lender shall
be entitled to receive, in cash and concurrently with execution and delivery of
each such Assignment and Acceptance, all amounts owed to the Affected Lender
hereunder or under any other Loan Document, including the aggregate outstanding
principal amount of the Revolver Loans owed to such Lender, together with
accrued interest thereon through the date of such assignment. Upon the
replacement of any Affected Lender pursuant to this Section 12.17, such Affected
Lender shall cease to have any participation in, entitlement to, or other right
to share in the Liens of Agent in any Collateral and such Affected Lender shall
have no further liability to Agent, any Lender or any other Person under any of
the Loan Documents (except as provided in Section 12.6 hereof as to events or
transactions which occur prior to the replacement of such Affected Lender),
including any commitment to make Loans or purchase participations in LC
Outstandings.
     12.18. Remittance of Payments and Collections.
          12.18.1. All payments by any Lender to Agent shall be made not later
than the time set forth elsewhere in this Agreement on the Business Day such
payment is due; provided, however, that if such payment is due on demand by
Agent and such demand is made on the paying Lender after 12:00 noon on such
Business Day, then payment shall be made by 12:00 noon on the next Business Day.
Payment by Agent to any Lender shall be made by wire transfer, promptly
following Agent’s receipt of funds for the account of such Lender and in the
type of funds received by Agent; provided, however, that if Agent receives such
funds at or prior to 1:00 p.m., Agent shall pay such funds to such Lender by
2:00 p.m. on such Business Day, but if Agent receives such funds after 1:00
p.m., Agent shall pay such funds to such Lender by 2:00 p.m. on the next
Business Day.
          12.18.2. With respect to the payment of any funds from Agent to a
Lender or from a Lender to Agent, the party failing to make full payment when
due pursuant to the terms hereof shall, on demand by the other party, pay such
amount together with interest thereon at the Federal Funds Rate. In no event
shall Borrowers be entitled to receive any credit for any interest paid by Agent
to any Lender, or by any Lender to Agent, at the Federal Funds Rate as provided
herein.
          12.18.3. If Agent pays any amount to a Lender in the belief or
expectation that a related payment has been or will be received by Agent from an
Obligor and such related payment is not received by Agent, then Agent shall be
entitled to recover such amount from each Lender that receives such amount. If
Agent determines at any time that any amount received by it under this Agreement
or any of the other Loan Documents must be returned to an Obligor or paid to any
other Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other Loan Documents, Agent shall not be required to distribute such amount to
any Lender.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     13.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Credit Parties, Agent and Lenders and their respective
successors and assigns (which, in the case of Agent, shall include any successor
Agent appointed pursuant to Section 12.8 hereof), except that (i) no Credit
Party shall have the right to assign its rights or delegate performance of any
of its obligations under any of the Loan Documents and (ii) any assignment by
any Lender must be made in compliance with Section 13.3 hereof. Agent may treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until such payee complies with Section 13.3 in the case of an assignment thereof
or, in the case of any other transfer, a written notice of the transfer is filed
with Agent. Any assignee or transferee of a Note agrees by acceptance thereof to
be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or

71



--------------------------------------------------------------------------------



 



giving such authority or consent is the holder of a Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.
     13.2. Participations.
          13.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to one or more banks or other financial institutions (each a
“Participant”) participating interest in any of the Obligations owing to such
Lender, any Commitment of such Lender or any other interest of such Lender under
any of the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any Note for all purposes under the Loan
Documents, all amounts payable by Credit Parties under this Agreement and any of
the Notes shall be determined as if such Lender had not sold such participating
interests, and Credit Parties and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. If a Lender sells a participation to a
Person other than an Affiliate of such Lender, then such Lender shall give
prompt written notice thereof to Borrowers and the other Lenders.
          13.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than an amendment,
modification or waiver with respect to any Loans or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the stated interest rate or the stated rates at which fees are payable
with respect to any such Loan or Commitment, postpones the Commitment
Termination Date, or any date fixed for any regularly scheduled payment of
interest or fees on such Revolver Loan or Commitment, or releases from liability
any Credit Party or releases any substantial portion of any of the Collateral.
          13.2.3. Benefit of Set-Off. Each Borrower agrees that each Participant
shall be deemed to have the right of set-off provided in Section 11.4 hereof in
respect of its participating interest in amounts owing under the Loan Documents
to the same extent and subject to the same requirements under this Agreement
(including Section 12.5) as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of set-off provided in Section 11.4 hereof with
respect to the amount of participating interests sold to each Participant.
Lenders agree to share with each Participant, and each Participant by exercising
the right of set-off provided in Section 11.4 agrees to share with each Lender,
any amount received pursuant to the exercise of its right of set-off, such
amounts to be shared in accordance with Section 12.5 hereof as if each
Participant were a Lender.
          13.2.4. Notices. Each Lender shall be solely responsible for notifying
its Participants of any matters relating to the Loan Documents to the extent
that any such notice may be required, and neither Agent nor any other Lender
shall have any obligation, duty or liability to any Participant of any other
Lender. Without limiting the generality of the foregoing, neither Agent nor any
Lender shall have any obligation to give notices or to provide documents or
information to a Participant of another Lender.
     13.3. Assignments.
          13.3.1. Permitted Assignments. Subject to its giving at least 2
Business Days notice to Agent and Borrowers, any Lender may, in accordance with
Applicable Law, at any time assign to any Eligible Assignee all or any part of
its rights and obligations under the Loan Documents, so long as

72



--------------------------------------------------------------------------------



 




(i) each assignment is of a constant, and not a varying, ratable percentage of
all of the transferor Lender’s rights and obligations under the Loan Documents
with respect to the Loans and the LC Outstandings and, in the case of a partial
assignment, is in a minimum principal amount of $5,000,000 (unless otherwise
agreed by Agent in its sole discretion) and integral multiples of $1,000,000 in
excess of that amount; (ii) except in the case of an assignment in whole of a
Lender’s rights and obligations under the Loan Documents or an assignment by one
original signatory to this Agreement to another such signatory, immediately
after giving effect to any assignment, the aggregate amount of the Commitments
retained by the transferor Lender shall in no event be less than $5,000,000
(unless otherwise agreed by Agent in its sole discretion); and (iii) the parties
to each such assignment shall execute and deliver to Agent, for its acceptance
and recording, an Assignment and Acceptance. The consent of Agent shall be
required prior to an assignment becoming effective with respect to an Eligible
Assignee that is not a Lender or an Affiliate of a Lender. Nothing contained
herein shall limit in any way the right of Lenders to assign (i) to any Eligible
Assignee all of their rights and obligations under the Loan Documents or
(ii) all or any portion of the Loans owing to it to any Federal Reserve Bank or
the United States Treasury as collateral security pursuant to Regulation A of
the Board of Governors and any Operating Circular issued by such Federal Reserve
Bank, provided that in the case of this clause (ii) any payment in respect of
such assigned Loans made by Borrowers to the assigning Lender in accordance with
the terms of this Agreement shall satisfy Borrowers’ obligations hereunder in
respect of such assigned Loans to the extent of such payment, but no such
assignment shall release the assigning Lender from its obligations hereunder.
          13.3.2. Effect; Effective Date. Upon (i) delivery to Agent of a notice
of assignment substantially in the form attached as Exhibit H hereto, together
with any consents required by Section 13.3.1, and (ii) payment of a $5,000 fee
to the Agent for processing any assignment to an Eligible Assignee that is not
an Affiliate of the transferor Lender, such assignment shall become effective on
the effective date specified in such notice of assignment. On and after the
effective date of such assignment, such Eligible Assignee shall for all purposes
be a Lender party to the Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of the Lender under the
Loan Documents to the same extent as if it were an original party thereto, and
no further consent or action by Credit Parties, Lenders or Agent shall be
required to release the transferor Lender with respect to the Commitment (or
portion thereof) of such Lender and Obligations assigned to such Eligible
Assignee. Upon the consummation of any assignment to an Eligible Assignee
pursuant to this Section 13.3.2, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements so that replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Eligible Assignee, in each case in principal amounts reflecting
their respective Commitments, as adjusted pursuant to such assignment. If the
transferor Lender shall have assigned all of its interests, rights and
obligations under this Agreement pursuant to Section 13.3.1 hereof, such
transferor Lender shall no longer have any obligation to indemnify Agent with
respect to any transactions, events or occurrences that transpire after the
effective date of such assignment, and each Eligible Assignee to which such
transferor shall make an assignment shall be responsible to Agent to indemnify
Agent in accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it.
          13.3.3. Dissemination of Information. Each Credit Party authorizes
each Lender and Agent to disclose to any Participant, any Eligible Assignee or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”), and any prospective Transferee, any and all information
in Agent’s or such Lender’s possession concerning each Credit Party, the
Subsidiaries of each Credit Party or the Collateral, subject to appropriate
confidentiality undertakings on the part of such Transferee.

73



--------------------------------------------------------------------------------



 




SECTION 14. MISCELLANEOUS
     14.1. Power of Attorney. Each Credit Party hereby irrevocably designates,
makes, constitutes and appoints Agent (and all Persons designated by Agent) as
such Credit Party’s true and lawful attorney (and agent-in-fact) and Agent, or
Agent’s designee, may, without notice to such Credit Party and in either such
Credit Party’s or Agent’s name, but at the cost and expense of Borrowers:
          14.1.1. At such time or times as Agent or said designee, in its sole
discretion, may determine, endorse such Credit Party’s name on any Payment Item
or proceeds of the Collateral which come into the possession of Agent or under
Agent’s control.
          14.1.2. At any time that an Event of Default exists: (i) demand
payment of the Accounts from the Account Debtors, enforce payment of the
Accounts by legal proceedings or otherwise, and generally exercise all of such
Credit Party’s rights and remedies with respect to the collection of the
Accounts; (ii) settle, adjust, compromise, discharge or release any of the
Accounts or other Collateral or any legal proceedings brought to collect any of
the Accounts or other Collateral; (iii) sell or assign any of the Accounts and
other Collateral upon such terms, for such amounts and at such time or times as
Agent deems advisable; (iv) take control, in any manner, of any item of payment
or proceeds relating to any Collateral; (v) prepare, file and sign such Credit
Party’s name to a proof of claim in bankruptcy or similar document against any
Account Debtor or to any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with any of the Collateral; (vi) receive, open
and dispose of all mail addressed to such Credit Party and to notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse the name of such Credit Party upon any of the items
of payment or proceeds relating to any Collateral and deposit the same to the
account of Agent on account of the Obligations; (viii) endorse the name of such
Credit Party upon any chattel paper, document, instrument, invoice, freight
bill, bill of lading or similar document or agreement relating to any Accounts
or Inventory of any Obligor and any other Collateral; (ix) use such Credit
Party’s stationery and sign the name of such Credit Party to verifications of
the Accounts and notices thereof to Account Debtors; (x) use the information
recorded on or contained in any data processing equipment and computer hardware
and software relating to the Accounts, Inventory, Equipment or any other
Collateral; (xi) make and adjust claims under policies of insurance; (xii) sign
the name of such Credit Party on any proof of claim in bankruptcy against
Account Debtors and on notices of Liens, claims of mechanic’s Liens or
assignments or releases of mechanic’s Liens securing any Accounts; (xiii) take
all action as may be necessary to obtain the payment of any letter of credit or
banker’s acceptance of which such Credit Party is a beneficiary; and (xiv) do
all other acts and things necessary, in Agent’s determination, to fulfill such
Credit Party’s obligations under this Agreement.
     14.2. General Indemnity. Each Credit Party hereby agrees to indemnify and
defend the Indemnitees and to hold the Indemnitees harmless from and against any
Claim ever suffered or incurred by any of the Indemnitees arising out of or
related to this Agreement or any of the other Loan Documents, the performance by
Agent or Lenders of their duties or the exercise of any of their rights or
remedies under this Agreement or any of the other Loan Documents, or as a result
of any Credit Party’s failure to observe, perform or discharge any of its duties
hereunder. Each Credit Party shall also indemnify and defend the Indemnitees
against and save the Indemnitees harmless from all Claims of any Person arising
out of, related to or with respect to any transactions entered into pursuant to
this Agreement or Agent’s Lien upon the Collateral. Without limiting the
generality of the foregoing, this indemnity shall extend to any Claims asserted
against or incurred by any of the Indemnitees by any Person under any
Environmental Laws or similar laws by reason of any Credit Party’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials or other toxic substances. Additionally, if any Taxes (excluding Taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including, any intangibles tax, stamp tax, recording tax or franchise tax) shall
be payable

74



--------------------------------------------------------------------------------



 



by Agent or any Obligor on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the other
Loan Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any Applicable Law now or hereafter in effect, Credit
Parties will pay (or will promptly reimburse Agent and Lenders for the payment
of) all such Taxes, including any interest and penalties thereon, and will
indemnify and hold Indemnitees harmless from and against all liability in
connection therewith. The foregoing indemnities shall not apply to Claims
incurred by any of the Indemnitees as a direct and proximate result of their own
gross negligence or willful misconduct or that arise out of any disputes arising
solely between or among Agent and any Lender.
     14.3. Survival of All Indemnities. Notwithstanding anything to the contrary
in this Agreement or any of the other Loan Documents, the obligation of each
Credit Party and each Lender with respect to each indemnity given by it in this
Agreement, whether given by such Credit Party to Agent Indemnitees, Lender
Indemnitees or Agent Indemnitees or by any Lender to any Agent Indemnitees or
Agent Indemnitees, shall survive the payment in full of the Obligations and the
termination of any of the Commitments.
     14.4. Modification of Agreement. This Agreement may not be modified,
altered or amended, except by an agreement in writing signed by Borrowers and
Agent and Lenders (or, where otherwise expressly allowed by Section 12 hereof,
the Required Lenders in lieu of Agent and Lenders); provided, however, that no
consent, written or otherwise, of any Borrower shall be necessary or required in
connection with any amendment of any of the provisions of Sections 1.2.8, 3.1.3,
4.6, or 12 (other than Section 12.17) or any other provision of this Agreement
that affects only the rights, duties and responsibilities of Lenders and Agent
as among themselves so long as no such amendment imposes any additional
obligations on Credit Parties.
     14.5. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
     14.6. Cumulative Effect; Conflict of Terms. The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement. Without limiting the generality of the foregoing,
the parties acknowledge that this Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters and that such limitations, tests and measures are cumulative and
each must be performed, except as may be expressly stated to the contrary in
this Agreement. Except as otherwise provided in the Syndication Letter, or any
of the other Loan Documents by specific reference to the applicable provision of
this Agreement, if any provision contained in this Agreement is in direct
conflict with, or inconsistent with, any provision in any of the other Loan
Documents, the provision contained in this Agreement shall govern and control.
     14.7. Execution in Counterparts. This Agreement and any amendments hereto
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.
     14.8. Consent. Whenever Agent’s, Lenders’ or Required Lenders’ consent is
required to be obtained under this Agreement or any of the other Loan Documents
as a condition to any action, inaction, condition or event, Agent and each
Lender shall be authorized to give or withhold its consent in its sole

75



--------------------------------------------------------------------------------



 



and absolute discretion and to condition its consent upon the giving of
additional collateral security for the Obligations, the payment of money or any
other matter.
     14.9. Notices. All notices, requests and demands to or upon a party hereto
shall be in writing and shall be sent by certified or registered mail, return
receipt requested, personal delivery against receipt or by telecopier or other
facsimile transmission and shall be deemed to have been validly served, given or
delivered when delivered against receipt or, in the case of facsimile
transmission, when received (if on a Business Day and, if not received on a
Business Day, then on the next Business Day after receipt) at the office where
the noticed party’s telecopier is located, in each case addressed to the noticed
party at the address shown for such party on the signature page hereof or, in
the case of a Person who becomes a Lender after the date hereof, at the address
shown on the Assignment and Acceptance by which such Person became a Lender.
Notwithstanding the foregoing, no notice to or upon Agent pursuant to
Sections 1.2, 2.1.2, 3.1 or 5.2.2 shall be effective until after actually
received by the individual to whose attention at Agent such notice is required
to be sent. Any written notice, request or demand that is not sent in conformity
with the provisions hereof shall nevertheless be effective on the date that such
notice, request or demand is actually received by the individual to whose
attention at the noticed party such notice, request or demand is required to be
sent.
     14.10. Performance of Credit Parties’ Obligations. If any Borrower shall
fail to discharge any covenant, duty or obligation hereunder or under any of the
other Loan Documents, Agent may, in its sole discretion at any time or from time
to time, for Credit Parties’ account and at Borrowers’ expense, pay any amount
or do any act required of Credit Parties hereunder or under any of the other
Loan Documents or otherwise lawfully requested by Agent to enforce any of the
Loan Documents or Obligations, preserve, protect, insure or maintain any of the
Collateral, or preserve, defend, protect or maintain the validity or priority of
Agent’s Liens in any of the Collateral, including the payment of any judgment
against any Credit Party, any insurance premium, any warehouse charge, any
finishing or processing charge, any landlord claim, or any other Lien upon or
with respect to any of the Collateral. All payments that Agent may make under
this Section and all out-of-pocket costs and expenses (including Extraordinary
Expenses) that Agent pays or incurs in connection with any action taken by it
hereunder shall be reimbursed to Agent by Borrowers on demand with interest from
the date such payment is made or such costs or expenses are incurred to the date
of payment thereof at the Default Rate applicable for Revolver Loans that are
Base Rate Loans. Any payment made or other action taken by Agent under this
Section shall be without prejudice to any right to assert, and without waiver
of, an Event of Default hereunder and to proceed thereafter as provided herein
or in any of the other Loan Documents.
     14.11. Credit Inquiries. Each Credit Party hereby authorizes and permits
Agent and Lenders (but Agent and Lenders shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning such Credit
Party or any Subsidiaries.
     14.12. Time of Essence. Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.
     14.13. Indulgences Not Waivers. Agent’s or any Lender’s failure at any time
or times hereafter, to require strict performance by Credit Parties of any
provision of this Agreement shall not waive, affect or diminish any right of
Agent or any Lender thereafter to demand strict compliance and performance
therewith.
     14.14. Entire Agreement; Appendix A, Exhibits and Schedules. This Agreement
and the other Loan Documents, together with all other instruments, agreements
and certificates executed by the parties in connection therewith or with
reference thereto, embody the entire understanding and agreement between the
parties hereto and thereto with respect to the subject matter hereof and thereof
and supersede

76



--------------------------------------------------------------------------------



 



all prior agreements, understandings and inducements, whether express or
implied, oral or written. Appendix A, each of the Exhibits and each of the
Schedules attached hereto are incorporated into this Agreement and by this
reference made a part hereof.
     14.15. Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having, or being deemed to have, structured, drafted or
dictated such provision.
     14.16. Obligations of Lenders Several. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitment of any other Lender. Nothing contained in this Agreement and no
action taken by Lenders pursuant hereto shall be deemed to constitute the
Lenders to be a partnership, association, joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of this Agreement and any of the other Loan Documents and it shall not be
necessary for Agent or any other Lender to be joined as an additional party in
any proceeding for such purpose.
     14.17. Confidentiality. Agent and Lenders each agrees to exercise
reasonable efforts (and, in any event, with at least the same degree of care as
it ordinarily exercises with respect to confidential information of its other
customers) to keep any confidential information that is delivered or made
available by Borrowers to it and that is marked confidential, including
information made available to Agent or any Lender in connection with a visit or
investigation by any Person contemplated in Section 9.1.1 hereof, confidential
from any Person other than their respective Affiliates and individuals employed
or retained by Agent or such Lender who are or are expected to become engaged in
evaluating, approving, structuring, administering or otherwise giving
professional advice with respect to any of the Loans or Collateral (including
any of their respective legal counsel, auditors or other professional advisors);
provided, however, that nothing herein shall prevent Agent or any Lender from
disclosing such confidential information (i) to any party to this Agreement from
time to time or any Participant which agrees in writing to be bound by the
provisions of this Section, (ii) pursuant the order of any court or
administrative agency, (iii) upon the request or demand of any regulatory agency
or authority having jurisdiction over Agent or such Lender, (iv) which has been
publicly disclosed other than by an act or omission of Agent or any Lender
except as permitted herein, (v) to the extent reasonably required in connection
with any litigation (with respect to any of the Loan Documents or any of the
transactions contemplated thereby) to which Agent, any Lender or their
respective Affiliates may be a party, (vi) to the extent reasonably required in
connection with the exercise of any remedies hereunder, (vii) to any actual or
proposed Participant, Assignee or other Transferee of all or part of a Lender’s
rights hereunder so long as such Transferee has agreed in writing to be bound by
the provisions of this Section, and (viii) to the National Association of
Insurance Commissioners or any similar organization or to any nationally
recognized rating agency that requires access to information about a Lender’s
portfolio in connection with ratings issued with respect to such Lender.
     14.18. Governing Law; Consent to Forum. This Agreement has been negotiated,
executed and delivered at and shall be deemed to have been made in Dallas,
Texas. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas; provided, however, that if any of the Collateral
shall be located in any jurisdiction other than Texas, the laws of such
jurisdiction shall govern the method, manner and procedure for foreclosure of
Agent’s Lien upon such Collateral and the enforcement of Agent’s other remedies
in respect of such Collateral to the extent that the laws of such jurisdiction
are different from or inconsistent with the laws of the State of Texas. As part
of the consideration for new value received, and regardless of any present or
future domicile or principal place of business of any Borrower, any Lender or
Agent, each Credit

77



--------------------------------------------------------------------------------



 



Party hereby consents and agrees that any U.S. Federal or Texas State Court
sitting in Dallas, Texas shall have jurisdiction to hear and determine any
claims or disputes among any or all of the Credit Parties, Agent and Lenders
pertaining to this Agreement or to any matter arising out of or related to this
Agreement. Each Credit Party expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such Court, and each Credit
Party hereby waives any objection which such Credit Party may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such Court. Each Credit Party hereby waives personal service of
the summons, complaint and other process issued in any such action or suit and
agrees that service of such summons, complaint and other process may be made by
certified mail addressed to such Credit Party at the address set forth in this
Agreement and that service so made shall be deemed completed upon the earlier of
such Credit Party’s actual receipt thereof or 3 days after deposit in the U.S.
mails, proper postage prepaid. Nothing in this Agreement shall be deemed or
operate to affect the right of Agent to serve legal process in any other manner
permitted by law, or to preclude the enforcement by Agent of any judgment or
order obtained in such forum or the taking of any action under this Agreement to
enforce same in any other appropriate forum or jurisdiction.
     14.19. Waivers by Credit Parties. To the fullest extent permitted by
Applicable Law, each Credit Party waives (i) the right to trial by jury (which
Agent and each Lender hereby also waives) in any action, suit, proceeding or
counterclaim of any kind arising out of or related to any of the Loan Documents,
the Obligations or the Collateral; (ii) presentment, demand and protest and
notice of presentment, protest, default, non payment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent on which such Credit Party may in any way be liable
and hereby ratifies and confirms whatever Agent may do in this regard;
(iii) notice prior to taking possession or control of the Collateral or any bond
or security which might be required by any court prior to allowing Agent to
exercise any of Agent’s remedies; (iv) the benefit of all valuation,
appraisement and exemption laws; and (v) notice of acceptance hereof. Each
Credit Party acknowledges that the foregoing waivers are a material inducement
to Agent’s and Lender’s entering into this Agreement and that Agent and Lenders
are relying upon the foregoing waivers in its future dealings with Borrowers.
Each Credit Party warrants and represents that it has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
Court.
     14.20. No Further Agreements. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPERANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS AMONG THE PARTIES.
SECTION 15. GUARANTY
     15.1. Guaranty. Each Guarantor (other than those that have delivered a
separate Guaranty; each to be referred to in this Article XV as a Guarantor and
collectively as the Guarantors) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Obligations and all costs and expenses including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the Agent, the
Letter of Credit

78



--------------------------------------------------------------------------------



 



Issuer and the Lenders in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, any Borrower, any
Guarantor or any other guarantor of all or any part of the Obligations (such
costs and expenses, together with the Obligations, collectively the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.
     15.2. Guaranty of Payment. This Guaranty is a guaranty of payment and not
of collection. Each Guarantor waives any right to require the Agent, the LC
Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor, or
any other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
     15.3. No Discharge or Diminishment of Guaranty.
          (i) Except as otherwise provided for herein and to the extent provided
for herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:
          (a) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise;
          (b) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;
          (c) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower, any Guarantor, or any other guarantor of or
other person liable for any of the Guaranteed Obligations, or their assets or
any resulting release or discharge of any obligation of any Borrower, any
Guarantor, or any other guarantor of or other person liable for any of the
Guaranteed Obligations; or
          (d) the existence of any claim, setoff or other rights which any
Guarantor may have at any time against any Borrower, any Guarantor, any other
guarantor of the Guaranteed Obligations, the Agent, the Letter of Credit Issuer,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.
          (ii) The obligations of each Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Borrower, any Guarantor or any
other guarantor of or other person liable for any of the Guaranteed Obligations,
of the Guaranteed Obligations or any part thereof.
          (iii) Further, the obligations of any Guarantor hereunder are not
discharged or impaired or otherwise affected by:

79



--------------------------------------------------------------------------------



 



          (a) the failure of the Agent, the Letter of Credit Issuer or any
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations;
          (b) any waiver or modification of or supplement to any provision of
any agreement relating to the Guaranteed Obligations;
          (c) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;
          (iv) any action or failure to act by the Agent, the Letter of Credit
Issuer or any Lender with respect to any collateral securing any part of the
Guaranteed Obligations; and
          (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).
     15.4. Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any Borrower, any Guarantor, any
other guarantor of any of the Guaranteed Obligations, or any other person. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Borrower, any Guarantor, any other guarantor or any other person liable on
any part of the Guaranteed Obligations or exercise any other right or remedy
available to it against any Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower, any other guarantor or any other person liable on any of the
Guaranteed Obligations, as the case may be, or any security.
     15.5. Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Borrower, any Guarantor,
any person liable on the Guaranteed Obligations, or any collateral, until the
Credit Parties have fully performed all their obligations to the Agent, the
Letter of Credit Issuer and the Lenders.

80



--------------------------------------------------------------------------------



 



     15.6. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Agent, the LC Issuer and the Lenders
are in possession of this Guaranty. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Agent.
     15.7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
Letter of Credit Issuer nor any Lender shall have any duty to advise any
Guarantor of information known to it regarding those circumstances or risks.
     15.8. Termination. The Lenders may continue to make loans or extend credit
to any Borrower based on this Guaranty until thirty days after the Agent
receives written notice of termination from any Guarantor. Notwithstanding
receipt of any such notice, each Guarantor will continue to be liable to the
Lender for any Guaranteed Obligations created, assumed or committed to prior to
the thirtieth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.
     15.9. Taxes. All payments of the Guaranteed Obligations will be made by
each Guarantor free and clear of and without deduction for or on account of any
and all present or future Taxes. If any Guarantor is required by law to deduct
any Taxes from or in respect of any sum payable to the Lenders under this
Guaranty, (a) the sum payable must be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this provision) the Lenders receive an amount equal to the
sum it would have received had no such deductions been made, (b) the Guarantors
must then make such deductions, and must pay the full amount deducted to the
relevant authority in accordance with applicable law, and (c) the Guarantors
must furnish to the Lender within forty-five days after their due date certified
copies of all official receipts evidencing payment thereof.
     15.10. Severability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

81



--------------------------------------------------------------------------------



 



     15.11. Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.
     15.12. Liability Cumulative. The liability of each Credit Party as a
Guarantor under this Article XV is in addition to and shall be cumulative with
all liabilities of each Credit Party to the Agent, the Letter of Credit Issuer
and the Lenders under this Agreement and the other Loan Documents to which such
Credit Party is a party or in respect of any obligations of liabilities of the
other Credit Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.
     15.13. Bermuda Insurance Act. Anything herein to the contrary
notwithstanding, the obligations under this Agreement of IES Reinsurance, Ltd.,
a Bermuda limited partnership (“IES Reinsurance”), shall be subject to IES
Reinsurance meeting its solvency margins and liquidity ratios pursuant to the
Bermuda Insurance Act of 1978 and related regulations.
[Signature Pages Follow]

82



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed in Dallas, Texas,
on the day and year specified at the beginning of this Agreement.

              AGENT:
 
            BANK OF AMERICA, N.A., as Agent
 
       
 
  By:   /s/ H. Michael Wills 
 
       
 
  Name:   H. Michael Wills 
 
       
 
  Title:   Senior Vice President 
 
       
 
            LENDERS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ H. Michael Wills 
 
       
 
  Name:   H. Michael Wills 
 
       
 
  Title:   Senior Vice President 
 
       
 
            WELLS FARGO FOOTHILL, LLC
 
       
 
  By:   /s/ David P. Hill 
 
       
 
  Name:   David P. Hill 
 
       
 
  Title:   Vice President 
 
       
 
            THE CIT GROUP/BUSINESS CREDIT, INC.
 
       
 
  By:   /s/ Kirk Wolverton 
 
       
 
  Name:   Kirk Wolverton 
 
       
 
  Title:   Vice President 
 
       

 



--------------------------------------------------------------------------------



 



              CREDIT PARTIES:
 
            INTEGRATED ELECTRICAL SERVICES, INC.
 
       
 
  By:   /s/ Curt L. Warnock 
 
       
 
      Curt L. Warnock
 
      Senior Vice President

 



--------------------------------------------------------------------------------



 



ALADDIN-WARD ELECTRIC & AIR, INC.
AMBER ELECTRIC, INC.
ARC ELECTRIC, INCORPORATED
BACHOFNER ELECTRIC, INC.
BEAR ACQUISITION CORPORATION
BRYANT ELECTRIC COMPANY, INC.
BW/BEC, INC.
BW CONSOLIDATED, INC.
CHARLES P. BAGBY CO., INC.
COLLIER ELECTRIC COMPANY, INC.
COMMERCIAL ELECTRICAL CONTRACTORS, INC.
CROSS STATE ELECTRIC, INC.
CYPRESS ELECTRICAL CONTRACTORS,INC.
DANIEL ELECTRICAL CONTRACTORS, INC.
DANIEL ELECTRICAL OF TREASURE COAST,
  INC.
DANIEL INTEGRATED TECHNOLOGIES, INC.
DAVIS ELECTRICAL CONSTRUCTORS, INC.
ELECTRO-TECH, INC.
EMC ACQUISITION CORPORATION
FEDERAL COMMUNICATIONS GROUP, INC.
GENERAL PARTNER, INC.
HATFIELD REYNOLDS ELECTRIC COMPANY
HOLLAND ELECTRICAL SYSTEMS, INC.
HOUSTON-STAFFORD ELECTRIC HOLDINGS
  III, INC.
HOUSTON-STAFFORD MANAGEMENT LLC
ICS HOLDINGS LLC
IES ALBUQUERQUE, INC.
IES AUSTIN, INC.
IES AUSTIN MANAGEMENT LLC
IES CHARLESTON, INC.
IES CHARLOTTE, INC.
IES COLLEGE STATION, INC.
IES COLLEGE STATION MANAGEMENT LLC
IES COMMUNICATIONS, INC.
IES CONTRACTORS MANAGEMENT LLC
IES DECATUR, INC.
IES EAST MCKEESPORT, INC.
IES ENC, INC.
IES ENC MANAGEMENT, INC.
IES MERIDIAN, INC.
IES NEW IBERIA, INC.
IES OKLAHOMA CITY, INC.

 



--------------------------------------------------------------------------------



 



IES OPERATIONS GROUP, INC.
IES PROPERTIES, INC.
IES PROPERTIES MANAGEMENT, INC.
IES RALEIGH, INC.
IES RAPID CITY, INC.
IES RESIDENTIAL GROUP, INC.
IES SPECIALTY LIGHTING, INC.
IES VALDOSTA, INC.
IES VENTURES INC.
IES WILSON, INC.
INTEGRATED ELECTRICAL FINANCE, INC.
INTELLIGENT BUILDING SOLUTIONS, INC.
J.W. GRAY ELECTRIC CO., INC.
J.W. GRAY MANAGEMENT LLC
KAYTON ELECTRIC, INC.
KEY ELECTRICAL SUPPLY, INC.
LINEMEN, INC.
MARK HENDERSON, INCORPORATED
MENNINGA ELECTRIC, INC.
MID-STATES ELECTRIC COMPANY, INC.
MILLS ELECTRICAL CONTRACTORS, INC.
MILLS MANAGEMENT LLC
MITCHELL ELECTRIC COMPANY, INC.
M-S SYSTEMS, INC.
MURRAY ELECTRICAL CONTRACTORS, INC.
NBH HOLDING CO., INC.
NEAL ELECTRIC MANAGEMENT LLC
NEW TECHNOLOGY ELECTRICAL
  CONTRACTORS, INC.
NEWCOMB ELECTRIC COMPANY, INC.
PAN AMERICAN ELECTRIC COMPANY, INC.
PAN AMERICAN ELECTRIC, INC.
PAULIN ELECTRIC COMPANY, INC.
POLLOCK ELECTRIC, INC.
PRIMENET, INC.
PRIMO ELECTRIC COMPANY
RAINES ELECTRIC CO., INC.
RAINES MANAGEMENT LLC
RIVIERA ELECTRIC, LLC
RKT ELECTRIC, INC.
ROCKWELL ELECTRIC, INC.
RODGERS ELECTRIC COMPANY, INC.
RON’S ELECTRIC, INC.
SEI ELECTRICAL CONTRACTOR, INC.
SPECTROL, INC.
SUMMIT ELECTRIC OF TEXAS, INC.

 



--------------------------------------------------------------------------------



 



              TESLA POWER GP, INC.
THOMAS POPP & COMPANY
VALENTINE ELECTRICAL, INC.
WRIGHT ELECTRICAL CONTRACTING, INC.
 
       
 
  By:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES CONTRACTORS, INC.
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Secretary
 
            IES REINSURANCE, LTD.
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      President
 
            BEXAR ELECTRIC COMPANY, LTD.
 
  By:   BW/BEC, Inc., its general partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President
 
            HAYMAKER ELECTRIC, LTD
 
  By:   General Partner, Inc., its general partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President
 
            HOUSTON-STAFFORD ELECTRICAL
CONTRACTORS LP
 
  By:   Houston-Stafford Management LLC, its general
partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President

 



--------------------------------------------------------------------------------



 



              IES AUSTIN HOLDING LP
 
  By:   IES Austin Management LLC, its general partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES COLLEGE STATION HOLDINGS, LP
 
  By:   IES College Station Management LLC, its general
partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES FEDERAL CONTRACT GROUP, L.P.
 
  By:   IES Contractors Management LLC
 
       
 
  Name:    /s/ Curt L. Warnock
 
      Curt L. Warnock
 
      Vice President
 
            IES MANAGEMENT ROO, LP
 
  By:   Neal Electric Management LLC, its general partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES MANAGEMENT, LP
 
  By:   IES Residential Group, Inc., its general partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES PROPERTIES, LP
 
  By:   IES Properties Management, Inc., its general partner
 
       
 
  Name:    /s/ Curt L. Warnock
 
       
 
      Curt L. Warnock
 
      Vice President

 



--------------------------------------------------------------------------------



 



                  J.W. GRAY ELECTRICAL CONTRACTORS LP
 
  By:   J.W. Gray Management LLC, its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                MILLS ELECTRIC LP
 
  By:   Mills Management LLC    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                NEAL ELECTRIC LP
 
  By:   BW/BEC, Inc., its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                POLLOCK SUMMIT ELECTRIC LP
 
  By:   Pollock Electric, Inc. and Summit Electric of    
 
      Texas, Inc., its general partners    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock
   
 
      Vice President    
 
                RAINES ELECTRIC LP
 
  By:   Raines Management LLC, its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                TESLA POWER AND AUTOMATION, L.P.
 
  By:   Telsa Power GP, Inc., its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  TESLA POWER PROPERTIES, L.P.
 
  By:   Telsa Power GP, Inc., its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



BEXAR ELECTRIC II LLC
BW/BEC II LLC
BW/BEC, L.L.C.
HOUSTON-STAFFORD HOLDINGS II LLC
HOUSTON-STAFFORD HOLDINGS LLC
IES AUSTIN HOLDINGS II LLC
IES AUSTIN HOLDINGS LLC
IES COLLEGE STATION HOLDINGS II LLC
IES COLLEGE STATION HOLDINGS LLC
IES CONTRACTORS HOLDINGS LLC
IES HOLDINGS II LLC
IES HOLDINGS LLC
IES PROPERTIES HOLDINGS II LLC
J.W. GRAY HOLDINGS II LLC
J.W. GRAY HOLDINGS LLC
MILLS ELECTRIC HOLDINGS II LLC
MILLS ELECTRICAL HOLDINGS LLC
POLLOCK SUMMIT HOLDINGS II LLC
RAINES HOLDINGS II LLC
RAINES HOLDINGS LLC
TESLA POWER (NEVADA) II LLC

             
 
  By:   /s/ Victor Duva     
 
           
 
      Victor Duva, Manager    

 



--------------------------------------------------------------------------------



 



IES PROPERTIES HOLDINGS, INC.
POLLOCK SUMMIT HOLDINGS INC.
TESLA POWER (NEVADA), INC.

             
 
  By:   /s/ Victor Duva     
 
           
 
      Victor Duva, President    

 



--------------------------------------------------------------------------------



 



APPENDIX A
GENERAL DEFINITIONS
     When used in the Loan and Security Agreement, dated May 12, 2006 (as at any
time amended, the “Agreement”), by and among Integrated Electrical Services,
Inc., a Delaware corporation, and the other Borrowers a party thereto, the
Guarantors party thereto, each financial institution listed on the signature
pages attached thereto and its successors and assigns which become “Lenders” as
provided therein (such financial institutions and their respective successors
and assigns referred to collectively herein as “Lenders” and individually as a
“Lender”), and Bank of America, N.A., a national banking association (“Agent”),
in its capacity as collateral and administrative agent for itself and the
Lenders, the following terms shall have the following meanings (terms defined in
the singular to have the same meaning when used in the plural and vice versa):
     Accounts — all of a Credit Party’s now owned or hereafter acquired accounts
and all other rights to payment for goods sold or leased or for services
rendered which are not evidenced by an Instrument or Chattel Paper, whether or
not they have been earned by performance.
     Account Debtor — any Person who is or may become obligated under or on
account of an Account.
     ACH Transactions – any cash management or related services including the
automatic clearing house transfer of funds by Bank for the account of a Borrower
pursuant to agreement or overdrafts.
     Accounts Formula Amount — on any date of determination thereof, an amount
equal to 85% of the net amount of Eligible Accounts on such date. As used
herein, the phrase “net amount of Eligible Accounts” shall mean the face amount
of such Accounts on any date less any and all returns, rebates, discounts (which
may, at Lender’s option, be calculated on shortest terms), credits, allowances
or Taxes (including sales, excise or other taxes) at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with,
or any interest accrued on the amount of, such Accounts at such date.
     Adjusted LIBOR Rate — with respect to each Interest Period for a LIBOR
Loan, an interest rate per annum (rounded upwards, to the next 1/16th of 1%)
equal to the quotient of (a) the LIBOR Rate in effect for such Interest Period
divided by (b) a percentage (expressed as a decimal) equal to 100% minus
Statutory Reserves.
     Adjusted Net Earnings from Operations — with respect to any period of the
Parent, the Parent’s net income on a consolidated basis after provision for
income taxes for such period, as determined in accordance with GAAP and reported
on the Financial Statements for such period, excluding any and all of the
following to the extent included in such net income: (a) gain or loss arising
from the sale of any capital assets; (b) gain arising from any write-up in the
book value of any asset; (c) earnings of any Person, substantially all the
assets of which have been acquired by any Credit Party in any manner, to the
extent realized by such other Person prior to the date of acquisition;
(d) earnings of any Person (other than a Credit Party) in which any Credit Party
has an ownership interest unless (and only to the extent) such earnings shall
actually have been received by such Credit Party in the form of cash
distributions; (e) earnings of any Person to which assets of any Credit Party
shall have been sold, transferred or disposed of, or into which any Credit Party
shall have been merged, or which has been a party with any Credit Party to any
consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain arising from the acquisition of debt or equity securities
of the Parent or from cancellation or forgiveness

 



--------------------------------------------------------------------------------



 



of Debt; and (g) gain arising from extraordinary items, as determined in
accordance with GAAP, or from any other non-recurring transaction.
     Affiliate — a Person (other than a Subsidiary): (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, another Person; (ii) which beneficially owns or
holds 10% or more of any class of the Equity Interests of a Person; or (iii) 10%
or more of the Equity Interests with power to vote of which is beneficially
owned or held by another Person or a Subsidiary of another Person. For purposes
hereof, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of any Equity Interest, by contract or otherwise.
     Agent Indemnitees — Agent in its capacity as collateral and administrative
agent for the Lenders under the Loan Documents and all of Agent’s present and
future officers, directors, employees, agents and attorneys.
     Agreement — the Loan and Security Agreement referred to in the first
sentence of this Appendix A, all Exhibits and Schedules thereto and this
Appendix A.
     Applicable Law — all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or Material Contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of governmental bodies; and orders, judgments and decrees
of all courts and arbitrators.
     Applicable Margin — a percentage equal to 1.50% with respect to Revolver
Loans that are Base Rate Loans, 3.50% with respect to Revolver Loans that are
LIBOR Loans, and 3.50% with respect to fees payable to Lenders pursuant to
Section 2.2.3.
     Assignment and Acceptance — an assignment and acceptance entered into by a
Lender and an Eligible Assignee and accepted by Agent, in the form of Exhibit G.
     Availability — on any date, the amount that Borrowers are entitled to
borrow as Revolver Loans or have Letters of Credit issued on such date, such
amount being the difference derived when the sum of the principal amount of
Revolver Loans then outstanding (including any amounts that Agent or Lenders may
have paid for the account of Borrowers pursuant to any of the Loan Documents and
that have not been reimbursed by Borrowers) is subtracted from the Borrowing
Base on such date. If the amount outstanding is equal to or greater than the
Borrowing Base, Availability is zero.
     Availability Reserve — on any date of determination thereof, an amount
equal to the sum of the following (without duplication): (i) a reserve for
general inventory shrinkage, whether as a result of theft or otherwise, that is
determined by Agent from time to time in its reasonable credit judgment based
upon Borrower’s historical losses due to such shrinkage; (ii) all amounts of
past due rent, fees or other charges owing at such time by any Obligor to any
landlord of any premises where any of the Collateral is located or to any
processor, repairman, mechanic or other Person who is in possession of any
Collateral or has asserted any Lien or claim thereto; (iii) an amount equal to
three months rent as to any location where any tangible Collateral (in excess of
$50,000 for each such location), any Eligible Collateral other than motor
vehicles (without regard to amount), and/or any books and records is located if
Agent does not have in its possession a duly executed Landlord’s Waiver in form
and substance satisfactory to Agent; (iv) any amounts which any Obligor is
obligated to pay pursuant to the provisions of any of the Loan Documents

 



--------------------------------------------------------------------------------



 



that Agent or any Lender elects to pay for the account of such Obligor in
accordance with authority contained in any of the Loan Documents; (v) aggregate
amount of Bank Product Reserves; (vi) all customer deposits or other prepayments
held by a Borrower; (vii) a general reserve of $10,000,000, until such time as
Agent removes or reduces such reserve; (viii) a reserve for sales taxes; and
(ix) such additional reserves as Agent in its sole and absolute discretion may
elect to impose from time to time.
     Average Revolver Loan Balance — for any period, the amount obtained by
adding the aggregate of the unpaid balance of Revolver Loans and LC Outstandings
at the end of each day for the period in question and by dividing such sum by
the number of days in such period.
     Bank – Bank of America, N.A., a national banking association, or any
successor entity.
     Bank Products – any one or more of the following types of services or
facilities extended to any Borrower by the Bank or any Affiliate of the Bank in
reliance on Bank’s agreement to indemnify such Affiliate: (i) credit cards;
(ii) ACH Transactions, cash management, including controlled disbursement
services; and (iii) Interest Rate Contracts.
     Bank Products Reserves – all reserves Agent from time to time establishes
in its reasonable discretion for Bank Products then provided or outstanding.
     Bankruptcy Case – collectively, each of the Cases, jointly administered
under Case No. 06-30602-BJH-11, filed by the Chapter 11 Debtors with the
Bankruptcy Court.
     Bankruptcy Code — title 11 of the United States Code.
     Bankruptcy Court — the United States Bankruptcy Court for the Northern
District of Texas.
     Base Rate — the rate of interest announced or quoted by Bank from time to
time as its prime rate. The prime rate announced by Bank is a reference rate and
does not necessarily represent the lowest or best rate charged by Bank. Bank may
make loans or other extensions of credit at, above or below its announced prime
rate. If the prime rate is discontinued by Bank as a standard, a comparable
reference rate designated by Bank as a substitute therefor shall be the Base
Rate.
     Base Rate Loan — a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the Base Rate.
     Board of Governors — the Board of Governors of the Federal Reserve System.
     Bonded Accounts – as to any Borrower, all now owned or hereafter acquired
accounts (as defined in the UCC) and (whether included in such definition)
accounts receivable; and proceeds (other than such proceeds which are negotiable
instruments or cash or Cash Equivalents in the possession or control of Agent),
including without limitation, all insurance proceeds and letter of credit
proceeds, in each case solely to the extent such accounts, accounts receivable,
and proceeds arise out of a Bonded Contract, including, but not limited to,
Bonded Retainage, and all forms of obligations whatsoever owing to any Credit
Party under instruments and documents of title constituting the foregoing or
proceeds thereof; and all rights, securities, and guarantees with respect to
each of the foregoing.

 



--------------------------------------------------------------------------------



 



     Bonded Contract — the contracts listed on Schedule A attached hereto and
any future contract in respect of which any Surety Bond is issued on behalf of
any Borrower and Agent receives written notice of such Surety Bond from Borrower
prior to any Account related thereto being included in the Borrowing Base or
reported on a Borrowing Base Certificate.
     Bonded Equipment — all now owned or hereafter acquired right, title and
interest with respect to Equipment (as defined in the UCC), owned by a Borrower
and (whether or not included in such definition) all other personal property in
each case which is delivered to, prefabricated for or specifically ordered for a
Bonded Job Site, whether or not the same will be deemed to be affixed to, arise
out of or relate to any real property, together with all accessions thereto.
     Bonded Inventory — all now owned and hereafter acquired inventory of
Borrowers, including, without limitation, goods, merchandise and other personal
property in each case which is furnished under any Bonded Contract, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description in each case which is delivered to, prefabricated
for or specifically ordered for a Bonded Job Site.
     Bonded Job Site — the site specified in a Bonded Contract where any
Borrower is to perform the specialized electrical and communication services
required thereunder, including all other labor, materials, equipment and
services provided or to be provided to fulfill its obligations thereunder.
     Bonded Retainage — contract proceeds periodically withheld by an account
debtor to provide further security for the performance by any Borrower of a
Bonded Contract, and as such are payable to it only upon a clear demonstration
of compliance with terms of the Bonded Contract.
     Borrowing — a borrowing consisting of Loans of one Type made on the same
day by Lenders (or by Agent in the case of a Borrowing funded by Settlement
Loans) or a conversion of a Loan or Loans of one Type from Lenders on the same
day.
     Borrowing Base — on any date of determination thereof, an amount equal to
the lesser of: (a) the aggregate amount of the Commitments on such date minus
the LC Outstandings on such date, or (b) an amount equal to (i) the sum of the
Accounts Formula Amount plus the Inventory Formula Amount on such date plus the
Eligible Cash Collateral on such date minus (ii) the Availability Reserve on
such date minus (iii) the LC Reserves on such date minus (iv) the Restructuring
Expenses Reserve on such date.
     Borrowing Base Certificate — a certificate, in the form of Exhibit B
attached hereto, or as otherwise reasonably requested by Agent, by which
Borrowers shall certify to Agent and Lenders, with such frequency as Agent may
request, the amount of the Borrowing Base as of a date not more than 23 Business
Days earlier than the date of submission of such certificate to Agent (or such
other date as is required by this Agreement) and the calculation of such amount.
     Business Day — any day excluding Saturday, Sunday and any other day that is
a legal holiday under the laws of the State of Texas or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a LIBOR Loan (including the making, continuing,
prepaying or repaying of any LIBOR Loan), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.

 



--------------------------------------------------------------------------------



 



     Capital Expenditures — expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations.
     Capitalized Lease Obligation — any Debt represented by obligations under a
lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.
     Cash Collateral — cash or Cash Equivalents, and any interest earned
thereon, that is deposited with Agent in a Cash Collateral Account in accordance
with the Agreement for the Pro Rata benefit of Lenders as security for the
Obligations.
     Cash Collateral Account — a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be in Agent’s name and as to which (a) Agent,
for the benefit of itself and Lenders, shall have a valid, enforceable first
priority Lien, (b) no defense, counterclaim, set off or dispute shall exist or
be asserted with respect thereto and (c) no Liens exist other than (i) the Lien
of Agent and (ii) a subordinate Lien in favor of Tranche B Agent, but only to
the extent such Lien is consistent with the provisions of Section 9.2.5(xii) of
this Agreement.
     Cash Equivalents — (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government having maturities of not
more than 12 months from the date of acquisition; (ii) domestic certificates of
deposit and time deposits having maturities of not more than 12 months from the
date of acquisition, bankers’ acceptances having maturities of not more than
12 months from the date of acquisition and overnight bank deposits, in each case
issued by any commercial bank organized under the laws of the United States, any
state thereof or the District of Columbia, which at the time of acquisition are
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and (unless issued
by a Lender) not subject to offset rights in favor of such bank arising from any
banking relationship with such bank; (iii) repurchase obligations with a term of
not more than 30 days for underlying securities of the types described in
clauses (i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above; and (iv) commercial paper having
at the time of investment therein or a contractual commitment to invest therein
a rating of A-1 (or better) by S&P or P-1 (or better) by Moody’s, and having a
maturity within 9 months after the date of acquisition thereof.
     Cash Management Agreements — any agreement entered into from time to time
between a Borrower or any of its Subsidiaries, on the one hand, and Bank or any
of its Affiliates or any other banking or financial institution, on the other,
in connection with cash management services for operating, collections, payroll
and trust accounts of such Borrower or its Subsidiaries provided by such banking
or financial institution, including automatic clearinghouse services, controlled
disbursement services, electronic funds transfer services, information reporting
services, lockbox services, stop payment services and wire transfer services.
     CERCLA — the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. and its implementing regulations.
     Change of Control — the occurrence of any of the following events after the
date of the Agreement: (a) any Person or group excluding the Principal
Stockholders shall own beneficially (as defined in Rule 13d-3 of the SEC under
the Securities Exchange Act or any successor provision thereto) more than 50% of
the aggregate Voting Power of Parent; (b) during any period of 24 consecutive
months, individuals who at the beginning of such period constituted the board of
directors of a Borrower (together with any new director whose election by such
board of

 



--------------------------------------------------------------------------------



 



directors or whose nomination for election by the shareholders of such Borrower
was approved by vote of a majority of the directors of such Borrower then still
in office who were directors at the beginning of such period or whose election
or nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of such Borrower then in office;
or (c) any “Change of Control,” “Change in Control” or similar event or
circumstance, however defined or designated, under the Tranche B Documentation
shall occur.
     Chapter 11 Debtors – collectively, the Credit Parties other than IES
Reinsurance, Ltd.
     Chattel Paper — shall have the meaning given to “chattel paper” in the UCC.
     Chubb — Federal Insurance Company, an Indiana corporation, or any of its
Affiliates or Subsidiaries.
     Chubb Agreements – the agreements between the Credit Parties and Chubb
listed on Schedule 8.1.27.
     Chubb Intercreditor – that certain Intercreditor Agreement, dated as of the
date hereof, among Chubb, Agent and certain Credit Parties, as amended,
restated, supplemented or otherwise modified from time to time.
     Claims — any and all claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, awards, remedial response costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’, accountants’, consultants’ or paralegals’ fees and expenses),
whether arising under or in connection with the Loan Documents, any Applicable
Law (including any Environmental Laws) or otherwise, that may now or hereafter
be suffered or incurred by a Person and whether suffered or incurred in or as a
result of any investigation, litigation, arbitration or other judicial or
non-judicial proceeding or any appeals related thereto.
     Closing Date — the date on which all of the conditions precedent in
Section 10 of the Agreement are satisfied or waived by Agent in writing.
     Collateral — all of the Property and interests in Property described in
Section 6 of the Agreement, all Property described in any of the Security
Documents as security for the payment or performance of any of the Obligations,
and all other Property and interests in Property that now or hereafter secure
(or are intended to secure) the payment and performance of any of the
Obligations.
     Commercial Borrowers – the Credit Parties listed on Schedule D.
     Commercial EBIT – solely with respect to the Commercial Borrowers, with
respect to any period of such Commercial Borrowers, on a Consolidated basis,
Adjusted Net Earnings from Operations, plus, to the extent deducted in the
determination of Adjusted Net Earnings from Operations for that period (but
without duplication), interest expenses, Federal, state, local and foreign
income taxes and other identified non-cash items not otherwise included which
are acceptable to Agent.
     Commitment — at any date for any Lender, the obligation of such Lender to
make Revolver Loans and to purchase participations in LC Outstandings pursuant
to the terms and conditions of the Agreement, which shall not exceed the
principal amount set forth opposite such Lender’s name under the heading
“Commitment” on the signature pages of the Agreement or the

 



--------------------------------------------------------------------------------



 



signature page of the Assignment and Acceptance by which it became a Lender, as
modified from time to time pursuant to the terms of the Agreement or to give
effect to any applicable Assignment and Acceptance; and “Commitments” means the
aggregate principal amount of the Commitments of all Lenders, the maximum amount
of which shall be $80,000,000.
     Commitment Termination Date — the date that is the soonest to occur of
(i) the last day of the Original Term unless extended in writing by Agent and
Lenders; (ii) the date on which either a Borrower or Agent terminates the
Commitments pursuant to Section 5.2 of the Agreement; or (iii) the date on which
the Commitments are automatically terminated pursuant to Section 11.2 of the
Agreement.
     Compliance Certificate — a Compliance Certificate to be provided by Parent
to Agent in accordance with, and in the form annexed as Exhibit E to, the
Agreement, and the supporting schedules to be annexed thereto.
     Confirmation Order – shall have the meaning set forth in Section 10.1.24 of
the Agreement.
     Consolidated — the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
     Contingent Obligation — with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease, dividend or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the Ordinary Course of
Business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (ii) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement, (iii) any obligation of such Person,
whether or not contingent, (A) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (B) to advance or
supply funds (1) for the purchase or payment of any such primary obligations or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (C) to
purchase Property, Securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation with respect to
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability with respect
thereto (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.
     Control or controlled by or under common control — possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of Voting Stock, by contract or otherwise,
but not solely by being an officer or director of that Person); provided,
however, that in any event any Person which beneficially owns, directly or
indirectly, 10% or more (in number of votes) of the Equity Interests having
ordinary Voting Power with respect to a corporation shall be conclusively
presumed to control such corporation.

 



--------------------------------------------------------------------------------



 



     Controlled Disbursement Account — a demand deposit account maintained by
Borrowers at Bank and to which proceeds of Loans will be wired from time to
time.
     Credit Party — any Borrower or Guarantor.
     Credit Support – shall have the meaning specified in Section 1.2.1 of the
Agreement.
     Debt — as applied to a Person means, without duplication: (i) all items
which in accordance with GAAP would be included in determining total liabilities
as shown on the liability side of a balance sheet of such Person as of the date
as of which Debt is to be determined, including Capitalized Lease Obligations;
(ii) all Contingent Obligations of such Person; (iii) all reimbursement
obligations in connection with letters of credit or letter of credit guaranties
issued for the account of such Person; and (iv) in the case of Borrowers
(without duplication), the Obligations and the Tranche B Loan. The Debt of a
Person shall include any recourse Debt of any partnership or joint venture in
which such Person is a general partner or joint venturer, except to the extent
such Person is not liable pursuant to the terms of the documents related
thereto.
     Debtors — the Chapter 11 Debtors as reorganized debtors upon the Effective
Date.
     Default — an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.
     Default Rate — on any date, a fluctuating rate per annum which is equal to
the interest rate otherwise in effect for such date plus 2%.
     Deposit Accounts — all of a Person’s demand, time, savings, passbook, money
market or other depository accounts, and all certificates of deposit, maintained
by such Person with any bank, savings and loan association, credit union or
other depository institution.
     DIP Agent – Bank of America, N.A., as “Agent” under the DIP Loan Agreement.
     DIP Lenders – each “Lender” under the DIP Loan Agreement.
     DIP Loan Agreement – that certain Debtor-In-Possession Loan and Security
Agreement, dated as of February 14, 2006, among Chapter 11 Debtors, DIP Agent
and DIP Lenders.
     Disclosure Statement — the Second Amended Disclosure Statement for the
Second Amended Joint Plan of Reorganization of Integrated Electrical Services,
Inc. and Certain of Its Direct and Indirect Subsidiaries Under Chapter 11 of the
Bankruptcy Code, dated as of March 17, 2006, approved by the Bankruptcy Court on
March 10, 2006, describing the Reorganization Plan and distributed to certain
holders of claims in connection with voting on the Reorganization Plan.
     Distribution — in respect of any entity, (i) any payment of any dividends
or other distributions on Equity Interests of the entity (except distributions
in such Equity Interests) and (ii) any purchase, redemption or other acquisition
or retirement for value of any Equity Interests of the entity or any Affiliate
of the entity unless made contemporaneously from the net proceeds of the sale of
Equity Interests.
     Document — shall have the meaning given to “document” in the UCC.
     Dollars and the sign $ — lawful money of the United States of America.

 



--------------------------------------------------------------------------------



 



     Domestic Subsidiary — a Subsidiary of a Borrower (other than a Subsidiary
that is a Borrower) that is incorporated under the laws of a state of the United
States or the District of Columbia.
     Dominion Account — a special account of Agent established by Borrowers at a
bank selected by Borrowers, but reasonably acceptable to Agent and Lenders in
their discretion, and over which Agent shall have sole and exclusive access and
control for withdrawal purposes.
     EBITDA — with respect to any period of the Credit Parties, on a
consolidated basis, Adjusted Net Earnings from Operations, plus, to the extent
deducted in the determination of Adjusted Net Earnings from Operations for that
period (but without duplication), interest expenses, Federal, state, local and
foreign income taxes, depreciation, amortization, non-cash compensation
expenses, other identified non-cash items not otherwise included which are
acceptable to Agent, any paid restructuring expenses (including professional
fees) incurred in connection with the Bankruptcy Case, any unpaid restructuring
expenses (including professional fees) incurred in connection with the
Bankruptcy Case to the extent the amount of such unpaid expenses are not in
excess of the sum of (a) the Restructuring Expenses Reserve and (b) Cash
Collateral deposited in a Cash Collateral Account in excess of the amount
required pursuant to Section 9.4, restructuring expenses up to $8,600,000
related to impairments to Net Working Capital in connection with the Shutdown
Subsidiaries, and expenses related to fees of Glass & Associates in an amount up
to $200,000 in any calendar month incurred in the first three calendar months
after the Closing Date.
     EBITDAR — with respect to any period of the Borrowers, on a consolidated
basis, Adjusted Net Earnings from Operations, plus, to the extent deducted in
the determination of Adjusted Net Earnings from Operations for that period (but
without duplication), interest expenses, Federal, state, local and foreign
income taxes, depreciation, amortization, non-cash compensation expenses, other
identified non-cash items not otherwise included which are acceptable to Agent,
and restructuring expenses (including professional fees and restructuring
expenses up to $8,600,000 related to impairments to Net Working Capital in
connection with the Shutdown Subsidiaries).
     Effective Date – shall have the same meaning as in the Reorganization Plan.
     Eligible Account — an Account which arises in the Ordinary Course of
Business of a Borrower’s business from the sale of goods or rendition of
services, is payable in Dollars, is subject to Agent’s duly perfected Lien, and
is deemed by Agent, in its sole credit judgment, to be an Eligible Account.
Without limiting the generality of the foregoing, no Account shall be an
Eligible Account if: (i) it arises out of a sale made by a Borrower to a
Subsidiary or an Affiliate of any Borrower or to a Person controlled by an
Affiliate of any Borrower; (ii) it is unpaid for more than 60 days after the
original due date shown on the invoice; (iii) it is due or unpaid more than
90 days after the original invoice date; (iv) 50% or more of the Accounts from
the Account Debtor are not deemed Eligible Accounts hereunder; (v) the total
unpaid Accounts of the Account Debtor exceed 15% of the aggregate amount of all
Eligible Accounts or exceed a credit limit established by Agent for such Account
Debtor, in each case to the extent of such excess; (vi) any covenant,
representation or warranty contained in the Agreement with respect to such
Account has been breached; (vii) the Account Debtor is also a Borrower’s
creditor or supplier, or the Account Debtor has disputed liability with respect
to such Account, or the Account Debtor has made any claim with respect to any
other Account due from such Account Debtor to a Borrower, or the Account
otherwise is or may become subject to any right of setoff, counterclaim, reserve
or chargeback, provided that, the Accounts of such Account Debtor shall be
ineligible only to the extent of such offset, counterclaim, disputed amount,
reserve or chargeback; (viii) an Insolvency

 



--------------------------------------------------------------------------------



 



Proceeding has been commenced by or against the Account Debtor or the Account
Debtor has failed, suspended business or ceased to be Solvent; (ix) it arises
from a sale to an Account Debtor with its principal office, assets or place of
business outside the United States, unless the sale is backed by an irrevocable
letter of credit issued or confirmed by a bank acceptable to Agent and that is
in form and substance acceptable to Agent and payable in the full amount of the
Account in freely convertible Dollars at a place of payment within the United
States, and, if requested by Agent, such letter of credit, or amounts payable
thereunder, is assigned to Agent; (x) it arises from a sale to the Account
Debtor on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment or any other repurchase or return basis; (xi) the Account Debtor is
the United States of America or any department, agency or instrumentality
thereof, unless such Borrower is not prohibited from assigning the Account and
does assign its right to payment of such Account to Agent, in a manner
satisfactory to Agent, so as to comply with the Assignment of Claims Act of 1940
(31 U.S.C. §3727 and 41 U.S.C. §15), or is a state, county or municipality, or a
political subdivision or agency thereof and Applicable Law disallows or
restricts an assignment of Accounts on which it is the Account Debtor; (xii) the
Account Debtor is located in any state which imposes similar conditions on the
right of a creditor to collect accounts receivable unless such Borrower has
either qualified to transact business in such state as a foreign entity or filed
a Notice of Business Activities Report or other required report with the
appropriate officials in such state for the then current year; (xiii) the
Account Debtor is located in a state in which such Borrower is deemed to be
doing business under the laws of such state and which denies creditors access to
its courts in the absence of qualification to transact business in such state or
of the filing of any reports with such state, unless such Borrower has qualified
as a foreign entity authorized to transact business in such state or has filed
all required reports; (xiv) the Account is subject to a Lien other than a
Permitted Lien; (xv) the goods giving rise to such Account have not been
delivered to and accepted by the Account Debtor or the services giving rise to
such Account have not been performed by such Borrower and accepted by the
Account Debtor or the Account otherwise does not represent a final sale;
(xvi) the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment; (xvii) any portion of an Account that represents a
retainage or billings in excess of cost; (xviii) such Borrower has made any
agreement with the Account Debtor for any deduction therefrom, except for
discounts or allowances which are made in the Ordinary Course of Business for
prompt payment and which discounts or allowances are reflected in the
calculation of the face value of each invoice related to such Account, provided
that such Account is ineligible only to the extent of the deduction; (xix) it is
a non-trade Account, (xx) it is a Bonded Account or (xxi) the Account
represents, in whole or in part, a billing for interest, fees or late charges,
provided that such Account shall be ineligible only to the extent of the amount
of such billing.
     Eligible Assignee — a Lender or a U.S. based Affiliate of a Lender; a
commercial bank organized under the laws of the United States or any state that
has total assets in excess of $2 billion and that is acceptable to Agent; and
any other Person (except a Borrower or a Guarantor, or an Affiliate of either)
approved by Agent and, unless a Default or an Event of Default exists, Parent
(such approval by Parent, when required, not to be unreasonably withheld or
delayed and to be deemed given by Parent if no objection is received by the
assigning Lender and Agent from Parent within 2 Business Days after notice of
such proposed assignment has been provided by the assigning Lender as set forth
in Section 13.3 of the Agreement).
     Eligible Cash Collateral — cash representing proceeds of Collateral or
proceeds from such other source of funding which is satisfactory to Agent, in
its reasonable discretion, that is deposited into a demand deposit, money market
or other account in Agent’s name and subject to Agent’s Liens, for the Pro Rata
benefit of Lenders, and which cash deposit is in addition to and not in
substitution for amounts previously deposited into the Cash Collateral Account
pursuant to the provisions of Sections 1.2.7, of this Agreement or the
provisions of Sections 5.2.4 of this

 



--------------------------------------------------------------------------------



 



Agreement; provided, however, the term “Eligible Cash Collateral” shall not
include (i) any cash (a) to the extent Agent, on behalf of itself and the
Lenders, does not have therein a valid, enforceable first priority Lien; (b) to
the extent that any defense, counterclaim, setoff or dispute exists or is
asserted with respect thereto; or (c) that it is subject to any Lien of any
Person, other than (I) Liens in favor of Agent, on behalf of itself and Lenders,
or (II) a subordinate Lien in favor of Tranche B Agent, but only to the extent
such Lien is consistent with the provisions of Section 9.2.5(xii) of this
Agreement, or that is not owned by a Credit Party, or (ii) any Cash Collateral
described in the definition of “LC Reserve”.
     Eligible Collateral – Eligible Accounts, Eligible Cash Collateral and
Eligible Inventory.
     Eligible Inventory — such Inventory of a Borrower (other than packaging
materials, labels and supplies) which Agent, in its sole credit judgment, deems
to be Eligible Inventory. Without limiting the generality of the foregoing, no
Inventory shall be Eligible Inventory unless: (i) it is finished goods; (ii) it
is owned by a Borrower and not held by it on consignment or other sale or return
terms; (iii) it is in good, new and saleable condition and is not damaged or
defective; (iv) it is not slow-moving, obsolete or unmerchantable and is not
goods returned to a Borrower by or repossessed from an Account Debtor; (v) it
meets all standards imposed by any Governmental Authority; (vi) it conforms in
all respects to the warranties and representations set forth in the Agreement;
(vii) it is at all times subject to Agent’s duly perfected, first priority
security interest and no other Lien except a Permitted Lien; (viii) it is in a
Borrower’s possession and control at a location in compliance with the
Agreement, is not in transit or outside the continental United States and is not
consigned to any Person; (ix) it is not the subject of a negotiable warehouse
receipt or other negotiable Document; (x) it is not subject to any license
agreement or other agreement that limits, conditions or restricts a Borrower’s
or Agent’s right to sell or otherwise dispose of such Inventory unless the
licensor has entered into a licensor/lender Agreement with Agent; (xi) it is not
the subject of an Intellectual Property Claim and (xii) it is located at a
location of Key Electrical Supply, Inc. or any other location governed by a
perpetual inventory system satisfactory to Agent or other controls to properly
account for on-hand inventory satisfactory to Agent.
     Eligible Inventory Net Orderly Liquidation Value Amount – the “net orderly
liquidation value” (less liquidation expenses) of the Eligible Inventory as
determined by an appraisal satisfactory to Agent from time to time.
     Enertech – Enertech Capital Partners II L.P.
     Environmental Laws — all federal, state and local laws, rules, regulations,
codes, ordinances, programs, permits, guidance documents promulgated by
regulatory agencies, orders and consent decrees, now or hereafter in effect and
relating to human health and safety or the protection or pollution of the
environment, including CERCLA.
     Environmental Release — a release as defined in CERCLA or under any
applicable Environmental Laws.
     Equipment — all of each Credit Party’s machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
Property (other than Inventory) of every kind and description, whether now owned
or hereafter acquired by a Credit Party and wherever located, and all parts,
accessories and special tools therefor, all accessions thereto, and all
substitutions and replacements thereof.

 



--------------------------------------------------------------------------------



 



     Equity Interest — the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest.
     ERISA — the Employee Retirement Income Security Act of 1974, and all rules
and regulations from time to time promulgated thereunder.
     Event of Default — as defined in Section 11 of the Agreement.
     Excluded Cash Accounts — the deposit accounts maintained (i) by IES
Reinsurance Ltd. with Bank of Butterfield under account number 3023730237
holding up to $4,000,000 which is held to secure obligations of the Credit
Parties, (ii) by IES Finance, Inc. with First American Bank under account number
335519729 holding up to $4,050,000 which is held to pay payroll tax obligations,
and (iii) by one or more Credit Parties constituting Sure Tec Bank Accounts (as
defined in the Sure Tec Letter).
     Excluded Collateral – the (i) Excluded Cash Accounts, (ii) the Surety
Collateral to the extent (a) the issuer of the Surety Bond is Chubb or a
co-surety of Chubb under the Chubb Agreements in effect on the Closing Date and
(b) such Surety Collateral has not previously been included in a Borrowing Base
Certificate delivered to Agent, (iii) the Borrower’s partnership interest in
Enertech, (iv) all cash collateral pledged to Chubb pursuant to the Chubb
Agreements that is in the possession or under the control of Chubb, and (v) cash
collateral pledged to Sureties (other than Chubb) up to an aggregate amount of
$2,000,000 (exclusive of any drawings under letters of credit issued for the
benefit of such Surety) that is in the possession or under the control of such
Surety; provided, however, that in no event shall Excluded Collateral include
any amounts which from time to time may be in the Cash Collateral Account.
     Extraordinary Expenses — all costs, expenses, fees or advances that Agent
or any Lender may suffer or incur, whether prior to or after the occurrence of
an Event of Default, and whether prior to, after or during the pendency of an
Insolvency Proceeding of an Obligor, on account of or in connection with (i) the
audit, inspection, repossession, storage, repair, appraisal, insuring,
completion of the manufacture of, preparing for sale, advertising for sale,
selling, collecting or otherwise preserving or realizing upon any Collateral;
(ii) the defense of Agent’s Lien upon any Collateral or the priority thereof or
any adverse claim with respect to the Loans, the Loan Documents or the
Collateral asserted by any Obligor, any receiver or trustee for any Obligor or
any creditor or representative of creditors of any Obligor; (iii) the settlement
or satisfaction of any Liens upon any Collateral (whether or not such Liens are
Permitted Liens); (iv) the collection or enforcement of any of the Obligations;
(v) the negotiation, documentation, and closing of any restructuring or
forbearance agreement with respect to the Loan Documents or Obligations;
(vi) amounts advanced by Agent pursuant to Section 7.1.3 of the Agreement;
(vii) the enforcement of any of the provisions of any of the Loan Documents; or
(viii) any payment under a guaranty, indemnity or other payment agreement
provided by Agent or (with Agent’s consent) any Lender, which is reimbursable to
Agent or such Lender by Borrower pursuant to Section 2.4.2 of the Agreement.
Such costs, expenses and advances may include transfer fees, taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any or all Borrowers or independent contractors in
liquidating any Collateral, travel expenses, all other fees and expenses payable
or reimbursable by Borrowers or any other Obligor under any of the Loan
Documents, and all other fees and expenses associated with the enforcement of
rights or remedies under any

 



--------------------------------------------------------------------------------



 



of the Loan Documents, but excluding compensation paid to employees (including
inside legal counsel who are employees) of Agent.
     Federal Funds Rate — for any period, a fluctuating interest rate per annum
equal for each date during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) in Dallas, Texas by the
Federal Reserve Bank of Dallas, or if such rate is not so published for any day
which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from 3 federal funds brokers of recognized
standing selected by Agent.
     Fee Letter — the fee letter agreement between Agent and Parent dated on or
about February 10, 2006.
     FEIN — with respect to any Person, the Federal Employer Identification
Number of such Person.
     Final Order — an order or judgment of the Bankruptcy Court as entered on
the docket, in form and substance satisfactory to Agent, that has not been
reversed, stayed, modified or amended, and as to which the time to appeal,
petition for certiorari, or seek reargument, or rehearing has expired and as to
which no appeal, reargument, petition for certiorari, or rehearing is pending or
as to which any right to appeal, reargue, petition for certiorari or seek
rehearing has been waived in writing in a manner satisfactory to Agent or, if an
appeal, reargument, petition for certiorari, or rehearing thereof has been
sought, the order or judgment of the Bankruptcy Court has been affirmed by the
highest court to which the order was appealed or from which the reargument or
rehearing was sought, or certiorari has been denied, and the time to take any
further appeal or seek certiorari or further reargument has expired.
     Fiscal Quarter — each three-month period ending each March, June, September
and December.
     Fiscal Year — the fiscal year of Parent and its Subsidiaries for accounting
and tax purposes, which ends on September 30 of each year.
     Fixed Charge Coverage Ratio — the ratio of (i) the result of (a) (I) for
fiscal periods occurring prior to the date of this Agreement, EBITDAR and
(II) for all fiscal periods thereafter, EBITDA minus (b) Shutdown EBIT to
(ii) Fixed Charges.
     Fixed Charge Coverage Ratio Testing Date – as defined in Section 9.3.1 of
the Agreement.
     Fixed Charges — with respect to any period of the Borrower on a
consolidated basis, without duplication, cash interest expense, Capital
Expenditures (excluding Capital Expenditures funded with Debt other than
Revolving Loans, but including, without duplication, principal payments with
respect to such Debt), principal payments of Debt (other than Revolving Loans
and mandatory prepayments from asset sales) and Federal, state, local and
foreign income taxes (including accrued taxes).
     FLSA — the Fair Labor Standards Act of 1938.
     Foreign Subsidiary — a Subsidiary that is not a Domestic Subsidiary.

 



--------------------------------------------------------------------------------



 



     Funding Account — an account established by Borrowers or any of them for
receipt of proceeds of Loans or such other account as Borrowers may specify in
writing.
     GAAP — generally accepted accounting principles in the United States of
America in effect from time to time.
     General Intangibles — all general intangibles of a Credit Party, whether
now owned or hereafter created or acquired by a Credit Party, including all
choses in action, causes of action, company or other business records,
inventions, blueprints, designs, patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, service marks, goodwill,
brand names, copyrights, registrations, licenses, franchises, customer lists,
permits, tax refund claims, computer programs, operational manuals, internet
addresses and domain names, insurance refunds and premium rebates, all claims
under guaranties, security interests or other security held by or granted to a
Credit Party to secure payment of any of a Credit Party’s Accounts by an Account
Debtor, all rights to indemnification and all other intangible property of a
Credit Party of every kind and nature (other than Accounts).
     Goochland Project — that certain construction project that is the subject
of an Agreement, dated December 12, 2003, by and between the County of
Goochland, Virginia, as the owner and Bryant Electric Company, Inc., as the
contractor.
     Governmental Approvals — all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     Governmental Authority — any federal, state, municipal, national, foreign
or other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the District of Columbia or a
foreign entity or government.
     Guarantors – the Persons on Annex II attached to the Agreement and each
other Person who guarantees payment or performance of the whole or any part of
the Obligations.
     Guaranty – (i) the agreements of the Guarantors set forth in Section 15 of
the Agreement and (ii) each other guaranty agreement now or hereafter executed
by a Guarantor in favor of Agent with respect to any of the Obligations.
     Indemnified Amount — in the case of Agent Indemnitees, the amount of any
loss, cost, expenses or damages suffered or incurred by Agent Indemnitees and
against which Lenders or any Obligor have agreed to indemnify Agent Indemnitees
pursuant to the terms of the Agreement or any of the other Loan Documents; and
in the case of Lender Indemnitees, the amount of any loss, cost, expenses or
damages suffered or incurred by Lender Indemnitees and against which Lenders or
any Obligor have agreed to indemnify Lender Indemnitees pursuant to the terms of
the Agreement or any of the other Loan Documents.
     Indemnitees — the Agent Indemnitees and the Lender Indemnitees.
     Initial Lenders – Bank of America, N.A., Wells Fargo Foothill, LLC and The
CIT Group/Business Credit, Inc. as the Lenders on the date hereof.

 



--------------------------------------------------------------------------------



 



     Insolvency Proceeding — any action, case or proceeding commenced by or
against a Person, or any agreement of such Person, for (i) the entry of an order
for relief under any chapter of the Bankruptcy Code or other insolvency or debt
adjustment law (whether state, federal or foreign), (ii) the appointment of a
receiver, trustee, liquidator or other custodian for such Person or any part of
its Property, (iii) an assignment or trust mortgage for the benefit of creditors
of such Person, or (iv) the liquidation, dissolution or winding up of the
affairs of such Person.
     Instrument — shall have the meaning ascribed to the term “instrument” in
the UCC.
     Intellectual Property — Property constituting under any Applicable Law a
patent, patent application, copyright, trademark, service mark, trade name, mask
work, trade secret or license or other right to use any of the foregoing.
     Intellectual Property Claim — the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that a
Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property is violative of any ownership
or other right to use any Intellectual Property of such Person.
     Intercreditor Agreement — the Intercreditor Agreement dated as of the date
hereof, among the Tranche B Agent, Agent and Credit Parties, pursuant to which,
among other things, the liens and security interests in any property securing
the Tranche B Loan are subordinated to the liens and security interests therein
of Agent, for benefit of Lenders, to the extent provided therein, as amended,
restated, supplemented or otherwise modified from time to time.
     Interest Period — shall have the meaning ascribed to it in Section 2.1.3 of
the Agreement.
     Interest Rate Contract — any interest rate agreement, interest rate collar
agreement, interest rate swap agreement, or other agreement or arrangement at
any time entered into by a Borrower with Bank that is designed to protect
against fluctuations in interest rates.
     Inventory — all of a Credit Party’s inventory, whether now owned or
hereafter acquired, including all goods intended for sale or lease by a Credit
Party, to be furnished by a Credit Party under contracts of service, or for
display or demonstration; all work in process; all raw materials and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, printing, packing, shipping,
advertising, selling, leasing or furnishing of such goods or otherwise used or
consumed in a Credit Party’s business; and all Documents evidencing and General
Intangibles relating to any of the foregoing, whether now owned or hereafter
acquired by a Credit Party.
     Inventory Formula Amount — on any date of determination thereof, an amount
equal to the lesser of (i) $10,000,000 or (ii) the lesser of (a) 65% of the
Value of Eligible Inventory on such date and (b) 85% of the Eligible Inventory
Net Orderly Liquidation Value Amount on such date.
     Investment Property — shall have the meaning given to “investment property”
in the UCC and shall include all Securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity contracts
and commodity accounts.
     Landlord Waiver — an agreement duly executed in favor of Agent, in form and
content acceptable to Agent, by which an owner or mortgagee of premises upon
which any Property of an Obligor is located agrees to waive or subordinate any
Lien it may have with respect to

 



--------------------------------------------------------------------------------



 



such Property in favor of Agent’s Lien therein and to permit Agent to enter upon
such premises and to remove such Property or to use such premises to store or
dispose of such Property.
     LC Outstandings — on any date of determination thereof, an amount (in
Dollars) equal to the sum of (i) all amounts then due and payable by any Obligor
on such date by reason of any payment made on or before such date by Agent under
any Credit Support plus (ii) the aggregate undrawn amount of all Letters of
Credit then outstanding or to be issued by Letter of Credit Issuer under a
Letter of Credit application theretofore submitted to Letter of Credit Issuer.
     LC Reserve — at any date, the aggregate of all LC Outstandings outstanding
on such date, other than LC Outstandings that are fully secured (in an amount of
100% of such LC Outstandings) by Cash Collateral pursuant to reasonable terms
established by Agent.
     Lender Indemnitee — a Lender in its capacity as a lender under the
Agreement and its present and future officers, directors, employees, agents and
attorneys.
     Lenders – Bank of America, N.A. (whether in its capacity as a provider of
Loans under Section 1 of the Agreement, or as the provider of Settlement Loans
under Section 3.1.3 of the Agreement or as the procurer of Letters of Credit
under Section 1.2 of the Agreement) and any other Person who may from time to
time become a “Lender” under the Agreement, and their respective successors and
permitted assigns.
     Letter of Credit – shall have the meaning specified in Section 1.2.1.
     Letter of Credit Issuer – the Bank, any Affiliate of the Bank or any other
financial institution that issues any Letter of Credit pursuant to this
Agreement.
     Letter of Credit Subfacility — $72,000,000.
     Leverage Ratio — the ratio of (i) the sum of (a) Debt outstanding under
this Agreement plus (b) LC Outstandings plus (c) Debt outstanding under the
Tranche B Agreement minus (d) Eligible Cash Collateral to (ii) (A) for fiscal
periods occurring prior to the date of this Agreement, EBITDAR and (B) for all
fiscal periods thereafter, EBITDA.
     Leverage Ratio Testing Date – as defined in Section 9.3.2 of the Agreement.
     LIBOR Lending Office — with respect to a Lender, the office designated as a
LIBOR Lending Office for such Lender on the signature page hereof (or on any
Assignment and Acceptance, in the case of an assignee) and such other office of
such Lender or any of its Affiliates that is hereafter designated by written
notice to Agent.
     LIBOR Loan — a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the applicable Adjusted LIBOR Rate.
     LIBOR Rate — with respect to an Interest Period, the rate per annum
reported to Agent by Bank as the rate at which deposits of U.S. Dollars
approximately equal in principal amount to or comparable to the amount of the
LIBOR Loan to which such Interest Period relates and for a term comparable to
such Interest Period are offered to Bank by prime banks in the London interbank
foreign currency deposits market at approximately 11:00 a.m., London time, 2
Business Days prior to the commencement of such Interest Period. Each
determination by Agent of any LIBOR Rate shall, in the absence of any manifest
error, be conclusive.

 



--------------------------------------------------------------------------------



 



     Lien — any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of the Agreement, each Credit Party shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
     Loan — a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising
such Loan).
     Loan Account — the loan account established by each Lender on its books
pursuant to Section 4.8 of the Agreement.
     Loan Documents — the Agreement, the Other Agreements and the Security
Documents.
     Loan Year — a period commencing each calendar year on the same month and
day as the date of the Agreement and ending on the same month and day in the
immediately succeeding calendar year, with the first such period (i.e. the first
Loan Year) to commence on the date of the Agreement.
     Margin Stock — shall have the meaning ascribed to it in Regulation U of the
Board of Governors.
     Material Adverse Effect — the effect of any event or condition which, alone
or when taken together with other events or conditions occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, Properties or condition (financial or otherwise) of the Credit
Parties collectively; (ii) has or may be reasonably expected to have any
material adverse effect whatsoever upon the validity or enforceability of the
Agreement or any of the other Loan Documents; (iii) has any material adverse
effect upon the value of the whole or any material part of the Collateral, the
Liens of Agent with respect to the Collateral or the priority of any such Liens;
(iv) materially impairs the ability of any Obligor to perform its obligations
under this Agreement or any of the other Loan Documents, including repayment of
any of the Obligations when due; or (v) materially impairs the ability of Agent
or any Lender to enforce or collect the Obligations or realize upon any of the
Collateral in accordance with the Loan Documents and Applicable Law.
     Material Contract — an agreement to which an Obligor is a party (other than
the Loan Documents and the Tranche B Documentation) (i) which is deemed to be a
material contract as provided in Regulation S-K promulgated by the SEC under the
Securities Act of 1933 or (ii) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
     Maximum Rate — the maximum non-usurious rate of interest permitted by
Applicable Law that at any time, or from time to time, may be contracted for,
taken, reserved, charged or received on the Debt in question or, to the extent
that at any time Applicable Law may thereafter permit a higher maximum
non-usurious rate of interest, then such higher rate. Notwithstanding any other
provision hereof, the Maximum Rate shall be calculated on a daily basis
(computed on the actual number of days elapsed over a year of 365 or 366 days,
as the case may be). On each day, if any, that Texas law establishes the Maximum
Rate, the Maximum Rate shall be the “weekly ceiling” (as defined in the Texas
Finance Code) for that day.

 



--------------------------------------------------------------------------------



 



     Modified Net Working Capital — at any date of determination, without
duplication, (i) the sum, for any Person and its Consolidated Subsidiaries, of
(A) the unpaid face amount (including retentions) of all Accounts of such Person
and its Consolidated Subsidiaries as at such date of determination, plus (B) the
amount of all Inventory of such Person and its Consolidated Subsidiaries as at
such date of determination, plus (C) the aggregate amount of all contract
underbillings of such Person and its Consolidated Subsidiaries as at such date
of determination, minus (ii) the sum, for such Person and its Consolidated
Subsidiaries, of (A) the aggregate amount of all contract overbillings of such
Person and its Consolidated Subsidiaries as at such date of determination, plus
(B) the aggregate amount of outstanding and unpaid claims up to $3,000,000 of
such Person and its Consolidated Subsidiaries related to the Goochland Project,
in each case determined on a Consolidated basis in accordance with GAAP.
     Money Borrowed — as applied to any Person, (i) Debt arising from the
lending of money by any other Person to such Person; (ii) Debt, whether or not
in any such case arising from the lending of money by another Person to such
Person, (A) which is represented by notes payable or drafts accepted that
evidence extensions of credit, (B) which constitutes obligations evidenced by
bonds, debentures, notes or similar instruments, or (C) upon which interest
charges are customarily paid (other than accounts payable) or that was issued or
assumed as full or partial payment for Property; (iii) Debt that constitutes a
Capitalized Lease Obligation; (iv) reimbursement obligations with respect to
letters of credit or guaranties of letters of credit and (v) Debt of such Person
under any guaranty of obligations that would constitute Debt for Money Borrowed
under clauses (i) through (iii) hereof, if owed directly by such Person.
     Moody’s — Moody’s Investors Services, Inc.
     Mortgage – collectively, each mortgage, deed of trust or deed to secure
debt executed or to be executed by the relevant Borrower in favor of Agent and
by which such Borrower shall grant and convey to Agent, for its benefit as Agent
and for the Pro Rata benefit of Lenders, Liens upon all the Real Estate of such
Borrower, as security for the payment of the Obligations.
     Multiemployer Plan — has the meaning set forth in Section 4001(a)(3) of
ERISA.
     Net Proceeds -with respect to a disposition of any Collateral, proceeds
(including cash receivable (when received) by way of deferred payment) received
by a Credit Party in cash from the sale, lease, transfer or other disposition of
any Property, including insurance proceeds and awards of compensation received
with respect to the destruction or condemnation of all or part of such Property,
net of: (i) the reasonable and customary costs of such sale, lease, transfer or
other disposition (including, for example, legal fees, taxes and sales
commissions); and (ii) amounts applied to repayment of Debt (other than the
Obligations) secured by a Permitted Lien on the Collateral disposed of that is
senior to Agent’s Liens with respect to such Collateral.
     Net Working Capital — at any date of determination, without duplication,
(i) the sum, for any Person and its Consolidated Subsidiaries, of (A) cash or
Cash Equivalents of such Person and its Consolidated Subsidiaries as at such
date of determination, plus (B) the unpaid face amount of all Accounts of such
Person and its Consolidated Subsidiaries as at such date of determination, plus
(C) the amount of all Inventory of such Person and its Consolidated Subsidiaries
as at such date of determination, plus (D) the aggregate amount of all contract
underbillings of such Person and its Consolidated Subsidiaries as at such date
of determination, plus (E) the aggregate amount of prepaid expenses of such
Person and its Consolidated Subsidiaries as at such date of determination, plus
(F) the aggregate amount of all prepaid items to Chubb of such Person and its
Consolidated Subsidiaries as at such date of determination, minus (ii) the sum,
for such Person and its Consolidated Subsidiaries, of (A) the aggregate amount
of Debt outstanding under this

 



--------------------------------------------------------------------------------



 



Agreement as at such date of determination, plus (B) the unpaid amount of all
accounts payable of such Person and its Consolidated Subsidiaries as at such
date of determination, plus (C) the aggregate amount of all accrued expenses of
such Person and its Consolidated Subsidiaries as at such date of determination,
plus (D) the aggregate amount of all contract overbillings of such Person and
its Consolidated Subsidiaries as at such date of determination (but, excluding
from accounts payable and accrued expenses, the current portion of long-term
Debt and all accrued interest and Federal, state, local and foreign income
taxes), plus (E) the aggregate amount of accrued contract losses of such Person
and its Consolidated Subsidiaries as at such date of determination, plus (F) the
aggregate amount of all restructuring expenses (including professional fees)
incurred in connection with the Bankruptcy Case and unpaid by such Person and
its Consolidated Subsidiaries as at such date of determination, in each case
determined on a Consolidated basis in accordance with GAAP.
     Notes — each Revolver Note and any other promissory note executed by
Borrowers at Agent’s request to evidence any of the Obligations.
     Notice of Borrowing — as defined in Section 3.1.1(i) of the Agreement.
     Notice of Conversion/Continuation — as defined in Section 2.1.2(ii) of the
Agreement.
     Obligations — in each case, whether now in existence or hereafter arising,
(i) the principal of, and interest and premium, if any, on, the Loans; (ii) all
LC Outstandings and all other obligations of any Obligor to Agent or any Letter
of Credit Issuer arising in connection with the issuance of any Letter of
Credit; (iii) all Debt and other obligations of any Borrower under or in
connection with any Interest Rate Contract, including any premature termination
or breakage costs; and (iv) all other Debts, covenants, duties and obligations
(including Contingent Obligations) now or at any time or times hereafter owing
by any Borrower to Agent or any Lender under or pursuant to the Agreement or any
of the other Loan Documents, whether evidenced by any note or other writing,
whether arising from any extension of credit, opening of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several, including all interest, charges, expenses, fees or other sums
(including Extraordinary Expenses) chargeable to any or all Obligors under the
Agreement or under any of the other Loan Documents. “Obligations” include,
without limitation, (a) all debts, liabilities and obligations now or hereafter
arising from or in connection with the Letters of Credit, and (b) all debts,
liabilities, and obligations now or hereafter arising from or in connection with
Bank Products.
     Obligor — each Borrower and each Guarantor, and any other Person that is at
any time liable for the payment of the whole or any part of the Obligations or
that has granted in favor of Agent a Lien upon any of any of such Person’s
assets to secure payment of any of the Obligations.
     Ordinary Course of Business — with respect to any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.
     Organization Documents — with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
operating agreement, members agreement, partnership agreement, voting trust, or
similar agreement or instrument governing the formation or operation of such
Person.

 



--------------------------------------------------------------------------------



 



     Original Term — as defined in Section 5.1 of the Agreement.
     OSHA — the Occupational Safety and Hazard Act of 1970.
     Other Agreements — the Notes, each Credit Support, the Fee Letter, the
Intercreditor Agreement, each Interest Rate Contract with Agent or with Bank and
subject to credit enhancement from Agent, and any and all agreements,
instruments and documents (other than the Agreement and the Security Documents),
heretofore, now or hereafter executed by any Borrower, any other Obligor or any
other Person and delivered to Agent or any Lender in respect of the transactions
contemplated by the Agreement.
     Out-of-Formula Condition — as defined in Section 1.1.2 of the Agreement.
     Out-of-Formula Loan — a Revolver Loan made when an Out-of-Formula Condition
exists or the amount of any Revolver Loan which, when funded, results in an
Out-of-Formula Condition.
     Participant — as defined in Section 13.2.1 of the Agreement.
     Participating Lender — as defined in Section 1.2.8(ii) of the Agreement.
     Payment Account — an account maintained by Agent to which all monies from
time to time deposited to a Dominion Account shall be transferred and all other
payments shall be sent in immediately available federal funds.
     Payment Items — all checks, drafts, or other items of payment payable to a
Borrower, including proceeds of any of the Collateral.
     Pending Revolver Loans — at any date, the aggregate principal amount of all
Revolver Loans which have been requested in any Notice of Borrowing received by
Agent but which have not theretofore been advanced by Agent or Lenders.
     Permitted Capitalized Lease Obligations — Capitalized Lease Obligations of
a Borrower and its Subsidiaries in an amount outstanding at any time which does
not exceed $2,000,000.
     Permitted Contingent Obligations — Contingent Obligations arising from
endorsements for collection or deposit in the Ordinary Course of Business;
Contingent Obligations arising from Interest Rate Contracts entered into in the
Ordinary Course of Business pursuant to the Agreement or with Agent’s prior
written consent; Contingent Obligations of a Borrower and its Subsidiaries
existing as of the Closing Date, including extensions and renewals thereof that
do not increase the amount of such Contingent Obligations as of the date of such
extension or renewal; Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety bonds, appeal bonds, performance bonds and other
similar obligations; Contingent Obligations arising under indemnity agreements
to title insurers to cause such title insurers to issue to Agent policies;
Contingent Obligations with respect to customary indemnification obligations in
favor of purchasers in connection with dispositions of Equipment permitted under
Section 7.4.2 of the Agreement; Contingent Obligations constituting
indemnification obligations incurred in the Ordinary Course of Business with
customers, contractors, owners and subcontractors; Contingent Obligations in
connection with the Tranche B Loan; and other Contingent Obligations not to
exceed $500,000 in the aggregate at any time.
     Permitted Lien — as defined in Section 9.2.5 of the Agreement.

 



--------------------------------------------------------------------------------



 



     Permitted Purchase Money Debt — Purchase Money Debt of a Borrower and its
Subsidiaries which is secured by no Lien or only by a Purchase Money Lien,
provided that the aggregate amount of Purchase Money Debt outstanding at any
time does not exceed $2,000,000 and the incurrence of such Purchase Money Debt
does not violate any limitation in the Loan Documents regarding Capital
Expenditures. For the purposes of this definition, the principal amount of any
Purchase Money Debt consisting of capitalized leases shall be computed as a
Capitalized Lease Obligation.
     Person — an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust, or unincorporated organization, or a Governmental Authority.
     Plan — an employee benefit plan now or hereafter maintained for employees
of any or all Borrowers that is covered by Title IV of ERISA.
     Pledge Agreement – any agreement granting Agent a security interest in the
Equity Interest of any Subsidiary (direct or indirect) of Parent, in each case
to secure the Obligations.
     Principal Stockholders — Fidelity Management & Research Co., Southpoint
Capital Advisors LP, Tontine Capital Partners L.P. and their respective
Affiliates.
     Pro Rata — a share of or in all Loans, participations in LC Outstandings,
liabilities, payments, proceeds, collections, Collateral and Extraordinary
Expenses, which share for any Lender on any date shall be a percentage
(expressed as a decimal, rounded to the ninth decimal place) arrived at by
dividing the amount of the Commitment of such Lender on such date by the
aggregate amount of the Commitments of all Lenders on such date.
     Proceeds – as defined in Section 9.2.5(xi) of the Agreement.
     Project Contract — means any existing or future contract of a Credit Party
(i) in respect of which a materials or service provider to, or subcontractor of,
such Credit Party is eligible to assert a mechanic’s or materialman’s lien or
other similar Lien, or (ii) in respect of which a Surety Bond has been issued.
     Projections — Borrowers’ forecasted (a) Consolidated and consolidating
balance sheets, profit and loss statements, cash flow statements, and
capitalization statements (provided that cash flow statements and capitalization
statements are not prepared on a consolidating basis), all prepared on a
consistent basis with Borrowers’ historical financial statements, together with
(b) appropriate supporting details and a statement of underlying assumptions, a
projection of the Borrowing Base and Availability, all as reasonably requested
by Agent.
     Properly Contested — in the case of any Debt of an Obligor (including any
Taxes) that is not paid as and when due or payable by reason of such Obligor’s
bona fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Obligor has
established appropriate reserves as shall be required in conformity with GAAP,
(iii) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture of any material assets of such Obligor; (iv) no
Lien is imposed upon any of such Obligor’s assets with respect to such Debt
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of Agent (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(v) if the Debt results from, or is

 



--------------------------------------------------------------------------------



 



determined by the entry, rendition or issuance against an Obligor or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Obligor, such Obligor forthwith pays such Debt and all
penalties, interest and other amounts due in connection therewith.
     Property — any interest in any kind of property or asset, whether real,
personal or mixed and whether tangible or intangible.
     Purchase Money Debt — means and includes (i) Debt (other than the
Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Debt (other than the Obligations) incurred at the time of
or within 10 days prior to or after the acquisition of any fixed assets for the
purpose of financing all or any part of the purchase price thereof, and
(iii) any renewals, extensions or refinancings (but not any increases in the
principal amounts) thereof outstanding at the time.
     Purchase Money Lien — a Lien upon fixed assets which secures Purchase Money
Debt, but only if such Lien shall at all times be confined solely to the fixed
assets acquired through the incurrence of the Purchase Money Debt secured by
such Lien and such Lien constitutes a purchase money security interest under the
UCC.
     Real Estate — all parcels or tracts of real Property owned by Borrowers
located in the United States, including, without limitation, located in Texas,
South Carolina, Tennessee and Maryland.
     Refinancing Conditions — the following conditions, each of which must be
satisfied before Refinancing Debt shall be permitted under Section 9.2.3 of the
Agreement: (i) the Refinancing Debt is in an aggregate principal amount that
does not exceed the aggregate principal amount of the Debt being extended,
renewed or refinanced plus any premium payable in connection therewith, (ii) the
Refinancing Debt has a later or equal final maturity and a longer or equal
weighted average life (based on the earliest call date thereof) than the Debt
being extended, renewed or refinanced, (iii) the Refinancing Debt does not bear
a rate of interest that exceeds a market rate (as determined in good faith by a
Senior Officer) as of the date of such extension, renewal or refinancing,
(iv) if the Debt being extended, renewed or refinanced, or any Lien associated
therewith, is subordinate to the Obligations, or the Liens granted hereunder,
the Refinancing Debt, or any Lien associated with the Refinancing Debt, is
subordinated to the same extent, (v) the covenants contained in any instrument
or agreement relating to the Refinancing Debt are no less favorable to Borrowers
than those relating to the Debt being extended, renewed or refinanced, and
(vi) at the time of and after giving effect to such extension, renewal or
refinancing, no Default or Event of Default shall exist.
     Refinancing Debt — Debt for Money Borrowed that is permitted by
Section 9.2.3 and that is the subject or the result of an extension, renewal or
refinancing.
     Regulation D — Regulation D of the Board of Governors.
     Register — the register maintained by Agent in accordance with
Section 4.8.2 of the Agreement.
     Rentals — as defined in Section 9.2.14 of the Agreement.

 



--------------------------------------------------------------------------------



 



     Reorganization Plan – the Second Amended Joint Plan of Reorganization dated
March 17, 2006, of the Debtors in the Bankruptcy Case, in form and substance
satisfactory to Agent.
     Reportable Event — any of the events set forth in Section 4043(b) of ERISA.
     Required Lenders — at any date of determination thereof, Lenders (excluding
each Lender that is in breach of its obligations under the Agreement) having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided further, however, that if the Commitments have been terminated,
the term “Required Lenders” shall mean Lenders (excluding each Lender that is in
breach of its obligations hereunder) holding Loans (including Settlement Loans)
representing more than 50% of the aggregate principal amount of Loans (including
Settlement Loans) outstanding at such time.
     Residential Borrowers – the Credit Parties listed on Schedule E.
     Residential EBIT – solely with respect to the Residential Borrowers, with
respect to any period of such Residential Borrowers, on a Consolidated basis,
Adjusted Net Earnings from Operations, plus, to the extent deducted in the
determination of Adjusted Net Earnings from Operations for that period (but
without duplication), interest expenses, Federal, state, local and foreign
income taxes and other identified non-cash items not otherwise included which
are acceptable to Agent.
     Restricted Investment — any acquisition of Property by a Credit Party or
any of its Subsidiaries in exchange for cash or other Property, whether in the
form of an acquisition of Equity Interests or Debt, or the purchase or
acquisition by a Credit Party or any Subsidiary of any other Property, or a
loan, advance, capital contribution or subscription, except acquisitions of the
following: (i) fixed assets to be used in the Ordinary Course of Business of a
Credit Party or any Subsidiary; (ii) goods held for sale or lease or to be used
in the manufacture of goods or the provision of services by a Credit Party or
any Subsidiary in the Ordinary Course of Business; (iii) Current Assets arising
from the sale or lease of goods or the rendition of services in the Ordinary
Course of Business of a Credit Party or any if its Subsidiaries;
(iv) investments in Subsidiaries; (v) Cash Equivalents to the extent they are
not subject to rights of offset in favor of any Person other than Agent or a
Lender; and (vi) loans and other advances of money to the extent not prohibited
by Section 9.2.2.
     Restricted Subsidiary — any one or more of the Guarantors listed on
Schedule B.
     Restrictive Agreement — an agreement (other than any of the Loan Documents
or any of the Tranche B Documentation) that, if and for so long as an Obligor or
any Subsidiary of such Obligor is a party thereto, would prohibit, condition or
restrict such Obligor’s or Subsidiary’s right to incur or repay Debt for Money
Borrowed (including any of the Obligations); grant Liens upon any of such
Obligor’s or Subsidiary’s assets (including Liens granted in favor of Agent
pursuant to the Loan Documents and to the Tranche B Agent pursuant to the
Tranche B Documentation); declare or make Distributions; amend, modify, extend
or renew any agreement evidencing Debt for Money Borrowed (including any of the
Loan Documents); or repay any Debt owed to any Obligor.
     Restructuring Expenses Reserve — on any date of determination thereof, an
amount equal to the difference of (i) the sum of all restructuring expenses
(including professional fees) incurred in connection with the Bankruptcy Case
and unpaid by the Credit Parties as of such date less (ii) the aggregate amount
of Cash Collateral on deposit in all Cash Collateral Accounts in excess of

 



--------------------------------------------------------------------------------



 



$20,000,000 on such date. If at any date of determination the aggregate amount
of Cash Collateral on deposit in all Cash Collateral Accounts in excess of
$20,000,000 on such date is greater than the sum of all restructuring expenses
(including professional fees) incurred in connection with the Bankruptcy Case
and unpaid by the Credit Parties as of such date, then the Restructuring
Expenses Reserve shall be $0.
     Revolver Loan — a Loan made by Lenders as provided in Section 1.1 of the
Agreement (including any Out-of-Formula Loan) or a Settlement Loan funded solely
by Agent.
     Revolver Note — a Revolver Note to be executed by Borrowers in favor of
each Lender in the form of Exhibit A attached hereto, which shall be in the face
amount of such Lender’s Commitment and which shall evidence all Revolver Loans
made by such Lender to Borrowers pursuant to the Agreement.
     S&P — Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.
     Scarborough — Edmund C. Scarborough in his capacity as an individual
Surety.
     Scarborough Letter – that certain letter agreement, dated as of March 22,
2006, among Scarborough, Borrowers and Agent, as amended or supplemented from
time to time.
     Schedule of Accounts — as defined in Section 7.2.1 of the Agreement.
     SEC — Securities and Exchange Commission.
     Security — shall have the same meaning as in Section 2(1) of the Securities
Act of 1933.
     Security Documents — the Pledge Agreements and all other instruments and
agreements now or at any time hereafter securing the whole or any part of the
Obligations.
     Senior Convertible Notes – the Series A 6.5% Senior Convertible Notes and
Series B 6.5% Senior Convertible Notes, each due 2014 and each issued by Parent,
together with the subsidiary guarantees thereof.
     Senior Officer — the chairman of the board of directors, the president or
the chief financial officer of, or the general counsel to Parent.
     Senior Subordinated Notes – the 9 3/8% Senior Subordinated Notes due 2009
issued by Parent, together with the subsidiary guarantees thereof.
     Settlement Date — as defined in Section 3.1.3(i) of the Agreement.
     Settlement Loan — as defined in Section 3.1.3(ii) of the Agreement.
     Settlement Report — a report delivered by Agent to Lenders summarizing the
amount of the outstanding Revolver Loans as of the Settlement Date and the
calculation of the Borrowing Base as of such Settlement Date.
     Shutdown EBIT – solely with respect to the Shutdown Subsidiaries, with
respect to any period of such Shutdown Subsidiaries, on a Consolidated basis,
Adjusted Net Earnings from Operations, plus, to the extent deducted in the
determination of Adjusted Net Earnings from Operations for that period (but
without duplication), interest expenses, Federal, state, local and

 



--------------------------------------------------------------------------------



 



foreign income taxes and other identified non-cash items not otherwise included
which are acceptable to Agent.
     Shutdown Subsidiaries – the Subsidiaries of Parent listed on Schedule C.
     Solvent — as to any Person, such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Debts (including contingent Debts), (ii) is able to pay all of its Debts as such
Debts mature, (iii) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage;
and (iv) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; in each case specifically excluding any inter-company accounts.
     Statutory Reserves — on any date, the percentage (expressed as a decimal)
established by the Board of Governors which is the then stated maximum rate for
all reserves (including any emergency, supplemental or other marginal reserve
requirements) applicable to any member bank of the Federal Reserve System in
respect to Eurocurrency Liabilities (or any successor category of liabilities
under Regulation D). Such reserve percentage shall include those imposed
pursuant to Regulation D. The Statutory Reserve shall be adjusted automatically
on and as of the effective date of any change in such percentage.
     Subordinated Debt — Debt of any or all Borrowers that is fully and
absolutely subordinated in right of payment to the Obligations in a manner
satisfactory to Agent.
     Subsidiary — any Person in which more than 50% of its outstanding Voting
Stock or more than 50% of all Equity Interests is owned directly or indirectly
by a Borrower, by one or more other Subsidiaries of a Borrower or by a Borrower
and one or more other Subsidiaries.
     Sure Tec – Sure Tec Insurance Company, or any of its Affiliates or
Subsidiaries.
     Sure Tec Letter – that certain letter agreement, dated as of October 14,
2005, between Parent and Agent, as amended or supplemented from time to time.
     Surety – any Person who issues a Surety Bond.
     Surety Bond – any surety bond, insurance policy, indemnity agreement,
guaranty, letter of credit or other instrument provided by a third party (that
is, excluding an Affiliate of the obligor) to an obligee to assure the payment
by and/or performance of an obligor.
     Surety Collateral — (a) all of the right, title and interest of the
Borrowers in and to all existing and future Bonded Contracts and associated
contract rights; (b) Bonded Accounts; (c) all claims, rights and choses in
action against any account debtor on any Surety Bond or against any other Person
with respect to any Surety Bond or Bonded Contract; (d) to the extent assignable
(other than to the extent that any such prohibition and assignment term would be
rendered ineffective pursuant to applicable law) all rights and actions that any
Borrower may have or acquire in any subcontract, purchase order or other
agreement in connection with any Bonded Contract, and against any subcontract,
purchase order or other agreement with any Person furnishing or agreeing to
furnish or supply vehicles, labor, supplies, machinery or other inventory or
equipment in connection with or on account of any Bonded Contract, and against
any surety or sureties of any such subcontractor, laborer or other Person;
(e) Bonded Equipment; (f) Bonded Inventory; (g) any and all books, accounts,
computer software and other computer-stored information, and any and all
drawings, plans, specifications, shop and as-built drawings, in each case, used
in or necessary to fully perform all obligations and services required of any
Borrower

 



--------------------------------------------------------------------------------



 



under the Bonded Contracts; (h) all progress schedules, work in process
schedules (including, but not limited to, estimates of completion costs),
accounts receivable ledgers, accounts payable ledgers and estimates of
completion costs relating to any and all Bonded Contracts, and (i) any and all
proceeds (other than such proceeds which are negotiable instruments or cash or
Cash Equivalents in the possession or control of Agent) remaining due to
Borrowers and products arising with respect thereto.
     Taxes — any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed or levied by the United States or any other Governmental Authority and
all interest, penalties, additions to tax and similar liabilities with respect
thereto, but excluding, in the case of each Lender, taxes imposed on or measured
by the net income or overall gross receipts of such Lender.
     Tranche B Agent – Wilmington Trust Company, in its capacity as agent for
the Tranche B Lenders, and any successor in such capacity.
     Tranche B Lenders – the lenders from time to time party to the Tranche B
Agreement.
     Tranche B Agreement – that certain Term Loan Agreement, dated as of the
date hereof, by and among Parent, Tranche B Agent and the Tranche B Lenders, as
the same may be amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time.
     Tranche B Loan — the term loan in the amount of approximately $53,000,000
provided by Tranche B Lenders to Parent pursuant to the Tranche B Documentation,
the proceeds of which are primarily used to pay in full the Senior Convertible
Notes.
     Tranche B Documentation — the Tranche B Agreement and all other
documentation evidencing, securing and otherwise executed in connection with or
relating to the Tranche B Loan, as amended, restated, supplemented or otherwise
modified from time to time.
     Transferee — as defined in Section 13.3.3 of the Agreement.
     Type — any type of a Loan determined with respect to the interest option
applicable thereto, which shall be either a LIBOR Loan or a Base Rate Loan.
     UCC — the Uniform Commercial Code (or any successor statute) as adopted and
in force in the State of Texas or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state.
     Unused Letter of Credit Subfacility – an amount equal to $72,000,000 minus
the sum of (i) the aggregate amount of all outstanding Letters of Credit plus,
without duplication, (ii) the aggregate unpaid reimbursement obligations with
respect to all Letters of Credit.
     Upstream Payment — a payment or distribution of cash or other Property by a
Subsidiary to a Borrower, whether in repayment of Debt owed by such Subsidiary
to such Borrower, to pay dividends on account of such Borrower’s ownership of
Equity Interests or otherwise.

 



--------------------------------------------------------------------------------



 



     Value — with reference to the value of Eligible Inventory, value determined
on the basis of the lower of cost or market of such Eligible Inventory, with the
cost thereof calculated on a first-in, first-out basis, determined in accordance
with GAAP.
     Voting Power — with respect to any Person, the power ordinarily (without
the occurrence of a contingency) to elect the members of the board of directors
(or Persons performing similar functions) of such Person.
     Voting Stock — Equity Interests of any class or classes of a corporation or
other entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors or
Persons performing similar functions.
          Accounting Terms. Unless otherwise specified herein, all terms of an
accounting character used in the Agreement shall be interpreted, all accounting
determinations under the Agreement shall be made, and all financial statements
required to be delivered under the Agreement shall be prepared in accordance
with GAAP, applied on a basis consistent with the most recent audited
Consolidated financial statements of Borrowers and the Subsidiaries heretofore
delivered to Agent and Lenders and using the same method for inventory valuation
as used in such audited financial statements, except for any change required by
GAAP; provided, however, that for purposes of determining Borrowers’ compliance
with financial covenants contained in Section 9.3 of the Agreement, all
accounting terms shall be interpreted and all accounting determinations shall be
made in accordance with GAAP as in effect on the date of the Agreement and
applied on a basis consistent with the application used in the financial
statements referred to in Section 8.1.9 of the Agreement unless (i) Borrowers
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) Agent or any Lender shall so
object in writing within 30 days after the delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made. In the event of any change
in GAAP that occurs after the date of the Agreement and that is material to
Borrowers, Agent and Lenders shall the right to require either that conforming
adjustments be made to any financial covenants set forth in the Agreement, or
the components thereof, that are affected by such change or that Borrowers
report their financial condition based on GAAP as in effect immediately prior to
the occurrence of such change.
          Other Terms. All other terms contained in the Agreement shall have,
when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein.
          Certain Matters of Construction. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to the Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of the Agreement. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; to any of the Loan Documents
shall include any and all modifications thereto and any and all restatements,
extensions or renewals thereof; to any Person shall mean and include the
successors and permitted assigns of such Person; to “including” and “include”
shall be understood to mean “including, without limitation” (and, for purposes
of the Agreement and each other Loan Document, the parties agree that the rule
of ejusdem generis shall not be applicable to limit a general statement, which
is followed by or referable to an enumeration of specific matters to matters
similar to the matters specifically mentioned); or to the time of day shall mean
the time of day on the day in question in Dallas, Texas, unless otherwise
expressly provided in the Agreement. A Default or an Event of Default shall be
deemed to exist at all times during the period commencing on the date that such

 



--------------------------------------------------------------------------------



 



Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing by Agent pursuant to the Agreement or, in the case
of a Default, is cured within any period of cure expressly provided in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by Lender. Whenever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of Borrowers are used herein, such phrase shall mean
and refer to (i) the actual knowledge of a Senior Officer of any Borrower or
(ii) the knowledge that a Senior Officer would have obtained if they had engaged
in good faith and diligent performance of his duties, including the making of
such reasonably specific inquiries as may be necessary of the employees or
agents of Borrowers and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Appendix has been duly executed in Dallas, Texas,
on May 12, 2006.

                  AGENT:    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:   /s/ H. Michael Wills     
 
           
 
  Name:   H. Michael Wills     
 
           
 
  Title:   Senior Vice President     
 
           
 
                LENDERS:    
 
                BANK OF AMERICA, N.A.      
 
  By:   /s/ H. Michael Wills     
 
           
 
  Name:   H. Michael Wills     
 
           
 
  Title:   Senior Vice President     
 
           
 
                WELLS FARGO FOOTHILL, LLC    
 
           
 
  By:   /s/ David P. Hill     
 
           
 
  Name:   David P. Hill     
 
           
 
  Title:   Vice President     
 
           
 
                THE CIT GROUP/BUSINESS CREDIT, INC.    
 
           
 
  By:   /s/ Kirk Wolverton     
 
           
 
  Name:   Kirk Wolverton     
 
           
 
  Title:   Vice President     
 
           

 



--------------------------------------------------------------------------------



 



                  CREDIT PARTIES:    
 
                INTEGRATED ELECTRICAL SERVICES, INC.    
 
           
 
  By:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Senior Vice President    

 



--------------------------------------------------------------------------------



 



     
 
  ALADDIN-WARD ELECTRIC & AIR, INC.
 
  AMBER ELECTRIC, INC.
 
  ARC ELECTRIC, INCORPORATED
 
  BACHOFNER ELECTRIC, INC.
 
  BEAR ACQUISITION CORPORATION
 
  BRYANT ELECTRIC COMPANY, INC.
 
  BW/BEC, INC.
 
  BW CONSOLIDATED, INC.
 
  CHARLES P. BAGBY CO., INC.
 
  COLLIER ELECTRIC COMPANY, INC.
 
  COMMERCIAL ELECTRICAL CONTRACTORS, INC.
 
  CROSS STATE ELECTRIC, INC.
 
  CYPRESS ELECTRICAL CONTRACTORS,INC.
 
  DANIEL ELECTRICAL CONTRACTORS, INC.
 
  DANIEL ELECTRICAL OF TREASURE COAST, INC.
 
  DANIEL INTEGRATED TECHNOLOGIES, INC.
 
  DAVIS ELECTRICAL CONSTRUCTORS, INC.
 
  ELECTRO-TECH, INC.
 
  EMC ACQUISITION CORPORATION
 
  FEDERAL COMMUNICATIONS GROUP, INC.
 
  GENERAL PARTNER, INC.
 
  HATFIELD REYNOLDS ELECTRIC COMPANY
 
  HOLLAND ELECTRICAL SYSTEMS, INC.
 
  HOUSTON-STAFFORD ELECTRIC HOLDINGS III, INC.
 
  HOUSTON-STAFFORD MANAGEMENT LLC
 
  ICS HOLDINGS LLC
 
  IES ALBUQUERQUE, INC.
 
  IES AUSTIN, INC.
 
  IES AUSTIN MANAGEMENT LLC
 
  IES CHARLESTON, INC.
 
  IES CHARLOTTE, INC.
 
  IES COLLEGE STATION, INC.
 
  IES COLLEGE STATION MANAGEMENT LLC
 
  IES COMMUNICATIONS, INC.
 
  IES CONTRACTORS MANAGEMENT LLC
 
  IES DECATUR, INC.
 
  IES EAST MCKEESPORT, INC.
 
  IES ENC, INC.
 
  IES ENC MANAGEMENT, INC.
 
  IES MERIDIAN, INC.
 
  IES NEW IBERIA, INC.
 
  IES OKLAHOMA CITY, INC.

 



--------------------------------------------------------------------------------



 



     
 
  IES OPERATIONS GROUP, INC.
 
  IES PROPERTIES, INC.
 
  IES PROPERTIES MANAGEMENT, INC.
 
  IES RALEIGH, INC.
 
  IES RAPID CITY, INC.
 
  IES RESIDENTIAL GROUP, INC.
 
  IES SPECIALTY LIGHTING, INC.
 
  IES VALDOSTA, INC.
 
  IES VENTURES INC.
 
  IES WILSON, INC.
 
  INTEGRATED ELECTRICAL FINANCE, INC.
 
  INTELLIGENT BUILDING SOLUTIONS, INC.
 
  J.W. GRAY ELECTRIC CO., INC.
 
  J.W. GRAY MANAGEMENT LLC
 
  KAYTON ELECTRIC, INC.
 
  KEY ELECTRICAL SUPPLY, INC.
 
  LINEMEN, INC.
 
  MARK HENDERSON, INCORPORATED
 
  MENNINGA ELECTRIC, INC.
 
  MID-STATES ELECTRIC COMPANY, INC.
 
  MILLS ELECTRICAL CONTRACTORS, INC.
 
  MILLS MANAGEMENT LLC
 
  MITCHELL ELECTRIC COMPANY, INC.
 
  M-S SYSTEMS, INC.
 
  MURRAY ELECTRICAL CONTRACTORS, INC.
 
  NBH HOLDING CO., INC.
 
  NEAL ELECTRIC MANAGEMENT LLC
 
  NEW TECHNOLOGY ELECTRICAL CONTRACTORS, INC.
 
  NEWCOMB ELECTRIC COMPANY, INC.
 
  PAN AMERICAN ELECTRIC COMPANY, INC.
 
  PAN AMERICAN ELECTRIC, INC.
 
  PAULIN ELECTRIC COMPANY, INC.
 
  POLLOCK ELECTRIC, INC.
 
  PRIMENET, INC.
 
  PRIMO ELECTRIC COMPANY
 
  RAINES ELECTRIC CO., INC.
 
  RAINES MANAGEMENT LLC
 
  RIVIERA ELECTRIC, LLC
 
  RKT ELECTRIC, INC.
 
  ROCKWELL ELECTRIC, INC.
 
  RODGERS ELECTRIC COMPANY, INC.
 
  RON’S ELECTRIC, INC.
 
  SEI ELECTRICAL CONTRACTOR, INC.
 
  SPECTROL, INC.
 
  SUMMIT ELECTRIC OF TEXAS, INC.

 



--------------------------------------------------------------------------------



 



                  TESLA POWER GP, INC.         THOMAS POPP & COMPANY        
VALENTINE ELECTRICAL, INC.         WRIGHT ELECTRICAL CONTRACTING, INC.    
 
           
 
  By:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                IES CONTRACTORS, INC.    
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Secretary           IES REINSURANCE, LTD.    
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      President    
 
                BEXAR ELECTRIC COMPANY, LTD.    
 
  By:   BW/BEC, Inc., its general partner    
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                HAYMAKER ELECTRIC, LTD    
 
  By:   General Partner, Inc., its general partner    
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP    
 
  By:   Houston-Stafford Management LLC, its general partner    
 
         
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  IES AUSTIN HOLDING LP    
 
  By:   IES Austin Management LLC, its general partner    
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                IES COLLEGE STATION HOLDINGS, LP    
 
  By:   IES College Station Management LLC, its general partner    
 
         
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                IES FEDERAL CONTRACT GROUP, L.P.    
 
  By:   IES Contractors Management LLC    
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                IES MANAGEMENT ROO, LP    
 
  By:   Neal Electric Management LLC, its general partner    
 
         
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                IES MANAGEMENT, LP    
 
  By:   IES Residential Group, Inc., its general partner    
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                IES PROPERTIES, LP    
 
  By:   IES Properties Management, Inc., its general partner    
 
           
 
           
 
  Name:   /s/ Curt L. Warnock     
 
           
 
      Curt L. Warnock    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  J.W. GRAY ELECTRICAL CONTRACTORS LP    
 
  By:   J.W. Gray Management LLC, its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President           MILLS ELECTRIC LP    
 
  By:   Mills Management LLC    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                NEAL ELECTRIC LP    
 
  By:   BW/BEC, Inc., its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                POLLOCK SUMMIT ELECTRIC LP    
 
  By:   Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general
partners    
 
         
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                RAINES ELECTRIC LP    
 
  By:   Raines Management LLC, its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    
 
                TESLA POWER AND AUTOMATION, L.P.    
 
  By:   Telsa Power GP, Inc., its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  TESLA POWER PROPERTIES, L.P.    
 
  By:   Telsa Power GP, Inc., its general partner    
 
           
 
  Name:    /s/ Curt L. Warnock    
 
           
 
      Curt L. Warnock    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



     
 
  BEXAR ELECTRIC II LLC
 
  BW/BEC II LLC
 
  BW/BEC, L.L.C.
 
  HOUSTON-STAFFORD HOLDINGS II LLC
 
  HOUSTON-STAFFORD HOLDINGS LLC
 
  IES AUSTIN HOLDINGS II LLC
 
  IES AUSTIN HOLDINGS LLC
 
  IES COLLEGE STATION HOLDINGS II LLC
 
  IES COLLEGE STATION HOLDINGS LLC
 
  IES CONTRACTORS HOLDINGS LLC
 
  IES HOLDINGS II LLC
 
  IES HOLDINGS LLC
 
  IES PROPERTIES HOLDINGS II LLC
 
  J.W. GRAY HOLDINGS II LLC
 
  J.W. GRAY HOLDINGS LLC
 
  MILLS ELECTRIC HOLDINGS II LLC
 
  MILLS ELECTRICAL HOLDINGS LLC
 
  POLLOCK SUMMIT HOLDINGS II LLC
 
  RAINES HOLDINGS II LLC
 
  RAINES HOLDINGS LLC
 
  TESLA POWER (NEVADA) II LLC

             
 
  By:    /s/ Victor Duva    
 
           
 
      Victor Duva, Manager    

 



--------------------------------------------------------------------------------



 



                  IES PROPERTIES HOLDINGS, INC.         POLLOCK SUMMIT HOLDINGS
INC.         TESLA POWER (NEVADA), INC.      
 
  By:   /s/ Victor Duva     
 
           
 
      Victor Duva, President    

 



--------------------------------------------------------------------------------



 



Annex I
Borrowers

         
Aladdin-Ward Electric & Air, Inc.
  Florida    
Amber Electric, Inc.
  Florida    
ARC Electric, Incorporated
  Delaware    
Bachofner Electric, Inc.
  Delaware    
Bexar Electric Company, Ltd.
  Texas    
Bryant Electric Company, Inc.
  North Carolina    
Charles P. Bagby Co., Inc
  Alabama    
Collier Electric Company, Inc.
  Florida    
Commercial Electrical Contractors, Inc.
  Delaware    
Cross State Electric, Inc.
  California    
Cypress Electrical Contractors, Inc.
  Delaware    
Daniel Electrical Contractors, Inc.
  Florida    
Daniel Electrical of Treasure Coast, Inc.
  Florida    
Daniel Integrated Technologies, Inc.
  Florida    
Davis Electrical Constructors, Inc.
  South Carolina    
Electro-Tech, Inc.
  Nevada    
Federal Communications Group, Inc.
  Delaware    
Hatfield Reynolds Electric Company
  Arizona    
Haymaker Electric, Ltd.
  Alabama    
Holland Electrical Systems, Inc
  Delaware    
Houston-Stafford Electrical Contractors LP
  Texas    
IES Contractors, Inc
  Delaware    
IES Federal Contract Group, LP
  Texas    
IES Management LP
  Texas    
IES Management ROO, LP
  Texas    
IES Properties LP
  Texas    
IES Ventures, Inc.
  Delaware    
Integrated Electrical Finance, Inc.
  Delaware    
Integrated Electrical Services, Inc.
  Delaware    
J.W. Gray Electric Co., Inc.
  Delaware    
J.W. Gray Electrical Contractors LP
  Texas    
Kayton Electric, Inc.
  Nebraska    
Key Electrical Supply, Inc.
  Texas    
Mark Henderson, Incorporated
  Delaware    
Menninga Electric, Inc.
  Delaware    
Mid-States Electric Company, Inc.
  Delaware    
Mills Electric LP
  Texas    
Mitchell Electric Company, Inc.
  Arizona    
M-S Systems, Inc.
  Tennessee    
Murray Electrical Contractors, Inc.
  Delaware    
Neal Electric LP
  Texas    
New Technology Electrical Contractors, Inc.
  Delaware    
Newcomb Electric Company, Inc.
  Delaware    

 



--------------------------------------------------------------------------------



 



         
Pan American Electric, Inc.
  Tennessee    
Paulin Electric Company, Inc.
  Delaware    
Pollock Summit Electric LP
  Texas    
PrimeNet, Inc.
  Delaware    
Primo Electric Company
  Delaware    
Raines Electric LP
  Texas    
Riviera Electric, LLC
  Delaware    
Rockwell Electric, Inc.
  Delaware    
Rodgers Electric Company, Inc.
  Washington    
Ron’s Electric, Inc.
  Delaware    
SEI Electrical Contractor, Inc.
  Florida    
Spectrol, Inc.
  Delaware    
Tesla Power & Automation, L.P.
  Texas    
Tesla Power Properties, L.P.
  Texas    
Thomas Popp & Company
  Ohio    
Valentine Electrical, Inc.
  Delaware    

 



--------------------------------------------------------------------------------



 



Annex II
Guarantors

         
Bear Acquisition Corporation
  Delaware    
Bexar Electric II LLC
  Arizona    
BW Consolidated, Inc.
  Nevada    
BW/BEC II LLC
  Arizona    
BW/BEC, Inc.
  Delaware    
BW/BEC, LLC
  Nevada    
General Partners, Inc.
  Alabama    
Houston-Stafford Electric Holdings III, Inc.
  Delaware    
Houston-Stafford Holdings II LLC
  Delaware    
Houston-Stafford Holdings LLC
  Arizona    
Houston-Stafford Management LLC
  Arizona    
ICS Holdings LLC
  Arizona    
IES Charleston, Inc.
  South Carolina    
IES Communications, Inc.
  Delaware    
IES Contractors Holdings LLC
  Arizona    
IES Contractors Management LLC
  Arizona    
IES ENC Management, Inc.
  Delaware    
IES ENC, Inc.
  Delaware    
IES Holdings II LLC
  Delaware    
IES Holdings LLC
  Arizona    
IES Operations Group, Inc.
  Delaware    
IES Properties Holding, Inc.
  Delaware    
IES Properties Holdings II LLC
  Arizona    
IES Properties Management, Inc.
  Delaware    
IES Properties, Inc
  Delaware    
IES Rapid City, Inc.
  South Dakota    
IES Reinsurance, Ltd.
  Bermuda    
IES Residential Group, Inc.
  Delaware    
IES Specialty Lighting, Inc.
  Delaware    
Intelligent Buildings Solutions, Inc.
  Delaware    
J.W. Gray Holdings II LLC
  Delaware    
J.W. Gray Holdings LLC
  Arizona    
J.W. Gray Management LLC
  Arizona    
Linemen, Inc.
  Delaware    
Mills Electric Contractors, Inc.
  Delaware    
Mills Electric Holdings II LLC
  Delaware    
Mills Electrical Holdings LLC
  Arizona    
Mills Management LLC
  Arizona    
Neal Electric Management LLC
  Arizona    
Pan American Electric Company, Inc.
  New Mexico    
Pollock Electric, Inc.
  Delaware    
Pollock Summit Holdings II LLC
  Delaware    
Pollock Summit Holdings, Inc.
  Arizona    
Raines Electric Co., Inc.
  Delaware    
Raines Holdings II LLC
  Delaware    

 



--------------------------------------------------------------------------------



 



         
Raines Holdings LLC
  Arizona    
Raines Management LLC
  Arizona    
Summit Electric of Texas, Inc.
  Delaware    
Tesla Power (Nevada) , Inc.
  Nevada    
Tesla Power (Nevada) II LLC
  Delaware    
Tesla Power GP, Inc.
  Delaware    
EMC Acquisition Corporation
  Delaware    
IES New Iberia, Inc.
  Delaware    
IES Albuquerque, Inc.
  New Mexico    
IES Austin Holding LP
  Texas    
IES Austin Holdings II LLC
  Delaware    
IES Austin Holdings LLC
  Arizona    
IES Austin Management LLC
  Arizona    
IES Austin, Inc.
  Delaware    
IES Charlotte, Inc.
  Delaware    
IES College Station Holdings II, LLC
  Delaware    
IES College Station Holdings LLC
  Arizona    
IES College Station Holdings LP
  Texas    
IES College Station Management LLC
  Arizona    
IES College Station, Inc.
  Delaware    
IES Decatur, Inc.
  Delaware    
IES East McKeesport, Inc.
  Delaware    
IES Meridian, Inc.
  Delaware    
IES Oklahoma City, Inc.
  Delaware    
IES Raleigh, Inc.
  Delaware    
IES Valdosta Inc
  Georgia    
IES Wilson, Inc.
  Delaware    
NBH Holding Co., Inc,
  Delaware    
RKT Electric, Inc.
  Delaware    
Wright Electrical Contracting, Inc.
  Delaware    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVER NOTE

U.S. $                                           , 2006
Dallas, Texas

     FOR VALUE RECEIVED, each of the undersigned (being hereinafter referred to
collectively herein as “Borrowers,” and individually as a “Borrower”) hereby
unconditionally, and jointly and severally, promise to pay to the order of
                                         (herein, together with any subsequent
holder hereof, called the “Holder”) the principal sum of $                    
or such lesser sum as may constitute Holder’s Pro Rata share of the outstanding
principal amount of all Revolver Loans pursuant to the terms of the Loan
Agreement (as defined below) on the date on which such outstanding principal
amounts become due and payable pursuant to Section 4.2 of the Loan Agreement, in
strict accordance with the terms thereof. Borrowers likewise unconditionally,
and jointly and severally, promise to pay to Holder interest from and after the
date hereof on Holder’s Pro Rata share of the outstanding principal amount of
Revolver Loans at such interest rates, payable at such times, and computed in
such manner as are specified in Section 2.1 of the Loan Agreement, in strict
accordance with the terms thereof.
     This Revolver Note (“Note”) is issued pursuant to, and is one of the
“Revolver Notes” referred to in, the Loan and Security Agreement dated as of
even date herewith (as the same may be amended from time to time, the “Loan
Agreement”), among Borrowers, Bank of America, N.A., as collateral and
administrative agent (in such capacity, “Agent”) for itself and the financial
institutions from time to time parties thereto as lenders (“Lenders”), and such
Lenders, and Holder is and shall be entitled to all benefits thereof and of all
Loan Documents executed and delivered in connection therewith. All capitalized
terms used herein, unless otherwise defined herein, shall have the meanings
ascribed to such terms in the Loan Agreement.
     The repayment of the principal balance of this Note is subject to the
provisions of Section 4.2 of the Loan Agreement. The entire unpaid principal
balance and all accrued interest on this Note shall be due and payable
immediately upon the termination of the Commitments as set forth in Section 5.2
of the Loan Agreement.
     All payments of principal and interest shall be made in Dollars in
immediately available funds as specified in the Loan Agreement.
     Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in
Section 2.1.5 of the Loan Agreement. Borrowers jointly and severally agree to
pay, and save Holder harmless against, any liability for the payment of, all
costs and expenses, including, but not limited to, reasonable attorneys’ fees,
if this Note is collected by or through an attorney-at-law.
     All principal amounts of Revolver Loans made by Holder to Borrowers
pursuant to the Loan Agreement, and all accrued and unpaid interest thereon,
shall be deemed outstanding under this Note and shall continue to be owing by
Borrowers until paid in accordance with the terms of this Note and the Loan
Agreement.

 



--------------------------------------------------------------------------------



 



     In no contingency or event whatsoever, whether by reason of advancement of
the proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Holder for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Holder, such excess
sum shall be, at Borrowers’ option, returned to Borrowers forthwith or credited
as a payment of principal, but shall not be applied to the payment of interest.
It is the intent hereof that Borrowers not pay or contract to pay, and that
Holder not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrowers under
Applicable Law.
     Time is of the essence of this Note. To the fullest extent permitted by
Applicable Law, each Borrower, for itself and its legal representatives,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection,
and the benefit of any exemption or insolvency laws.
     Wherever possible each provision of this Note shall be interpreted in such
a manner as to be effective and valid under Applicable Law, but if any provision
of this Note shall be prohibited or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Holder in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Holder of any right or
remedy preclude any other right or remedy. Each Borrower agrees that, without
releasing or impairing any Borrower’s liability hereunder, Holder or Agent may
at any time release, surrender, substitute or exchange any Collateral securing
this Note and may at any time release any party primarily or secondarily liable
for the indebtedness evidenced by this Note.
     The rights of Holder and obligations of Borrowers hereunder shall be
construed in accordance with and governed by the laws (without giving effect to
the conflict of law principles thereof) of the State of Texas.
[REMAINDER OF PAGE BLANK; SIGNATURES IMMEDIATELY FOLLOW]

 



--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                INTEGRATED ELECTRICAL SERVICES, INC.  
 
  By:        
 
           
 
        Curt L. Warnock    
 
        Senior Vice President    

 



--------------------------------------------------------------------------------



 



     
 
  ALADDIN-WARD ELECTRIC & AIR, INC.
 
  AMBER ELECTRIC, INC.
 
  ARC ELECTRIC, INCORPORATED
 
  BACHOFNER ELECTRIC, INC.
 
  BEAR ACQUISITION CORPORATION
 
  BRYANT ELECTRIC COMPANY, INC.
 
  BW/BEC, INC.
 
  BW CONSOLIDATED, INC.
 
  CHARLES P. BAGBY CO., INC.
 
  COLLIER ELECTRIC COMPANY, INC.
 
 
COMMERCIAL ELECTRICAL CONTRACTORS, INC.
 
  CROSS STATE ELECTRIC, INC.
 
  CYPRESS ELECTRICAL CONTRACTORS,INC.
 
  DANIEL ELECTRICAL CONTRACTORS, INC.
 
 
DANIEL ELECTRICAL OF TREASURE COAST, INC.
 
  DANIEL INTEGRATED TECHNOLOGIES, INC.
 
  DAVIS ELECTRICAL CONSTRUCTORS, INC.
 
  ELECTRO-TECH, INC.
 
  EMC ACQUISITION CORPORATION
 
  FEDERAL COMMUNICATIONS GROUP, INC.
 
  GENERAL PARTNER, INC.
 
  HATFIELD REYNOLDS ELECTRIC COMPANY
 
  HOLLAND ELECTRICAL SYSTEMS, INC.
 
 
HOUSTON-STAFFORD ELECTRIC HOLDINGS III, INC.
 
  HOUSTON-STAFFORD MANAGEMENT LLC
 
  ICS HOLDINGS LLC
 
  IES ALBUQUERQUE, INC.
 
  IES AUSTIN, INC.
 
  IES AUSTIN MANAGEMENT LLC
 
  IES CHARLESTON, INC.
 
  IES CHARLOTTE, INC.
 
  IES COLLEGE STATION, INC.
 
  IES COLLEGE STATION MANAGEMENT LLC
 
  IES COMMUNICATIONS, INC.
 
  IES CONTRACTORS MANAGEMENT LLC
 
  IES DECATUR, INC.
 
  IES EAST MCKEESPORT, INC.
 
  IES ENC, INC.
 
  IES ENC MANAGEMENT, INC.
 
  IES MERIDIAN, INC.
 
  IES NEW IBERIA, INC.
 
  IES OKLAHOMA CITY, INC.

 



--------------------------------------------------------------------------------



 



     
 
  IES OPERATIONS GROUP, INC.
 
  IES PROPERTIES, INC.
 
  IES PROPERTIES MANAGEMENT, INC.
 
  IES RALEIGH, INC.
 
  IES RAPID CITY, INC.
 
  IES RESIDENTIAL GROUP, INC.
 
  IES SPECIALTY LIGHTING, INC.
 
  IES VALDOSTA, INC.
 
  IES VENTURES INC.
 
  IES WILSON, INC.
 
  INTEGRATED ELECTRICAL FINANCE, INC.
 
  INTELLIGENT BUILDING SOLUTIONS, INC.
 
  J.W. GRAY ELECTRIC CO., INC.
 
  J.W. GRAY MANAGEMENT LLC
 
  KAYTON ELECTRIC, INC.
 
  KEY ELECTRICAL SUPPLY, INC.
 
  LINEMEN, INC.
 
  MARK HENDERSON, INCORPORATED
 
  MENNINGA ELECTRIC, INC.
 
  MID-STATES ELECTRIC COMPANY, INC.
 
  MILLS ELECTRICAL CONTRACTORS, INC.
 
  MILLS MANAGEMENT LLC
 
  MITCHELL ELECTRIC COMPANY, INC.
 
  M-S SYSTEMS, INC.
 
  MURRAY ELECTRICAL CONTRACTORS, INC.
 
  NBH HOLDING CO., INC.
 
  NEAL ELECTRIC MANAGEMENT LLC
 
 
NEW TECHNOLOGY ELECTRICAL CONTRACTORS, INC.
 
  NEWCOMB ELECTRIC COMPANY, INC.
 
  PAN AMERICAN ELECTRIC COMPANY, INC.
 
  PAN AMERICAN ELECTRIC, INC.
 
  PAULIN ELECTRIC COMPANY, INC.
 
  POLLOCK ELECTRIC, INC.
 
  PRIMENET, INC.
 
  PRIMO ELECTRIC COMPANY
 
  RAINES ELECTRIC CO., INC.
 
  RAINES MANAGEMENT LLC
 
  RIVIERA ELECTRIC, LLC
 
  RKT ELECTRIC, INC.
 
  ROCKWELL ELECTRIC, INC.
 
  RODGERS ELECTRIC COMPANY, INC.
 
  RON’S ELECTRIC, INC.
 
  SEI ELECTRICAL CONTRACTOR, INC.
 
  SPECTROL, INC.
 
  SUMMIT ELECTRIC OF TEXAS, INC.

 



--------------------------------------------------------------------------------



 



              TESLA POWER GP, INC.     THOMAS POPP & COMPANY     VALENTINE
ELECTRICAL, INC.     WRIGHT ELECTRICAL CONTRACTING, INC.
 
       
 
  By:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES CONTRACTORS, INC.
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Secretary
 
            IES REINSURANCE, LTD.
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      President
 
            BEXAR ELECTRIC COMPANY, LTD.
 
  By:   BW/BEC, Inc., its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            HAYMAKER ELECTRIC, LTD
 
  By:   General Partner, Inc., its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP
 
  By:   Houston-Stafford Management LLC, its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President

 



--------------------------------------------------------------------------------



 



              IES AUSTIN HOLDING LP
 
  By:   IES Austin Management LLC, its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES COLLEGE STATION HOLDINGS, LP
 
  By:   IES College Station Management LLC, its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES FEDERAL CONTRACT GROUP, L.P.
 
  By:   IES Contractors Management LLC
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES MANAGEMENT ROO, LP
 
  By:   Neal Electric Management LLC, its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES MANAGEMENT, LP
 
  By:   IES Residential Group, Inc., its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            IES PROPERTIES, LP
 
  By:   IES Properties Management, Inc., its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President

 



--------------------------------------------------------------------------------



 



              J.W. GRAY ELECTRICAL CONTRACTORS LP
 
  By:   J.W. Gray Management LLC, its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            MILLS ELECTRIC LP
 
  By:   Mills Management LLC
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            NEAL ELECTRIC LP
 
  By:   BW/BEC, Inc., its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            POLLOCK SUMMIT ELECTRIC LP
 
  By:   Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general
partners
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            RAINES ELECTRIC LP
 
  By:   Raines Management LLC, its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President
 
            TESLA POWER AND AUTOMATION, L.P.
 
  By:   Telsa Power GP, Inc., its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President

 



--------------------------------------------------------------------------------



 



              TESLA POWER PROPERTIES, L.P.
 
  By:   Telsa Power GP, Inc., its general partner
 
       
 
  Name:    
 
       
 
      Curt L. Warnock
 
      Vice President

 



--------------------------------------------------------------------------------



 



              BEXAR ELECTRIC II LLC     BW/BEC II LLC     BW/BEC, L.L.C.    
HOUSTON-STAFFORD HOLDINGS II LLC     HOUSTON-STAFFORD HOLDINGS LLC     IES
AUSTIN HOLDINGS II LLC     IES AUSTIN HOLDINGS LLC     IES COLLEGE STATION
HOLDINGS II LLC     IES COLLEGE STATION HOLDINGS LLC     IES CONTRACTORS
HOLDINGS LLC     IES HOLDINGS II LLC     IES HOLDINGS LLC     IES PROPERTIES
HOLDINGS II LLC     J.W. GRAY HOLDINGS II LLC     J.W. GRAY HOLDINGS LLC    
MILLS ELECTRIC HOLDINGS II LLC     MILLS ELECTRICAL HOLDINGS LLC     POLLOCK
SUMMIT HOLDINGS II LLC     RAINES HOLDINGS II LLC     RAINES HOLDINGS LLC    
TESLA POWER (NEVADA) II LLC
 
       
 
  By:    
 
       
 
      Victor Duva, Manager

 



--------------------------------------------------------------------------------



 



              IES PROPERTIES HOLDINGS, INC.     POLLOCK SUMMIT HOLDINGS INC.    
TESLA POWER (NEVADA), INC.
 
       
 
  By:    
 
       
 
      Victor Duva, President

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Borrowing Base Certificate
     The undersigned, being a Senior Officer (as defined in the Loan Agreement
described below) of INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation
(individually, and in its capacity as the representative of the other Credit
Parties (as defined in the Loan Agreement), “Parent”), hereby gives this
Borrowing Base Certificate to BANK OF AMERICA, N.A., as agent pursuant to the
below described Loan Agreement (in such capacity, “Agent”), and the Lenders
party to such Loan Agreement, pursuant to the terms and conditions of a Loan and
Security Agreement dated as of May 12, 2006 (the “Loan Agreement”) by and among
the Lenders from time to time party thereto, Agent, Parent, the other Borrowers
and the other Credit Parties party thereto. All capitalized terms not defined
herein have the meanings given them in the Loan Agreement. The undersigned
hereby certifies that:
     BORROWING BASE AND COMPLIANCE
     Pursuant to the Loan Documents, the Credit Parties granted to Agent a lien
on the Collateral, including (except to the extent such Property constitutes
Excluded Collateral) all of their Accounts, Cash Collateral and Inventory. The
amounts, calculations and representations set forth in this Borrowing Base
Certificate, in Schedule 1 attached hereto and in any other attachments hereto
are true and correct in all respects and were determined in accordance with the
Loan Agreement and GAAP. All of the Accounts, Cash Collateral and Inventory
referred to herein (other than those entered as ineligible) are Eligible
Accounts, Eligible Cash Collateral and Eligible Inventory, respectively.

  B.   General Certifications The undersigned further certifies to Agent and
Lenders that:

  (a)   Each of the representations and warranties made by the Credit Parties in
or pursuant to the Loan Documents are accurate in all material respects (except
for those representations and warranties made as of a specific date), and Credit
Parties are in compliance with all covenants, agreements and obligations under
the Loan Documents;     (b)   No Default or Event of Default has occurred or is
continuing; and     (c)   The certifications, representations, calculations and
statements herein will be true and correct as of the date hereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed as of the day first written above.

             
 
  INTEGRATED ELECTRICAL SERVICES, INC.    
 
           
 
  By:         
 
           
 
  Name:      
 
           
 
  Its:        
 
           

2



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO BE DETERMINED





--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Notice of Conversion/Continuation
Date                                         ,                    
Bank of America, N.A., as Agent
901 Main Street
22nd Floor
Mail Code: TX1-492-22-13
Dallas, Texas 75202
Attention: Loan Administration Officer

         
 
   Re:   Loan and Security Agreement dated May 12, 2006, by and among Integrated
Electrical Services, Inc. and the other Borrowers party thereto, the Guarantors
party thereto, Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders (as at any
time amended, the “Loan Agreement”)

Gentlemen:
     This Notice of Conversion/Continuation is delivered to you pursuant to
Section 2.1.2(ii) of the Loan Agreement. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings attributable thereto in
the Loan Agreement. Borrowers hereby give notice of its request as follows:
Check as applicable:
     : A conversion of Loans from one Type to another, as follows:

  (i)   The requested date of the proposed conversion is
                                        , 20                     (the
“Conversion Date”);     (ii)   The Type of Loans to be converted pursuant hereto
are presently                                          [select either LIBOR
Loans or Base Rate Loans] in the principal amount of
$                                         outstanding as of the Conversion Date;
    (iii)   The portion of the aforesaid Loans to be converted on the Conversion
Date is $                                         (the “Conversion Amount”);    
(iv)   The Conversion Amount is to be converted into a
                                         [select either a LIBOR Loan or a Base
Rate Loan] (the “Converted Loan”) on the Conversion Date.     (v)   [In the
event a Borrower selects a LIBOR Loan:] Borrowers hereby request that the
Interest Period for such Converted Loan be for a duration of
                     [insert length of Interest Period].

     : A continuation of LIBOR Loans for new Interest Period, as follows:

  (i)   The requested date of the proposed continuation is
                                        , 20                     (the
“Continuation Date”);

 



--------------------------------------------------------------------------------



 



  (ii)   The aggregate amount of the LIBOR Loans subject to such continuation is
$                                        ;     (iii)   The duration of the
selected Interest Period for the LIBOR Loans which are the subject of such
continuation is:                                          [select duration of
applicable Interest Period];

     Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Loan Documents and, in connection with each continuation
of LIBOR Loan and each conversion of a Base Rate Loan into a LIBOR Loan,
certifies that no Default or Event of Default exists on the date hereof.
     Borrowers have caused this Notice of Conversion/Continuation to be executed
and delivered by their duly authorized representative, this                     
day of                                         , 20                      .

              Integrated Electrical Services, Inc.
 
       
 
  By:    
 
         
 
    Title:  
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Notice of Borrowing
Date                                         , 200                    
Bank of America, N.A., as Agent
901 Main Street
22nd Floor
Mail Code: TX1-492-22-13
Dallas, Texas 75202
Attention: Loan Administration Officer

           Re:   Loan and Security Agreement dated May 12, 2006, by and among
Integrated Electrical Services, Inc. and the other Borrowers party thereto, the
Guarantors party thereto, Bank of America, N.A., as collateral and
administrative agent for certain Lenders from time to time parties thereto, and
such Lenders (as at any time amended, the “Loan Agreement”)

Gentlemen:
          This Notice of Borrowing is delivered to you pursuant to Section 3.1.1
of the Loan Agreement. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings attributable thereto in the Loan Agreement.
Borrowers hereby request a Revolver Loan in the aggregate principal amount of
$                                        , to be made on
                                         ,                     , and to consist
of:

                      Check as applicable:   : Base Rate Loans in the aggregate
principal amount of $                                        
 
                        : LIBOR Loans in the aggregate principal amount of
$                                        , with Interest Periods as follows:
 
               
 
          (i)   As to $                                        , an Interest
Period of                      month(s);
 
               
 
          (ii)   As to $                                        , an Interest
Period of                      months;
 
               
 
          (iii)   As to $                                        , an Interest
Period of                      months.

          Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Loan Documents and hereby certifies that no Default or
Event of Default exists on the date hereof.
          Borrowers have caused this Notice of Borrowing to be executed and
delivered by their duly authorized representative, this                      day
of                                         , 20                    .

              Integrated Electrical Services, Inc.
 
       
 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE
[Letterhead of Integrated Electrical Services, Inc.]
                                        , 20                    
Bank of America, N.A., as Agent
901 Main Street
22nd Floor
Mail Code: TX1-492-22-13
Dallas, Texas 75202
Attention: Loan Administration Officer
     The undersigned, the chief financial officer of Integrated Electrical
Services, Inc., a Delaware corporation (“Parent”), gives this certificate to
Bank of America, N.A. (“Agent”) in accordance with the requirements of
Section 9.1.3 of that certain Loan and Security Agreement dated May 12, 2006,
among Parent and the other Borrowers party thereto, the Guarantors party
thereto, Agent and the Lenders referenced therein (“Loan Agreement”).
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.
          1. Based upon my review of the balance sheets and statements of income
of Parent and its Subsidiaries for the [Fiscal Year] [quarterly period]
[calendar month] ending                                         ,
20                    , copies of which are attached hereto, I hereby certify
that:

[ (a)   Consolidated Fixed Charge Coverage Ratio is                      to
                    ;     (b)   Consolidated Leverage Ratio is
                     to                     ;     (c)   Cash Collateral in Cash
Collateral Account is $                    ; and     (d)   Capital Expenditures
during the period and for the Fiscal Year to date total $                    
for Borrowers.]

          2. No Default exists on the date hereof, other than:
                                                                                                                        
[if none, so state]; and
          3. No Event of Default exists on the date hereof, other than
                                                                                                                        
[if none, so state].
          4. As of the date hereof, each Borrower is current in its payment of
all accrued rent and other charges to Persons who own or lease any premises
where any of the Collateral is located, and there are no pending disputes or
claims regarding any Borrower’s failure to pay or delay in payment of any such
rent or other charges.

 



--------------------------------------------------------------------------------



 



          5. Attached hereto is a schedule showing the calculations that support
Borrowers’ compliance [non-compliance] with the financial covenants, as shown
above.

     
 
  Very truly yours,
 
   
 
   
 
   
 
  Chief Financial Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated as of                                         , 20                    
     Reference is made to the Loan and Security Agreement dated May 12, 2006 (at
any time amended, the “Loan Agreement”), among Integrated Electrical Services,
Inc. and the other Borrowers party thereto, the Guarantors party thereto, Bank
of America, N.A., as collateral and administrative agent for certain Lenders
from time to time parties thereto, and such Lenders. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Loan Agreement.
                                                                            (the
          “Assignor”)           and
                                                              (the “Assignee”)
agree as follows:
     1. Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (i) a principal amount of
$                                         of the outstanding Revolver Loans held
by Assignor and $                                         of participations of
Assignor in LC Outstandings (which amount[s], according to the records of Agent,
represent[s]                                         % of the total principal
amount of outstanding Revolver Loans and LC Outstandings) and (ii) a principal
amount of $                                         of Assignor’s Commitment
(which amount includes Assignor’s outstanding Revolver Loans being assigned to
Assignee pursuant to clause (i) above and which, according to the records of
Agent, represents (                    %) of the total Commitments of Lenders
under the Loan Agreement) (the “Assigned Interest”), together with an interest
in the Loan Documents corresponding to the Assigned Interest. This Agreement
shall be effective from the date (the “Assignment Effective Date”) on which
Assignor receives both (x) the principal amount of the Assigned Interest in the
Loans on the Assignment Effective Date, if any, and (y) a copy of this Agreement
duly executed by Assignee. From and after the Assignment Effective Date,
Assignee hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of Assignor’s Commitments to the extent, and only to the
extent, of Assignee’s Assigned Interest, and all principal, interest, fees and
other amounts which would otherwise be payable to or for Assignor’s account in
respect of the Assigned Interest shall be payable to or for Assignee’s account,
to the extent such amounts have accrued subsequent to the Assignment Effective
Date.
     2. Assignor (i) represents that as of the date hereof, the aggregate of its
Commitments under the Loan Agreement (without giving effect to assignments
thereof, which have not yet become effective) is $                    , and the
outstanding balance of its Loans and participations in LC Outstandings
(unreduced by any assignments thereof, which have not yet become effective) is
$                                        ; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any other instrument or document furnished
pursuant thereto, other than that Assignor is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrowers,
the performance or observance by Borrowers of any of their obligations under the
Loan Agreement or any of the Loan Documents; and (iv) attaches the Notes held by
it and requests that Agent exchange such Notes for new Notes payable to Assignee
and the Assignor in the principal amounts set forth on Schedule A hereto.

 



--------------------------------------------------------------------------------



 



     3. Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 9.1.3 thereof, and copies of such other
Loan Documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (iii)
agrees that it shall, independently and without reliance upon the Assignor and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (iv) confirms that it is eligible to become an
Assignee; (v) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(vi) agrees that it will strictly observe and perform all the obligations that
are required to be performed by it as a “Lender” under the terms of the Loan
Agreement and the other Loan Documents; and (vii) agrees that it will keep
confidential all information with respect to Borrowers furnished to it by
Borrowers or the Assignor to the extent provided in the Loan Agreement.
     4. Assignor acknowledges and agrees that it will not sell or otherwise
dispose of the Assigned Interest or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any of the Loan Documents.
     5. This Agreement and all rights and obligations shall be interpreted in
accordance with and governed by the laws of the State of Texas. If any provision
hereof would be invalid under Applicable Law, then such provision shall be
deemed to be modified to the extent necessary to render it valid while most
nearly preserving its original intent; no provision hereof shall be affected by
another provision’s being held invalid.
     6. Each notice or other communication hereunder shall be in writing, shall
be sent by messenger, by telecopy or facsimile transmission or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

                  (a)   If to Assignee, to the following address (or to such
other address as Assignee may designate from time to time):
 
           
 
     
 
   
 
     
 
   
 
     
 
   
 
                (b)   If to Assignor, to the following address (or to such other
address as Assignor may designate from time to time):
 
           
 
     
 
   
 
     
 
   
 
     
 
   
 
     
 
   

     Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
     If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):

             
 
     
 
   
 
      ABA No.    
 
     
 
   
 
           
 
     
 
   

 



--------------------------------------------------------------------------------



 



             
 
      Account No.    
 
     
 
   
 
      Reference:    
 
     
 
   

     If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):

             
 
     
 
   
 
     
 
   
 
     
 
   
 
      ABA No.    
 
     
 
   
 
      For Account of:    
 
     
 
   
 
      Reference:    
 
     
 
   

     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

         
 
                  (“Assignor”)
 
       
 
  By:    
 
       

         
 
  Title:    
 
       

         
 
                  (“Assignee”)

         
 
  By:    
 
       

         
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO ASSIGNMENT AND ACCEPTANCE





--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF NOTICE
     Reference is made to (i) the Loan and Security Agreement dated May 12, 2006
(as at any time amended, the “Loan Agreement”) among Integrated Electrical
Services, Inc. and the other Borrowers party thereto, the Guarantors party
thereto, Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders, and
(ii) the Assignment and Acceptance dated as of                     , 20___ (the
“Assignment Agreement”) between                      (the “Assignor”) and
                     (the “Assignee”). Except as otherwise defined herein,
capitalized terms used herein which are defined in the Loan Agreement are used
herein with the respective meanings specified therein.
     The Assignor hereby notifies Borrowers and Agent of Assignor’s intent to
assign to Assignee pursuant to the Assignment Agreement a principal amount of
(i) $                     of the outstanding Revolver Loans and participations
in LC Outstandings held by Assignor, and (ii) $                     of
Assignor’s Commitment (which amount includes the Assignor’s outstanding Revolver
Loans being assigned to Assignee pursuant to clause (i) above), together with an
interest in the Loan Documents corresponding to the interest in the Loans and
Commitment[s] so assigned. Pursuant to the Assignment Agreement, Assignee has
expressly assumed all of Assignor’s obligations under the Loan Agreement to the
extent of the Assigned Interest (as defined in the Assignment Agreement).
     For purposes of the Loan Agreement, Agent shall deem Assignor’s share of
the Commitment to be reduced by $                     and Assignee’s share of
the Commitment to be increased by $                    .
     The address of the Assignee to which notices, information and payments are
to be sent under the terms of the Loan Agreement is:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

     Assignee’s LIBOR Lending Office address is as follows:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

     This Notice is being delivered to Borrowers and Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your receipt of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused the execution of this
Notice, as of                     , 20___.

                            (“Assignor”)    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                          (“Assignee”)    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

ACKNOWLEDGED AND AGREED TO
AS OF THE DATE SET FORTH ABOVE:
BORROWERS:*

                   
 
           
By:
                     
 
  Title:        
 
     
 
   
 
                 
 
           
By:
                     
 
  Title:        
 
     
 
   
 
                 
 
           
By:
                     
 
  Title:        
 
     
 
   

 

*   No signature required by any Borrower when an Event of Default exists.

BANK OF AMERICA, N.A.,
as Agent

             
By:
                     
 
  Title:        
 
     
 
   

 